 MONTGOMERY WARD & CO.Montgomery Ward & Co., Incorporated and Team-sters Automotive Workers Local Union 495, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Cases 21-CA-13892, 21-CA-14221, 21-CA-14300, and 21-CA-14532January 4, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn October 28, 1976, Administrative Law JudgeRoger B. Holmes issued the attached Decision in thisproceeding. Thereafter, the General Counsel and Re-spondent filed exceptions and supporting briefs, andRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that Respon-dent did not violate Section 8(a)(3) and (1) of the Actby laying off and reducing the working hours of cer-tain employees at its Fullerton, Norwalk, and Cano-ga Park auto service centers. The General Counselexcepts to this conclusion, alleging that the layoffsand cutback in hours were discriminatorily motiva-ted and a part of Respondent's overall antiunioncampaign at its various stores. We agree.Commencing in mid-1975 the Union herein con-ducted organizing campaigns at Respondent's autoservice centers located in the Los Angeles area. Sub-sequent to the filing of the first petition on July 1,1975, in which the Union sought a representationelection among the Fullerton employees, the Unionfiled, in rapid succession, petitions covering the em-ployees at several of Respondent's other service cen-ters. The coordination involved in this campaign isshown by the fact that, starting in September, theUnion filed at least one representation petition permonth, and in some months filed more than one. ByJanuary 1976, when the last petition was filed, em-ployees in at least half of Respondent's 16 Los An-The General Counsel excepts to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products. Inc. 91NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3. 1951). We have carefullyexamined the record and find no basis for reversing his findings.234 NLRB No. 6geles area stores had become active in the Union'sorganizing efforts.Initially. the Union's campaign was quite success-ful. On September 5, 1975, prior to the filing of theremainder of the petitions, the Fullerton employeesvoted to be represented by the Union. Thereafter,Respondent's response to the Union's efforts canonly be characterized as revealing an extremely highdegree of union animus. Furthermore, the evidenceestablishes that Respondent's labor relations manag-er, John Bennett, was active in managing Respon-dent's unlawful defensive efforts. Uncontradictedtestimony reveals that he met at various times withemployees at Respondent's Eagle Rock, Norwalk,and Canoga Park service centers. It is therefore evi-dent that, as Respondent's efforts were generallycoordinated, the remarks made by lower level super-visors, as discussed below, should be analyzed withinthe context of such a coordinated effort.The pervasiveness of Respondent's unfair laborpractices throughout these campaigns at the variousfacilities has been revealed with particularity in theAdministrative Law Judge's Decision, and there is noneed to catalog them again here. Rather, it may bebriefly stated that Respondent's animus is amplydemonstrated by a partial listing of such violations:repeated instances of illegal interrogations, the cre-ation of an impression of surveillance, the threatenedloss of insurance benefits or incentive pay, and theimparting to employees of the message that it wouldbe futile for them to select a union to represent them.Additionally, the evidence reveals that several man-agers from Respondent's various locations on sepa-rate occasions stated in the presence of others thatthe selection of the Union to represent employeeshad resulted or would result in retaliatory measuresagainst them. Around the end of December 1975,Labor Relations Manager Bennett presided over ameeting between management and employees fromthe Eagle Rock facility. In the presence of Bennett,Store Manager Matheny threatened to cut the hoursof employees if the Union won. Similar incidents oc-curred at Respondent's Norwalk service center.In November and December 1975, Service Manag-er Elgie clearly revealed in conversations with Assis-tant Manager McAffee Respondent's policy of retali-ation against successful union campaigns.2In No-vember, Elgie noted to McAffee that the employeeshad voted the Union in at Fullerton and that most ofthe employees there had been laid off. In December2 The Administrative Law Judge, while not discrediting McAffee's ac-count of these statements, found that they were not violations of the Actsolely due to McAffee's supervisory status. Such private discussions amongsupervisors, while not violations of the Act, are nevertheless of significantvalue in evaluating whether Respondent intended to retaliate against em-ployees who chose to be represented by the Union.13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDElgie counseled McAffee against seeking a positionof mechanic, stating that if the Union won at Nor-walk the mechanics were going to be laid off. Finally,variations on this theme of retaliation were playedbefore employees at Respondent's Canoga Park ser-vice center. Prior to the election at this facility, for-mer Canoga Park Assistant Service Manager Feola,who had recently been transferred and promoted toservice manager at Eagle Rock, visited employeeHensey and violated the Act by telling him that theUnion had lost the election at Eagle Rock and thatthe store would probably get rid of the union sup-porters there. Next, shortly before the Canoga Parkelection, Store Manager Harris informed employeesthat he would view the outcome of the election as apersonal reflection on himself, which we have foundwas a threat of retaliation in violation of the Act. Inthe Canoga Park election the Union received a ma-jority of the votes cast and within days several em-ployees were laid off or received severe cutbacks intheir hours. So that the message implicit in thesemeasures would not be lost on the employees, ServiceManager Ratliff told employee Coe on the day hewas laid off, "Didn't [he] know that if the unioncame in, that there might be a bunch of layoffs."Finally, subsequent to these layoffs, employee Hen-sey expressed to Ratliff the fear that Respondentwould try to get rid of all the employees at CanogaPark. In response, Ratliff reinforced this fear by re-ferring to the use to be made of information con-tained in a book he carried with him, which again wehave found to be an implicit threat of layoff or repri-sal. When these repeated threats of retaliation areviewed within the framework of a more generalshowing of union animus and a coordinated cam-paign conducted by Respondent, it is plain that thecutbacks and layoffs at all of the service centerswhere the Union received a majority of the votes castwere in fulfillment of these threats of retaliation, andwere motivated, at least partially, by a discriminatoryintent on the part of Respondent.The facts surrounding the layoffs and cutbacks arenot in dispute. Subsequent to the filing of the petitionat Fullerton, a majority of its employees voted onSeptember 5, 1975, to be represented by the Union.In mid-November, four mechanics, Neal, Dunlap,James, and Blyzka, were laid off for an indefiniteperiod. While the Administrative Law Judge viewedthe timing of the layoffs, 2-1/2 months after the elec-tion, to be unpersuasive regarding discriminatorymotivation, the facts are to the contrary. First, it isclear that Respondent retained a significant degreeof antiunion sentiment at its Fullerton facility, as isrevealed by our finding that Respondent discrimi-3 The record indicates that mechanic Coe and employees Wolf, Regan,and Nellis had been laid off and employees Sigafoose, Duey, Bridenbaugh,and McCartney had had their hours cut back.nated against several of its Fullerton employees byillegally issuing written warnings to them in January1976. At that time, when faced with the accusationby an employee that the discipline was nothing butpunishment and harassment for voting the Union in,Supervisor Ziegler responded, "Well, you brought iton yourselves." Furthermore, in the intervening peri-od between the election and the layoffs, what hadoriginally been an organizing campaign at a singlelocation threatened to become a massive areawide,multifacility organizing drive, since in these 2 monthspetitions were filed covering employees at three otherservice centers operated by Respondent. The factthat Respondent referred to the Fullerton layoffs inits campaigns at other locations supports the conclu-sion that the Fullerton layoffs cannot be viewed inisolation, but must be considered a part of an overallcampaign strategy intended to influence the outcomeof these subsequent election campaigns. Such a useof the Fullerton layoffs, for example, occurred whenEagle Rock Store Manager Matheny invited his em-ployees to call the Fullerton store in order to getconfirmation of the "cutbacks."At Norwalk the employees voted to be representedby the Union on January 9, 1976, and 5 days laterthree mechanics, Cliff, Kemp, and Schweizer, andone tire and battery man, McAffee, received cut-backs in hours. Finally, the Canoga Park service cen-ter employees voted in favor of representation onMarch 23, 1976, and by the end of the month eightemployees either had been laid off or had had theirhours cut back.3In all instances, these cutbacks andlayoffs were effectuated without prior warning.The General Counsel does not contend that Re-spondent discriminatorily selected the employees tocut back or lay off. Rather, he asserts that this retali-ation was a show of force leveled generally againstthe employees at those stores who selected the Unionto represent them. According to the General Coun-sel:Respondent's cutbacks at Norwalk [and Cano-ga Park], as well as its layoffs in Fullerton, were adisplay of power. In simple and forceful terms, ittold employees that the Union was powerless toprevent Respondent's retaliation against employ-ees for their union support. Although this powerdisplay could not alter the Norwalk election re-sults, it might well affect those at other of Re-spondent's facilities.Therefore, Respondent's defense that the cutbacksand layoffs were based on seniority does not pre-clude the finding that its actions were discriminatory,14 MONTGOMERY WARD & CO.if its actions were at least based in part on unionconsiderations, which they plainly were.Respondent's argument that its actions at Fuller-ton, Norwalk, and Canoga Park were based solely oneconomic considerations is hollow. Turning initiallyto the explanation of the four Fullerton layoffs inmid-November 1975, it is clear that the evidencedoes not support Store Manager Presson's explana-tion to employee Dunlap that the layoffs were due towork being slow. On the contrary, Respondent's rec-ords reveal that the November income at the Fuller-ton service center was roughly $16,000, almost $1,000over its budget projection. The fact that income fromthe center plummeted the following months is aninadequatepost hoc justification for its earlier layoffs,because it appears from the record that Respondentwas forced to restrict its intake of work orders due tothe layoffs, and it is therefore impossible to deter-mine whether or to what extent these later figures arebased on external market conditions or on Respon-dent's unilateral actions in restricting its operations.Furthermore, if, as Respondent asserted at the hear-ing, its actions were based on the trailing off of busi-ness toward the end of the calendar year, one wouldexpect that the layoffs would have also occurred in asimilarly gradual fashion. However, the record showsthat the layoffs occurred with unexplained swiftness,in that all four occurred within a week's span. Forthese reasons, Respondent's economic justificationfor the Fullerton layoffs must be rejected.Likewise, the layoffs and cutbacks at Norwalk andCanoga Park cannot be explained on economic termsalone. The Administrative Law Judge erred in ana-lyzing the Respondent's financial record for Norwalkin concluding that, had the Respondent maintainedits January payroll at the level of the December pay-roll, Respondent would have experienced a net lossfor January 1976. In view of the fact that the Nor-walk operations had not suffered a net loss in the 3years previous to the cutbacks, such a consequence,if true, could well support the conclusion that Re-spondent's cutbacks were based on economic consid-erations. However, the Administrative Law Judgeused the figure for the December 1975 auto serviceincome, which was approximately 25 percent higherthan the December payroll figure. As a result, heincreased the size of the drop in profits from a mini-mal $148 to a total decrease of approximately $2,200in comparison with the previous month, which, basedon these calculations, would have resulted in a netoperating loss of $468 for January 1976. Rather, it isclear that even if Respondent had maintained its De-cember payroll level in January, it still would have4 The Administrative Law Judge incorrectly used the figure of $1.928 asNorwalk's April 1976 net auto service income, whereas the correct figure is$4.562. This apparently inadvertent error. however, is insufficient to affectrealized a net profit at Norwalk for that month. TheAdministrative Law Judge erred substantially on thismatter.4The record reveals additional weaknesses in Re-spondent's argument that its motivation was solelyeconomic. As stated earlier, the layoffs and cutbacksat both of these locations occurred within days of theelections at these stores. At Norwalk, uncontrovertedtestimony indicates that, subsequent to the cutbacks,Respondent occasionally had to lock some of thedoors to its service center in order to restrict theintake of work orders, which, as was the case with theFullerton facility, could well have accounted for thesubsequent drop in income. While these cutbacks atNorwalk occurred after Respondent experienced adecline in income, Respondent's records reveal that,during the month preceding the cutback, the Nor-walk payroll was approximately 10 percent less thanits budget allocation, and for several months after thecutbacks this understaffing increased to almost 20percent of the budget allocations. It therefore ap-pears that Respondent was not "overstaffed" at Nor-walk prior to the cutbacks.Serious questions also arise with respect to Respon-dent's justification for the cutbacks and layoffs atCanoga Park. For several months prior to the elec-tion at Canoga Park, Respondent's actual payrollthere exceeded the budget limitations, yet for the 4months preceding the election no layoffs or cutbacksoccurred. Suddenly, in the week following the elec-tion, eight employees were cut back or laid off. Re-spondent testified that it was advised by its counselto impose a moratorium on layoffs during the elec-tion campaign, but this explanation in itself is insuffi-cient. Undisputed is the fact that the cutbacks oc-curred on the heels of a union victory at CanogaPark under conditions which had existed for an ex-tended period of time. The natural inference to bedrawn from such a sequence of events is that Re-spondent intended its employees to conclude that itwas punishing them for having chosen the Union astheir representative.Significantly, the evidence also indicates that Re-spondent departed from past practice in primarilyselecting mechanics for layoff, rather than mechan-ics' helpers or tire busters, and that it treated employ-ees at Canoga Park, Norwalk, and Fullerton moreseverely than it did its employees at other stores.Respondent's records indicate that, while mechanicshave been laid off at its various facilities in the past,it was typical for Respondent to retain the moreskilled mechanics and dismiss the tire busters andmechanics' helpers. At Respondent's Lynwood, Westour decision inasmuch as the layoffs and reduction of hours at that locationoccurred in January 1976.15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLos Angeles, and Costa Mesa service centers, whereno elections have occurred, the record shows that,over a 2-year period, 10 employees had been laid off.Of these 10, the evidence shows that only 2 weremechanics and the rest were lesser skilled employees.However, of the eight employees laid off at CanogaPark and Fullerton, five were mechanics. In addition,the extent of the layoffs at the stores where no elec-tion occurred is not analogous to the extent of thecutback and layoffs at the stores here in question. AtLynwood, West Los Angeles, and Costa Mesa, nomore than two layoffs occurred within any singlemonth. However, at Fullerton, Norwalk, and CanogaPark unannounced cutbacks and layoffs occurredthat affected from four to eight employees at eachfacility, in each case all within a matter of a week'stime. The economic circumstances prevailing at thesefacilities do not account for the distinctly more dras-tic measures taken at the latter three facilities. Theseadditional considerations further support our conclu-sion that Respondent was discriminatorily motiva-ted, at least in part, in cutting back and laying offemployees at these three service centers.In view of the above, we conclude, contrary to theAdministrative Law Judge, that the General Counselhas established a primafacie case, which Respondenthas failed to rebut, showing that discriminatory mo-tives were operative in its decision to cut back or layoff employees at its Fullerton, Norwalk, and CanogaPark auto service centers. We therefore find thatRespondent violated Section 8(a)(3) and (1) of theAct when it cut back the hours of and laid off theseemployees. Accordingly, we shall include appropriateremedial provisions for these violations in our Or-der.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Montgomery Ward & Co., Incorporated, Los An-geles, California, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Issuing corrective interviews to employees be-cause of the union activities of its employees or todiscourage membership in a union.(b) Failing to implement and to make applicable toits auto service center employees at Fullerton, Cali-fornia, Respondent's 1975 wage plan, which it hadimplemented and made applicable to all of its other5 It appears from the record that some of the employees who were laidoff or had their hours of employment reduced subsequently have beenrecalled or have had their working hours restored to their previous levels.greater Los Angeles geographical area locations onOctober 2, 1975.(c) Threatening employees with denial of promo-tions, cutbacks in working hours, loss of incentivepay, loss of insurance benefits, lower wages, andthreatening to rid itself of employees if they select aunion as their collective-bargaining representative.(d) Interrogating employees as to what the employ-ees think about unions, their union sympathies andunion activities, what they think the Union could dofor the employees, why they want a union as theircollective-bargaining representative, how they intendto vote in a representation election, and how theyhave voted in a representation election.(e) Creating among employees the impression ofsurveillance of their union activities.(f) Telling employees that a vote for union repre-sentation would be taken by Respondent as a person-al affront to the manager or a reflection on the man-ager.(g) Attributing the layoff of employees to the factthat they voted in a union to represent them.(h) Misrepresenting to employees that a union or-ganizer had become belligerent, caused a commo-tion, carried a gun, and had to be thrown off Respon-dent's premises at a Board-conducted election.(i) Conveying to employees that it would be futilefor them to select a union as their collective-bargain-ing representative.(j) Laying off employees because they have selecteda union as their collective-bargaining representative.(k) Reducing employees' working hours becausethey have selected a union as their collective-bargain-ing representative.(1) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a) Make whole the employees at the Fullerton,California, auto service center for any loss of earn-ings they may have suffered due to Respondent'sfailure to make the 1975 wage plan applicable tothem, in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest as setforth in Florida Steel Corporation, 231 NLRB 651(1977).6(b) Offer employees William Neal, Lyle Dunlap,Richard James, and Robert Blyzka at its Fullerton,California, auto service center and employees Ron-ald Coe, Pat Nellis, Don Regan, and Kevin Wolf atits Canoga Park, California, auto service center im-mediate and full reinstatement to their former posi-These matters are more appropriately resolved at the compliance stage ofthis proceeding.6 See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).16 MONTGOMERY WARD & CO.tions or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rights and privileges. Offer employ-ees Buddy Cliff, Allan Kemp, Terry Schweizer, andStephen McAffee at its Norwalk, California, autoservice center and employees Jeff Sigafoose, PatrickBridenbaugh, Elizabeth Duey, and Brian McCartneyat its Canoga Park, California, auto service centerimmediate and full reinstatement to their formerhours of employment without prejudice to their se-niority or other rights and privileges.(c) Make the above-named employees whole forany loss of earnings they may have suffered by rea-son of Respondent's discriminatory layoffs and/orreductions in hours, with backpay to be computed inthe manner prescribed in F. W. Woolworth Company,90 NLRB 289 (1950), and interest thereon as setforth in Florida Steel Corporation, 231 NLRB 651(1977).7(d) Rescind the corrective interviews which wereissued on January 22, 1976, to Bruce Snow, DaleMatheny, and Jose Villanueva and expunge fromthose employees' personnel records any reference tosaid corrective interviews.(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all oth-er records necessary to analyze the amount of back-pay due under the terms of this Order.(f) Post at its Fullerton, Eagle Rock, Norwalk, andCanoga Park facilities copies of the attached noticemarked "Appendix."8Copies of said notice, onforms provided by the Regional Director for Region21, after being duly signed by the Respondent, shallbe posted by the Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees at each loca-tion are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said no-tices are not altered, defaced, or covered by any oth-er material.(g) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.r See fn. 6. supra8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT issue corrective interviews to em-ployees because of the union activities of our em-ployees or to discourage membership in a union.WE WILL NOT fail to implement and to makeapplicable to our auto service center employees atour Fullerton, California, location, our 1975 wageplan which we implemented and made applicableto all of our other locations in the greater LosAngeles geographical area on October 2, 1975.WE WILL NOT threaten our employees with de-nial of promotions, cutbacks in working hours,loss of incentive pay, loss of insurance benefits,lower wages, and threaten to rid ourselves of ouremployees if they select Teamsters AutomotiveWorkers Local Union 495, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor orga-nization, as their collective-bargaining representa-tive.WE WILL NOT interrogate our employees as towhat our employees think about unions, theirunion sympathies and union activities, what theythink a union could do for them, why they want aunion as their collective-bargaining representa-tive, how they intend to vote in a representationelection, and how they have voted in a representa-tion election.WE WILL NOT create among our employees theimpression that we are engaging in surveillance oftheir union activities.WE WILL NOT tell our employees that a vote forunion representation would be taken by us as apersonal affront to our manager or a reflection onour manager.WE WILL NOT attribute the layoff of our em-ployees to the fact that they have voted for aunion to represent them.WE WILL NOT misrepresent to our employeesthat an organizer for Teamsters AutomotiveWorkers Local Union 495, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, had become belligerent,caused a commotion, carried a gun, and had to bethrown off our premises at a repesentmation elec-tion.WE WILL NOT convey to our employees that itwould be futile for them to select a union as theircollective-bargaining representative.17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT lay off employees because theyhave selected a union as their collective-bargain-ing representative.WE WILL NOT reduce employees' working hoursbecause they have selected a union as their collec-tive-bargaining representative.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed to them by Section7 of the Act.WE WILL make whole the employees at ourauto service center at Fullerton, California, forany loss of earnings which they suffered due toour failure to make the 1975 wage plan applicableto them.WE WILL offer employees William Neal, LyleDunlap, Richard James, and Robert Blyzka atour Fullerton, California, auto service center andemployees Ronald Coe, Pat Nellis, D)n Regan,and Kevin Wolf at our Canoga Park, California,auto service center, immediate and full reinstate-ment to their former positions or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges.WE WILL offer employees Buddy Cliff, AllanKemp, Terry Schweizer, and Stephen McAffee atour Norwalk, California, auto service center andemployees Jeff Sigafoose, Patrick Bridenbaugh,Elizabeth Duey, and Brian McCartney at our Ca-noga Park, California, auto service center imme-diate and full reinstatement to their former hoursof employment without prejudice to their seniori-ty or other rights and privileges.WE WILL make whole the above-named em-ployees for any loss of earnings they may havesuffered by reason of our discriminatory layoffsand/or reductions in hours, plus interest.WE WILL rescind the corrective interviewswhich were issued on January 22, 1976, to em-ployees Bruce Snow, Dale Matheny, and Jose Vil-lanueva and expunge from those employees' per-sonnel records any reference to those correctiveinterviews.MONTGOMERY WARD &Co., INCORPORATEDDECISIONSTATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: Thecharge in Case 21-CA-13892 was filed on August 12, 1975,by Teamsters Automotive Workers Local Union 495, In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called theUnion. The charge in Case 21-CA-14221 was filed on De-cember 5, 1975, by the Union. The charge in Case 21-CA-14300 was filed on January 14, 1976, by the Union. Thecharge in Case 21-CA-14532, which was formerly desig-nated as Case 31-CA-5987, was filed on March 18, 1976,by the Union, and a first amended charge in that case wasfiled on April 9, 1976, by the Union.A complaint and notice of hearing in Case 21-CA-13892was issued on October 14, 1975, on behalf of the GeneralCounsel of the National Labor Relations Board, hereincalled the Board, by the Regional Director for Region 21 ofthe Board. An order consolidating cases, consolidatedamended complaint and amended notice of hearing inCases 21-CA-13892, 21-CA-14221, and 21-CA-14300was issued on March 12, 1976, on behalf of the GeneralCounsel of the Board by the Regional Director for Region21 of the Board. An amended order consolidating cases,amended consolidated complaint and second amended no-tice of hearing in Cases 21-CA-13892, 21-CA-14221, 21-CA-14300, and 21-CA-14532 was issued on April 30,1976, on behalf of the General Counsel of the Board by theRegional Director for Region 21 of the Board. The amend-ed consolidated complaint was further amended on June 8and 21, 1976, during the course of the hearing on motionsmade by the counsel for the General Counsel.The General Counsel alleges that Montgomery Ward &Co., Incorporated, herein called Respondent, has engagedin unfair labor practices within the meaning of Section8(a)(1) and (3) of the National Labor Relations Act, asamended, herein called the Act. Respondent filed answersto the original complaint and the amended complaints re-ferred to above and denied the commission of the allegedunfair labor practices.The hearing commenced on June 7, 1976, before Admin-istrative Law Judge James M. Kennedy. At the outset ofthe hearing, the formal exhibits revealed that one of theunfair labor practice charges in this proceeding, Case 21-CA-14532, had originally been filed in Region 31 of theBoard under the former designation of Case 31-CA-5987.Prior to his appointment as an Administrative Law Judgeof the Board, James M. Kennedy had served as an attorneyin Region 31 of the Board during the time that particularcharge was pending under investigation in that RegionalOffice. Accordingly, Administrative Law Judge Kennedyimmediately disqualified himself from further participationin this proceeding prior to the presentation of any evidenceby any of the parties. I was designated to replace Adminis-trative Law Judge Kennedy.The hearing was held before me on June 8, 9, 10, 11, 14,15, 21, 22, 23 and 24, 1976. The proceedings were conduct-ed in Los Angeles, California, except for June 10 and 11,1976, when the hearing was held in Canoga Park, Califor-nia. Briefs were timely filed before September 7, 1976, bythe General Counsel and by Respondent and have beenduly considered.18 MONTGOMERY WARD & CO.Upon the entire record ' and based upon my observationof the demeanor of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONAt all times material herein, Respondent has been a cor-poration engaged in the retail sale and distribution of con-sumer goods at various department stores and auto servicecenters located throughout the United States and has oper-ated auto service centers in the State of California at vari-ous locations, including, among others, Canoga Park, Ea-gle Rock, Fullerton, Huntington Beach, Norwalk, Rose-mead, and Santa Ana, California.In the normal course and conduct of its business opera-tions, Respondent annually derives gross revenues in ex-cess of $500,000 and annually sells and ships products val-ued in excess of $50,000 directly to customers located out-side the State of California.Upon these admitted facts, I find that Respondent hasbeen at all times material herein an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II1. THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Union at all times material hereinhas been a labor organization within the meaning of Sec-tion 2(5) of the Act.B. The Events at FullertonWith regard to the auto service center at Fullerton, thecomplaint alleges that Respondent did the following: (1)discriminatorily discharged John Caudill on August 9,1975; (2) discriminatorily laid off from work Lyle Dunlap,William Neal, and R. W. James on November 14, 1975; (3)discriminatorily laid off from work Robert Blyzka on No-vember 20, 1975; (4) discriminatorily issued written warn-ing notices to Bruce Snow, Dale Matheny, and Jose Villan-ueva on January 22, 1976; (5) suspended scheduled wageincreases for employees beginning in September 1975 be-cause the employees selected the Union as their collective-bargaining representative on September 5, 1975; and (6)issued to employees on August 29, 1975, a document whichconveyed to employees that union representation would inno event result in improvements in their conditions of em-ployment.As to the first 4 items summarized above, the GeneralCounsel alleges them to be violations of Section 8(aX I) and(3) of the Act. As to items 5 and 6 above, the GeneralCounsel alleges them to be violations of Section 8(a)(1) ofthe Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The Representation ProceedingsThere were eight Board-conducted elections during 1975and 1976 at Respondent's auto service centers in the LosAngeles area. By the time of the hearing in this proceeding,Respondent had 17 retail stores in the greater Los Angelesarea, but during the period that the elections were conduct-ed, there were 16 stores in operation. The Charging Partyin this proceeding was the labor organization involved inthese elections. The following chart shows the locations ofthe facilies involved; the dates on which the representationpetitions were filed with the Board's Regional Office; thedates on which the Board-conducted elections were held,and the outcome of the elections.Loc.Lt ionFullertonSaLitJ A-Il]i aiLt IK tollNorv.likPetitionFiled9/26/751/d/t75Electionle ld9/5/751 /2/761 /16/76Unionus. comrwonlostlost1/16/75 2/ 1/9/76 wonI Certain errors in the trarfscnpt have been noted and are hereby correct-ed.2 An earlier representation petition had been filed on September 19,1975, by the Union seeking an election among the auto service center em-ployees of Respondent at the Norwalk facility. A hearing on that petitionwas scheduled to be held on Cctober 16. 1975, but a withdrawal request filedby the Union was approved on that same date by the Regional Director forRegion 21 of the Board.1. John CaudillA threshold issue with respect to Caudill is whether hewas a rank-and-file employee at the time of his termina-tion, as the General Counsel contends, or whether Caudillwas a supervisor within the meaning of Section 2(11) of theAct or a managerial employee, as Respondent contends.John Caudill worked for Respondent for about 1-1/2years.3He began in February 1974, and he was dischargedby Respondent on August 9, 1975. Caudill was the assis-tant service manager of the mechanical department at Re-spondent's auto service center at Fullerton. He wore a uni-form at work with his name and job title on it.Caudill estimated that there were about 30 employees atthe Fullerton auto service center at the time of his termina-tion. Of that number, he estimated that approximately 20employees worked in the mechanical department. The autoservice center was open for business from 8:30 a.m. to 9:30p.m. on Monday through Saturday and from 10 a.m. to 6p.m. on Sunday. Caudill said that he worked on Sundaysfrom 10 a.m. to 6 p.m.; on Mondays from 1:30 p.m. to 9:30p.m.; and on Tuesdays, Wednesdays, and Saturdays from8:30 a.m. to 5 p.m. John Ellis was the service manager atthe time.4The parties agreed that he was a supervisor with-in the meaning of the Act. Ellis' work schedule was differ-3 Caudill had previously worked as a service manager at a K-Mart autoservice center and prior to that as an owner and operator of a Chevronservice station.4 Caudill said that Service Manager Ellis had signed a union authoriza-tion card and Caudill testified: "He was favorable and I thought, agreeable,to the union." Bruce Snow testified that Ellis "was for the union coming inthe shop and he signed an authorization card also."Eagle KockRosemeadMontebelloCanoga Park11/21/751 2/29/751/26/761/29/761/23/763/5/763/24/763/23/76lostlostlostwon19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDent from Caudill's schedule. Ellis did not work on Sundaysor Tuesdays. Ellis worked from 8:30 a.m. to 5 p.m. onMondays; 1:30 p.m. to 9:30 p.m. on Wednesdays; and 8:30a.m. to 5 p.m. on Thursdays, Fridays, and Saturdays. Cau-dill said that Ellis used to work from 8:30 a.m. to 5 p.m. onWednesdays until the last part of July 1975.At first Caudill denied that it was his understanding thatas assistant service manager he was to run the departmentwhen Service Manager Ellis was not there. However, whenconfronted with conflicting testimony previously givenduring his unemployment compensation hearing, Caudillsaid that his prior testimony was truthful. The followingexchange took place during the cross-examination of Cau-dill by Respondent's attorney:Q. Well, wasn't it your understanding that as Assis-tant Manager that you would run the department whenEllis wasn't there?A. No, it was not my understanding. I was nevertold that.Q. I refer you to page 26 of the transcript beforethe Unemployment Compensation Board."Question: As Assistant Manager, was it your under-standing that you would run the service departmentwhen the manager wasn't there?""Answer: That's correct."Do you recall giving that answer?A. Yes, I do.Q. Was that answer truthful when you gave it?A. That's correct, yes, sir.At the time of his discharge Caudill was paid $4 anhour.5Caudill punched a timeclock. On direct examinationwhen he was asked if he ever signed any timecards, Caudilldenied that he had done so except for his own timecard. Oncross-examination he again denied that he had ever signedany timecards except his own. He said that he could notremember whether he ever initialed any timecards. Whenhe was shown the timecards of several employees, Caudillacknowledged his initials on the timecards of seven em-ployees. He was unable to remember the circumstancesunder which he had initialed the timecards of the employ-ees.65 Caudill said that he had sought a wage increase in June 1975, but hewas unsuccessful. Caudill attributed the abrupt refusal by Store OperatingManager Ziegler to grant him a raise in pay as the impetus for the unionorganizational activity. Caudill testified: "I went up to Mr. Ziegler, theoperating man, and asked him for a raise. He told me, no, and asked if I'dclose the door as I left. So I came back and got the number of Local 495 inLos Angeles from an employee."A different version was given by Kenneth Ziegler who had been storeoperating manager for about 4 years at Respondent's Fullerton store. At thehearing, Ziegler testified to the correctness of the portion of his pretrialaffidavit where he stated: "On occasion Caudill called me on the telephone.Caudill asked me when he was going to get a raise and said he deserved one.I said that I didn't think he deserved one and told him where he was on thepay scale, and then I told him his work was not outstanding because of thecustomer complaints. Caudill would not handle the customer complaintsbut refer them to management." Ziegler's best recollection was that this tookplace about 8 months prior to Caudill's termination.6 Caudill said that in July 1975, while Service Manager Ellis was onvacation, he was told by Supervisor Don Breeze, who supervised the acces-sories department, that Caudill did not have the authority to sign the time-cards because Caudill was not in management. Breeze was not called as awitness at the hearing.Robert Blyzka, a mechanic, testified that his timecard had been initialedCaudill estimated that he spent about 50 percent of hisworking time at the service desk in the auto service centerwhere he received customers' orders for work on their vehi-cles and then gave the work orders to the mechanics. Inaccordance with the law of the State of California, Caudillgave the customer an estimate of the cost of the repair atthe time of taking the customer's order. He estimated thathe spent 20 percent of his time obtaining parts pertainingto the work orders and distributing the parts to the me-chanics. He got the parts from the supply room near theservice desk or from the manager of the auto accessoriesdepartment. The remainder of his worktime was spent in avariety of duties which included performing tuneups oncars "if we were running late on some cars," which heestimated occurred two or three times a week; sweepingand scrubbing floors; cleaning windows and changing tiresand batteries.7In determining to whom to give the work orders, Caudillsaid that the mechanic who was not doing any work at thatparticular time received the work order, except for work onsmog control devices. He explained that the latter workwent to mechanics who were licensed by the State of Cali-fornia to perform such work. He said that he based hisdecision to give the work orders on "the available mechan-ic that wasn't doing anything, or a mechanic that had justcompleted work, or a mechanic that hadn't had a job, or amechanic in the case of smog devices, the pollution devices,we gave it to the certified mechanic." He also said that iftwo or three mechanics were all available at the same timefor work: "It didn't really matter. We gave it to any me-chanic that was licensed for that particular type of workorder." Caudill denied that he took into consideration theabilities of the mechanics, except for those who were li-censed to work on smog control devices.In every instance but one, the employees invariably per-formed the work which Caudill gave them to perform. Theone exception was Jose Villanueva.8According to Caudill,he told Villanueva to repair a foreign car and Villanuevareplied that he did not have the proper tools to do so.Caudill told Villanueva that another employee had thetools, thereby suggesting that Villanueva could obtain thetools from that employee. Caudill said that Villanueva stillby Caudill, Ellis, and Ralph Negron in situations where he had failed topunch in or in overtime situations. He said that in such situations he wouldtake his timecard to whoever was running the service desk.7 Ralph Negron, who described himself as being strongly for the Unionand who served as the Union's election observer in the Board-conductedelection at the Fullerton facility, gave a different version of Caudill's duties.Negron said that Caudill spent about 80 percent of his time at the servicedesk where Caudill wrote service orders; made sure that everything wasrunning smoothly; made sure that each mechanic had ajob; and made surethat the mechanic's work was going out as scheduled. According to Negron,during the other 20 percent of Caudill's worktime Caudill would "walkaround the shop, just kind of talk to everybody there. He would just comeover and start talking to you and you are trying to do your work and he isstill talking to you and he'd walk off and start talking to someone else then."Negron acknowledged that one of the purposes for Caudill's talking topeople was to find out how far along the jobs were that they were workingon." In the course of a normal workday, Caudill estimated that he would askmechanics to do work about 15 to 20 times each day. Based on that esti-mate, he believed that he would make about 3,750 such requests to mechan-ics to perform work over a year's period of time, and that Villanueva was theonly one who had failed to perform work which Caudill had asked to bedone.20 MONTGOMERY WARD & CO.did not perform the job, so Caudill reported the foregoingto Store Operating Manager Zeigler and asked him to takecare of the matter. Caudill said that Zeigler then spoke withVillanueva. On direct examination Caudill testified, "Ididn't listen to the conversation," but on cross-examinationhe acknowledged that he was standing a few feet awayfrom them and heard a part of the conversation. He said:"I believe he told him to do the work or leave. I believethat's the way he said it."9Villanueva then did the workwhich Caudill had originally given him to do. Caudill saidthat Villanueva also apologized to him for causing Caudillthat trouble.Robert Blyzka, a mechanic, said that he had never re-fused to perform a work order which Caudill had given tohim. However, there were times when Blyzka had askedCaudill to give the work order to someone else if Blyzkafelt that he was not suited for the job or did not have thetools needed for that particular job.Sometimes a customer would return to the auto servicecenter and complain about the work done on his car. If themechanic who had done the work previously was present,then Caudill gave the work to that mechanic. However, ifthat particular mechanic was not at work, then Caudill saidhe would give the work to "any mechanic that was avail-able." Caudill handled what he described as minor com-plaints from customers by asking a mechanic to see whatwas wrong with the car. Caudill said that he referred majorcomplaints, which he described as those where the custom-er was seeking a refund of his money, to Ziegler or to apersonnel supervisor.At first, Caudill denied that there was ever a situationwhere he would have to take a man off one job and put himon another job in order to get the job out, but then Caudillacknowledged that he had done so when Ziegler had in-structed him to give a customer preference. Caudill testi-fied on cross-examination:Q. Did you ever have a situation where you wouldhave to take a man off one job and put him on anotherjob, in order to get it out?A. No, sir.Q. Never?A. I don't believe so, sir.Q. There was never any situation you can think ofwhere you took a man off one job and put him onanother job to finish that job first; is that correct?A. I believe so, sir.I may have asked another mechanic too -if hewould do another job.I don't remember, no, sir.Q. I am looking at page 4 of your affidavit, whereyou said: "However, sometimes I was given an order bythe assistant store manager, Mr. Ziegler, that a custom-er be given preference."In these circumstances, of course, you pulled some-one to do the job; is that correct?A. That's correct, absolutely.9 Jose Villanueva testified that Ziegler told him: "You have to do thejobor you know the consequences and you can't refuse to do the job," Villanue-va said that he told Ziegler that he had not refused to do thejob. VillanuevaQ. Mr. Ziegler told you, "Give the customer prefer-ence?"A. Yes, sir.He told me to take a mechanic off a job and toperform the other work; that's correct.Q. Then you went out and got the mechanic to dothat job; isn't that correct?A. Yes, I did that.Q. All right.Now, do you remember that situation? That hap-pened once or more than once?A. I have no idea.Probably more than once.At first, Caudill also denied that he had pulled a mechan-ic off of one job on his own and put that mechanic to workon another job, but then acknowledged that he had"asked," but did not "demand" that the mechanic do so.Caudill testified on cross-examination:Q. Did you pull a mechanic off one job on yourown, and put him on another?A. No, sir, I don't believe so.Q. Again, referring to page 4 of your affidavit,where you say in the same context, in these same cir-cumstances, of course, you pulled someone to do thejob.That is relating to this Ziegler situation: "I did thison my own in situations where a customer had a smalljob to perform and I knew that the car the mechanicwas working on could remain at the center all day."Is that statement true and correct?A. That's true and correct.Q. Then is it true that you pulled mechanics off thejob on your own to finish other jobs, didn't you?A. I didn't demand a mechanic to do anything.I asked him if [he] would do it.Q. Well, you pulled him off the job.That is your language in the affidavit, isn't it?If there is any question, I will show you.A. No, sir, there's no question.I asked the mechanic to do it.Q. And the mechanic responded to the assistantauto service manager by going over and doing the otherjob; isn't it correct?A. If he felt he should, yes.Q. Did they ever refuse you?A. I don't believe so.Dale Matheny, who had been a mechanic at Fullertonfor about 6 years, did not recall specific instances whereCaudill had taken him off of one job and placed him onanother, but he said, "there would be occasions where youhave just a fan belt or radiator hose where a guy was in ahurry. You know, some small job." Matheny was askedwhether Caudill would say, "Listen, drop this job and go toanother" and Matheny responded "yes." Matheny alsosaid that when a customer brought a car back and had acomplaint, Caudill would take him off a job and put himattributed the incident to a misunderstanding between Caudill and him. Heexplained that he did not have metric tools and that he was going oncoffeebreak at the time that Caudill told him to do the job.21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDback to work on it if Matheny had done the work original-ly.Jose Villanueva testified that Caudill, Ellis, or anyonewho was running the service desk had taken him off of onejob in order to perform a small job. He explained: "Well,sometime, if I was doing some particular job, there was acustomer waiting for a battery or a fan belt or something -some job that takes no more than five minutes, and he pullme from that job and order me to do that particular fastjob, you know, and keep the customer no waiting too longfor those small minutes."Robert Blyzka, a mechanic at Fullerton, testified thatCaudill had taken him off of one job and put him onanother job in order to get that job done. He gave as anexample when there was an "irate customer." He said thatEllis and Negron had done so also and that even he haddone this when a customer was upset with work whichBlyzka had previously performed.While describing his duties, Caudill said that after hegave the work order to the mechanic and gave him thenecessary parts for the job, "then I made sure that the workwas completed on time." When he was asked how he didthis, Caudill replied, "Well, I checked every so often tomake sure the work was coming along at the rate it shouldbe." He added, "I checked with the mechanic to make -to see what progress he was making." Caudill was thenasked, still on direct examination, "Did you ask him whatprogress he was making?" Caudill responded, "usually." 10However, on cross-examination Caudill said that he justwatched the mechanic. Caudill testified:Q. You say you spent a substantial amount of timein the service area to insure that work was completedwhen there were no customers at the service desk?A. Yes, sir.Q. What did you do to see that the work was com-pleted?A. I observed the mechanics as they were doing thework.I watched the progress of the work.Q. Well, how does that get the work completed?A. It doesn't.Q. You said here you were doing this.I am asking you what you meant when you said thatyou did this to insure that the work was completed.A. You just said merely looking at the mechanicdidn't get the work completed.I gave him the parts that he needed.Q. What else?A. That's all I gave him.Q. That's what you meant when you said in youraffidavit that you spent a substantial amount of time inthe service area?That's all you were doing? Just getting him an occa-sional part?'0 As noted earlier, Negron estimated that Caudill spent about 20 per-cent of his worktime in talking with people in the shop and that one purposewas to find out the progress on thejobs they were working on.Dale Matheny,. a mechanic for about 6 years at Fullerton, testified withregard to Caudill: "He would give you a ticket and tell you that it had to beout at a certain time." Matheny also said that Caudill ' would come aroundand check on you," but he didnot remember that Caudill ever talked withhim about whether he was going to make it on time.A. Yes, sir, not an occasional part, but lots of parts.Caudill initially denied on cross-examination that hewould say anything to an employee who did not appear tobe working as fast as he should. However, after being con-fronted with an inconsistent statement in a pretrial affida-vit, Caudill acknowledged that the statement set forth inhis affidavit was true. Caudill testified on cross-examina-tion:Q. Did you ever see a man who did not appear tobe working as fast as he should?A. Yes, sir, I have.Q. What would you do on that occasion?A. Would inform John Ellis.Q. Would you speak to the employee at all?A. No, sir.Q. You wouldn't say anything about that he oughtto speed up or anything?A. No, sir, I would not.Q. You would never speak to the employee?A. Not in that manner, no, sir.Q. What would you tell him, that he ought to speedup?A. No, sir, I gave the information to John Ellis.Q. I am looking here at an affadivit that you sub-mitted to the National Labor Relations Board on the22nd day of August.Reading from page 3, I1 notice the statement:As far as disciplining employees was con-cerned, if I saw someone working too slow, Iwould tell the person to speed up, and sometimesI brought problems to the attention of John Ellis.But it was completely up to him to handle thesituation.Now was this statement true, you gave it to the La-bor Board?A. Yes, it was.Q. So the truth of the matter is, when you saw aman working too slow, you would speak to that personto speed up?A. No, sir.I never demanded that no one speed up.Q. Well, let me point this out to you on page 3 ofyour affidavit.You may read it to yourself, beginning "As far asdiscipline."A. I have read it.Q. And you do recall making that statement to theLabor Board?A. Yes, I do.Bruce Wayne Snow, a mechanic at the Fullerton auto service center.acknowledged that Caudill had come to him while Snow was working andasked him how long it was going to take Snow to finish the job. He alsostated that Caudill had asked if Snow could have a job completed by acertain time which was earlier than it had been promised to the customer.22 MONTGOMERY WARD & CO.Q. "As far as disciplining employees was con-cerned, if I saw someone working too slow, I would tellthe person to speed up"?A. That's correct, sir.Q. Is that statement on the affidavit true or false?A. It's true.Q. So the truth of the matter is when you sawsomeone working too slow, you would tell them tospeed up?A. I would ask them to speed up, not in a demand-ing tone.Q. You used the word "tell" here.You would tell them to speed up, didn't you?A. Yes, I did.Q. Now, are you saying that you did not tell themto speed up?A. No, sir.I am saying I did tell them, but not in a demandingway.Caudill subsequently testified that he had only told oneperson to speed up with his work, but he conceded that hedid not so indicate in his pretrial affidavit.'IWith regard to calling additional employees into the autoservice center when the workload was heavy, Caudill saidthat he had done so and anyone else did so who was oper-ating the service desk, including employee Ralph Negron.Caudill explained that, when Ellis was not there, Caudillwould call in employees to work "if I thought I neededthem" but only after getting approval from Ziegler. He saidthat Ziegler only once refused Caudill's desire to call inadditional employees.12Caudill said he had commented on the work habits or theproduction of only one employee to Service Manager Ellis.Caudill said that he told Ellis that James was a little slowand should work a little faster, but that Ellis said nothing.Caudill testified that Ellis never asked his opinion aboutthe job performance of any employee or talked with Cau-dill about any employee job evaluations. Caudill himselfdid not evaluate any employees.Caudill also stated that he did not hire, fire, reprimand,warn, grant pay raises, promote, or transfer any employees,or recommend such actions. He also said that he did notauthorize overtime work. He said that he did not attendany management meetings.With regard to applicants for employment by Respon-dent, Caudill said that he either gave them an applicationform or received an application form from the applicantand advised the person to return later to talk with Ellis. Atfirst, Caudill denied that he had asked applicants abouttheir experience, but when confronted with an inconsistentstatement in his pretrial affidavit acknowledged havingdone so. Caudill stated that he had "no particular reason"for asking applicants about their work experience and didnothing with the information." Ralph Negron, who worked as a battery man at the time and whoassisted Caudill or Ellis at the service desk in the absence of one of the twomen, gave a different version. He said that he overheard Caudill telling tirebusters "to move a little faster." He also acknowledged the truthfulness ofhis pretrial affidavit wherein Negron stated: "I have no knowledge [that]John Caudill could hire or fire; he could tell employees to speed up theirwork. John Ellis has told me I could also if I was on the service desk. He orCaudill would back me up even including telling someone to clock out."Ralph Negron, who was primarily a battery man duringthe time that Caudill was assistant service manager, alsoworked on the service desk during that period of time.Negron assisted either Ellis or Caudill at the service deskwhen one of those two persons was off from work. Ellis andCaudill had 2 days off each week. However, both Ellis andNegron were off from work on Sundays. Negron said thatwhen either Ellis or Caudill called him to assist one ofthem, it was usually in the morning hours when the cus-tomers usually brought their vehicles in for work. Negronestimated that he averaged spending 2 or 3 hours at theservice desk on those occasions and then he returned to hisregular work for the rest of the time.One time Negron worked on the service desk duringEllis' 2-week vacation. It was during that 2-week period ofworking on the service desk that Negron worked alone atthe desk when Caudill had days off. Negron said that be-fore Ellis left on his vacation, Ellis told Negron:You and John Caudill are going to run the servicedesk. I want you to keep an eye on things. Make surethings run smoothly.**He told me that he wanted to make sure things ransmoothly.If any problems were to come up, that I should han-dle them or send them upstairs.If employees gave me a bad time, I was to pull theirtimecard and send it upstairs. They would take care ofthe disciplinary actions.nnlHe said if I had problems with personnel, to pulltheir timecard and send it upstairs. I wasn't to get in-volved with disciplinary actions, but if I did have aproblem and I thought it demanded action, I couldsend a person home, just clock him out and send himhome and he said he would stand 100 percent behindme on whatever I did.Negron testified that he did not like to work on the ser-vice desk because of the pressures involved in the jobwhich was bad for his ulcer and, in addition, Negron saidhe did not earn any commission while he worked at theservice desk. Negron was employed by Respondent at Ful-lerton for about 3 years until he voluntarily quit on March22, 1976.William Neal, who worked for Respondent at Fullertonprimarily on Saturdays, but sometimes during vacations orholidays, also worked at times in past years on the servicedesk. Neal testified that he worked at the service desk whenhe first started working for the company in 1966 and againa few years later. However, when he worked at the servicedesk it was on Sundays or during the evenings. During that12 Willa Bowland, who had been the detail clerk in the auto servicecenter at Fullerton since 1968, said that she took her orders from Caudillwhen Ellis was not on duty. She testified that Caudill gave her orders to callfor the repair of machinery and also orders to call employees in to work ontheir days off or to come in early to work. She said that Ralph Negron didnot do so when Negron worked on the service desk.23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod there were usually tires and batteries to be servicedand installed. Neal said that he wrote up the work ordersand did the work himself or had one of the tire busters dothe work if they were not busy.Richard James, who worked as a mechanic's helper atFullerton, testified that while Ralph Negron was on vaca-tion he came to work at 7 a.m. for a couple of days andwrote work orders for customers. He did not know theprices to estimate, so Supervisor Breeze gave him the priceestimates to fill in on the forms. James said that severaltimes he wrote work orders at the service desk while theothers were at lunch. His practice was to leave the workorders on the service desk for the mechanics to pick up, buthe said that he also passed out some work orders if a me-chanic needed work.John Ellis was service manager of the auto service centerat Respondent's facility in Fullerton from March 1974 toMay 20, 1976. He left Ward's employment on May 20 andwas working at a Ford dealership at the time of the hear-ing. His salary at Ward's in July 1975 was $220 a week plus1 percent of the profits made in the shop. He was not paidfor any overtime hours worked.Ellis estimated that he worked with John Caudill forabout I year and 6 or 8 months. He summarized Caudill'sduties as being basically the same as his and said, "When Iwasn't there, he was in full charge of the auto center."Specifically, Ellis testified that Caudill had the authority toask mechanics to work overtime even while Ellis was pre-sent at the facility and that Caudill had done so a numberof times. He also said that it was common practice forCaudill to take a mechanic off of one job and put him onanother in order to meet a deadline. Ellis stated that oneSunday in 1975 Ellis sent home a tire installer, BobMcDougal, because he was not performing his work prop-erly. The following day the matter was discussed amongMcDougal, Caudill, and Ellis. Ellis said: "I also told Bobthat when John is there he's in charge and he does what hesees fit at the time, make any corrections that has to bemade."Ellis related another specific incident in late 1974 or ear-ly 1975 when Caudill spoke to another tire installer, DaleSnodgrass, for taking too long on his break. Ellis testified:"The following day that I came in, Dale Snodgrass dis-cussed it with me and told me that John had jumped allover him for something -which I didn't know what then-and he said he didn't appreciate it. I informed Dale thenthat whatever he had done, at the time John felt that heneeded some type of talking to and that he had the authori-ty to do it, that when I wasn't there he had the authority tofire him or whatever he wanted to do or felt necessary todo." The matter was then discussed among those threepersons.Just prior to the time that Ellis took his vacation, Ellissaid he had the following discussion with Caudill in Zie-gler's presence:Before I went on vacation, I told John -John, Mr.Ziegler and myself had a meeting -that I was going onvacation and we anticipated possibly more troublefrom Jose, because we had had trouble before, justwithin a couple of weeks.And I told John that if he had any trouble, that hehad the full authority to fire him right on the spot.According to Ellis, Caudill responded: "Yes, I'll handleit."Ellis further testified that Caudill interviewed applicantsfor employment "and if he didn't feel he was qualified forthe job, why he would just tell them that he doesn't have anopening or he doesn't have anything right at the present tofit their qualifications." If the applicant appeared to bequalified, then Caudill discussed him with Ellis. Ellis gaveas an example, Robert Blyzka, whom Caudill had inter-viewed and recommended for hire prior to the time thatEllis interviewed him. Prior to rehiring Dunlap, Ellis askedCaudill if he should hire Dunlap back to work. Ellis said:"And John thought that it would be wise, that he was ahigh producer, that he could get the work out when it hadto be gotten out, and that he was fast and thorough." Ellissaid, however, that he also asked the mechanics aboutDunlap "just to find out if they had any reason why theydidn't want to work with him anymore."While Caudill did not prepare appraisals on employees,Ellis said that he did discuss certain appraisals which Elliswas completing with Caudill. Ellis said Caudill trained tirebusters, battery men, and mechanic's helpers, and he askedCaudill's opinion regarding their performance.Ellis also recounted two specific occasions where Caudillhad recommended that an employee be discharged. In oneinstance Caudill recommended in early 1975 that DickJames be terminated because Caudill felt that James hadnot done as thorough a job on a couple of cars as some ofthe other mechanics would have done. Ellis, however, dis-agreed with the recommendation and James was not dis-charged at that time. The other occasion involved a tireinstaller who was going to be terminated anyway, but thetire installer left work early. Caudill recommended to Zieglerthat the tire installer be fired right then, but the questionbecame moot as the tire installer never returned to work.With respect to issuing cash refunds to customers, Ellistestified that Caudill did so without checking with Ellis. Healso testified that when Caudill initialed the timecards ofemployees, no further approval was required. Ellis said thatCaudill performed all the duties in his job description ex-cept for preparing weekly payroll schedules and auto ser-vice income reports which Ms. Bowland prepared. The jobdescription for Caudill's position reads as follows:Date 7/30/68Job Title: Assistant Auto Service ManagerCode:Reports to: Auto Service ManagerGrade: 6Purpose of Job: Assists in the supervision of mechanics,mechanic helpers installers, gas island attendants, andparts men.Major Duties: Schedules and prepares work orders forrepair and service of automobiles, installation of re-placement parts, seat covers, batteries, tires, and acces-sories. Estimates cost of repair and service based ondiagnosis of problems.24 MONTGOMERY WARD & CO.Assists in the repair and overhaul of automobiles. Op-erates mechanical and electrical testing equipment toisolate malfunctions, operates hand and power tools todisassemble units, install replacement parts, and test foraccuracy of repairs.In the absence of manager, investigates and adjustsminor customer complaints in a manner which will re-tain customer good-will.Related Duties: Assists in the training of new employ-ees and in the preparation of weekly payroll schedulesand auto service income reports.2. The layoff of Dunlap, Neal, James, and BlyzkaThe parties stipulated that Respondent laid off employ-ees or reduced their working hours at the Fullerton autoservice center on the basis of the employees' seniority with-in their job classification.Lyle Dunlap first began working for Wards in 1965 inWaukegan, Illinois. After working there for about 3-1/2years, he transferred to the Fullerton, California, locationwhere he worked for about 4 years. Then he transferredback to Waukegan for another year; then back once againto Fullerton. He left the Company and worked for anotheremployer in Virginia until January 2, 1975, when he re-turned to work for Respondent at its Fullerton location asa mechanic. He worked continuously at the Fullerton autoservice center until he was laid off on November 14, 1975.At the time of his layoff he was earning $4.50 an hour plusincentive pay. He estimated that his incentive pay rangedfrom $20 to $50 a week. He signed a union authorizationcard and attended a couple of meetings. According to Cau-dill, Dunlap attended the R case hearing on August 6,1975, and sat on the union side of the room. Dunlap ac-knowledged that at the time of his layoff that among themechanics at Fullerton, "everybody had more senioritythan I did."He was advised of his layoff by Store Manager Pressonwith Personnel Manager Wilson present. According toDunlap, he was told by Presson that work was slow andthat they were going to lay some people off. Dunlap pro-tested that he could not see that the work was gettingslow.'3He said that Presson did mention his seniority andthe fact that he had been there since January 2, 1975, andhe was on the list. Dunlap said that Presson told him, "Hesaid if it picks up, I would be one of the first to be calledback because of my qualifications." Dunlap placed theconversation as taking place about 3:30 in the afternoon.He had a brief second conversation after he had gotten hisslip with the word "termination" on it. He confronted Pres-son and Wilson with it and they explained that it wasmerely terminology used for a layoff. Dunlap said thatJames was present at the second conversation.By letter dated February 26, 1976, Respondent offeredimmediate reemployment to Dunlap as a mechanic. Hedeclined by letter, which was written by his wife at hisinstructions, and dated February 29, 1976. It stated:13 At the hearing Dunlap testified that there were quite a few front-endalignments to be done, which was the work he was performing, as well asother work."Thank you for your consideration. I already have a posi-tion. I'm out of State, and do not want to return."Dunlap said he was at a nearby bar known as 2 J's froma little after 5 p.m. until midnight after the layoff. He saidthat James also remained during that time, but that Nealleft between 7:30 and 8 p.m. and that Ellis was there untilaround 8 p.m. According to Dunlap, the layoff was beingdiscussed and he said that he did not figure that they werethat slow that mechanics had to be laid off. He said that hetold Ellis that in the past layoffs tire busters and batterymen were the only people that he had ever seen laid off.According to Dunlap, Ell's responded that he had not seenit either and that Ellis could not figure out why the Compa-ny had laid them off at that time because the shop wasrunning in the black. The discussion then turned to Cau-dill's discharge and Dunlap testified that he suggested toEllis that Ellis call Caudill. Dunlap said that he gave Cau-dill's telephone number to Ellis and walked with Ellis to thetelephone booth where he saw Ellis dial the number andheard Ellis say, "Hello, John."William Neal was a part-time employee who worked as amechanic primarily on Saturdays at Respondent's Fuller-ton auto service center. Neal began work for Respondentin 1966 and continued to work there until his layoff fromwork on November 15, 1975. In addition to his Saturdaywork, Neal sometimes worked for employees during theirvacation periods and sometimes worked on holidays. Hewas paid $4.75 an hour plus incentive pay.Neal signed a union authorization card and attended theBoard hearing on the representation petition at Fullerton.He said that he sat with the union business agent at thehearing along with Caudill, Bruce Snow, and an employeenamed Mitch. He said that Store Operating Manager Zie-gler and Auto Service Manager Ellis sat on the other side.A couple of weeks before the Board-conducted electionat the Fullerton facility, Neal said that he had a conversa-tion with Ellis regarding the Union. They were discussingwork when Neal asked Ellis what he thought of the Unioncoming into the shop. Ellis responded, "I hope the employ-ees know what they are getting into." Then Neal expresseda somewhat ambivalent position. He told Ellis that if thefull-time employees in the shop wanted a union, Nealwould vote "yes," and if the full-time employees in theshop did not want a union, Neal would vote "no." Nealexplained that the matter concerned the full-time employ-ees more than it did him.Neal characterized the auto service center as being "su-per busy" on November 15, 1975, when the layoff occurredat Fullerton. He said that he and several other employeeswere taking a delayed coffeebreak about 4:30 that after-noon prior to leaving work at 5 p.m. Store Manager Pres-son approached and asked to see Dunlap, James, and Nealin his office in 10-minute intervals. After Dunlap and Nealhad left the office, Neal went into Presson's office wherePresson and a personnel man named Wilson were present.Presson explained that he had to let Neal go; that they hadbeen very satisfied with his work, but that this was "adistrict move." Presson said that Neal had been aroundand had seen cutbacks like this before, but Neal replied25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he had not seen a cutback like this. Neal asked if thework picked up, would he be called back. Presson said hewould do so.At the hearing Neal said, "I was stunned." He saw Ellisin the shop in the auto service center and asked Ellis if hehad known anything about the layoff. Ellis told him that hedid not know about it and in Neal's view appeared to beupset.Ellis, Dunlap, James, and Neal had a conversation in anearby bar which is known as 2 J's. Negron joined themlater.4According to Neal, Ellis told them that there wasno way that they could run the shop and that he wouldhave to shut the shop down because of the cut in the crew.Ellis said that he was upset because of the reduction andthat he did not know anything about it. Ellis said that theshop was making a profit and that it had taken a long timeto get the crew together, to harmonize, and to get the workout. The employees started talking about obtaining otherjobs, and Ellis told them not to do anything because he wasgoing to Presson's office on Monday and find out aboutthis thing.Neal said that he then asked Ellis, "Do you think this is aunion move?", and that Ellis replied, "It has to be." 15Also during the course of the conversation, Neal suggest-ed to Ellis that Ellis call Caudill because Caudill had madesome connections with the Board with regard to his owntermination. Ellis agreed to call Caudill.'6Neal testified that a few days after the layoff he tele-phoned Ellis, and that Ellis told him that he had talkedwith Presson and that all he could find out was that it was a"district move." Neal said that he had still another conver-sation with Ellis which took place on December 6, 1975, atthe shop. Neal asked Ellis if he could put him back to workand Ellis said, "No, business hasn't picked up yet." Nealtestified that he had not been called back to work by Re-spondent at the time of the hearing in June 1976.Richard James worked as a mechanic's helper for about1-1/2 years. At the time of the hearing in June 1976, he wasearning $3.35 an hour plus incentive pay. During 1975 hishourly rate was $3.30. He signed a union card and he wasthe employee who originally gave the Union's telephonenumber to Caudill.14 Negron testified that he amved about 7 p.m. and left about 8 p.m.Negron described Ellis as being angry about not being told of the layoffprior to its occurrence; that Ellis was going to go "upstairs" on Monday;and that Ellis did not know how the work could get done.15 Ellis testified to an entirely different version of the conversation withthe laid-off employees at the 2 J's bar. He stated that the reasons for thelayoff were discussed. He testified:They asked me why and I told them that it's just that time of yearand I've got to cut back payroll, that the income isn't there.They asked me if they was laid off because of the union, you know,and I said, "No. It doesn't have anything to do with the union; it's justthat time of year."'6 Ellis said that Neal and Dunlap wanted him to call Caudill and ex-plain to Caudill why they were laid off. So, Ellis said he telephoned Caudillthat evening. Ellis testified:When he was laid off on November 15, 1975, he was toldby Store Manager Presson that it was because of "lack ofwork." James said that he did not question the reason givenat that time because he did not like to argue and because ofhis temper. He said that he and Dunlap did question whythe word "termination" was on their notices and it wasexplained to them that the phrase included a layoff fromwork.At the time of the layoff, James was working 32 hours aweek, but he said that his incentive pay was $50 a week atthe time rather than the usual $10 or $20 a week. He de-scribed the work in the shop as being pretty busy.Two weeks later Respondent recalled James to work andhe has continued to work for Respondent. James said thatthe work was good upon his return and continued to be sountil prior to the hearing in June 1976. However, he ac-knowledged the truth of the following statement in a pretri-al affidavit which James gave on December 11, 1975: "Thefirst week I was back to work seemed pretty steady. I be-lieve I worked an hour overtime. This week work is a littleslow. Work is normally slow at this time of year."James went to the 2 Js bar after his layoff. He said thathe stayed there until 2 a.m. When asked about the conver-sation among the employees and Ellis regarding the layoff,James testified candidly, "Well, we did, but I got liberated.So I don't remember too much about it." When asked whathe meant by "liberated" he said he meant "drunk."Dale Matheny testified that he asked Ellis what was go-ing on after the layoffs had taken place. He said that Ellistold him that he did not know how he could possibly runthe shop with as few employees as were left.'7Mathenygave his opinion that business was good during the weekthat the layoffs had taken place. However, Matheny saidthat the Company had also cut back the number of hoursthat some of the tire busters were working. After the layoff,he, Ellis, and Renaldo would take in only the amount ofwork which could be done and then not take any morework orders. His basis for that conclusion was "because Iheard them discussing that they could take only all theycould handle." 18Robert Blyzka was hired as a mechanic in April 1975 byJohn Ellis at the Fullerton location. About 2 months later,John wanted to know why the men got laid off and I explained tohim the same thing that I had explained to the other men, that if -itwas lack of income coming in the shop and I couldn't keep the payrolland district had said, "Cut hours," so I cut hours and I cut according toseniority.11 In a similar vein, Jose Villanueva testified that during the week afterthe layoffs at Fullerton, Ellis told him that it was "real hard for him to runthe shop at that moment with just three or four people who were workingthere."18 Ralph Negron described a conversation which he had with Ellis some-time prior to the Board-conducted election on September 5, 1975, at theFullerton facility. According to Negron, Ellis told him about an inspectionof the Fullerton auto service center by managers from Chicago and that theChicago managers had recommended the hiring of additional personnel atFullerton. However, Negron said that additional personnel were not hiredthereafter, but instead, some employees were transferred to other jobs ormoved up in their positions. Negron acknowledged that business was"booming" in August 1975 when the Chicago inspectors were at Fullerton.Negron also said that after the layoff there were not enough personnel tohandle the business at Fullerton especially on the Friday after Thanksgiv-ing. He said that he normally worked 3 or 4 hours a week overtime prior tothe layoff. but afterwards he worked 8 hours a week overtime.26 MONTGOMERY WARD & CO.he signed a union card after talking with John Caudillabout the Union. He also voted in the Board-conductedelection which was held at Fullerton on September 5, 1975.About a week or 2 weeks prior to the election, Blyzkahad a conversation with Ellis regarding the Union. Accord-ing to Blyzka's testimony, Ellis told him that the Unionwould cost him money because he would have to pay uniondues and that the Union "probably wouldn't get us a wageincrease because Montgomery Ward was very stiff onwages and also it might jeopardize my job and possiblyhis." 19On the day following the election, Blyzka said that thefollowing took place involving Store Manager Presson:After the elections we were sitting around the follow-ing day in the automotive shop and taking a break afterall the work and clean-up had been done and the storemanager, Mr. Presson, happened to be walking by andat that time he told us to -that we had five moreminutes left to work and there would be no more shortbreaks when the time avails any more. From now on itwould be strictly 15 minutes' breaks in the afternoon.Fullerton Store Manager Presson testified that employ-ees are entitled to a 15-minute break for every 4 hours thatthey work. He said that he had never spoken to employeesabout taking longer than their 15-minute breaks, but healso said that he had personally spoken to an employeewho he had seen spend more than 15 minutes on break.With regard to the auto service center employees, he saidthat he did not recall having spoken to anyone about tak-ing more than 15-minute breaks and to his knowledge theemployees there did not do so. He did not recall tellingBlyzka sometime after the union election that from now onthey were only to take strictly 15 minutes for their breaks.Because of a disability, Blyzka said that he was off fromwork soon after the election. Upon his return to work,Blyzka said that he worked for only 2 days before beinglaid off by the Company.20During those 2 days he primari-ly did alignment work. He said that the shop was busyduring those 2 days and that some customers were turnedaway. After working in the shop for those 2 days, Ellisapproached Blyzka and told him that his seniority was notabove that of one of the other employees, so he was beinglaid off. Blyzka testified at the hearing that he was the mostjunior in seniority.On February 15, 1976, Respondent offered Blyzka recallto work on a 40-hour basis, but Blyzka declined because inhis opinion there were "unstable working conditions."Ray Harris is the general district operating manager forthe Respondent in the greater Los Angeles metropolitanarea which included 17 retail stores operated by Respon-dent in Los Angeles and Orange Counties at the time of thehearing in June 1976. In his position as General DistrictOperating Manager, Harris is responsible for preparing thebudget and controlling the expenses at the stores within hisjurisdiction. According to Harris, the amount of the payrollis by far the largest expense item. The budget for each retail19 When he was questioned at the hearing as to why the foregoing con-versation was not related in his pretrial affidavit. Blyzka explained that "atthe time the affidavit was taken, nothing was brought up about it." Thisremark is not alleged in the complaint, as amended, to be an unfair laborpractice violation.store, among other things, projects the anticipated sales forthat store for the particular month and also projects thefigure alloted for payroll expense and other expense itemswhich can be controlled by the Company as the needarises.By means of weekly telephone conference calls each Fri-day, Harris is in contact with the stores with regard to theirrespective auto service centers. Harris explained that theconference calls enable weekly action to be taken withregard to the auto service centers at each store to adjustoperating expenses in line with the most recent sales trends.Harris pointed out that the year 1975 was the best year inthe history of Respondent's operations in the Los Angelesarea, which covers a period of time of about 14 years. Healso said that the Los Angeles area stores had shown the"most dollar improvement in any district in our company"in 1975. Harris attributed this to several things, including adecline in the purchase of new automobiles in 1975 andfuel prices with the result that "the repair of existing carswas at an all-time high." This result, in turn, had led to anexpansion in the budgeted payroll according to Harris.With regard to the layoff of certain employees in Novem-ber 1975 at the Fullerton auto service center, Harris said:As we do in most of our locations, in the month ofNovember we started reviewing our budget and collec-tions for the next period and, in doing so, we found adown-trend in collections and we had to adjust ourpayroll in Fullerton in line with those collections.S*In case of Fullerton, when we developed again, ourbasic organization by activity, we had too many hoursat the time in our mechanical area.There were other areas, as I remember, that we wereoverstaffed, such as tire mounting.But we were more overstaffed -by "overstaffed" Imean we had excessive hours in our mechanical area.Layoffs were given because we had at that time inFullerton, we had just recently had an election in Sep-tember, I believe, and as we generally do, we would aska store manager to manage his layoffs in line with re-duction in hours.In this case, with counsel, John Bennett, we felt thatwe wanted to approach this on a step-by-step basis.It was a very sensitive labor relations area, so I satdown with the store manager personally, and reviewedeach activity as I just said by job category, and foundthat where we were heavy was in the mechanical area.So layoff was the only way we could go.Other hours were reduced and layoffs were taken inother areas also.Harris said that he was aware of the productivity of theindividual employees, but he did not take that factor intoconsideration on the advice of John Bennett, who was nolonger employed by Respondent at the time of the hearing,20 Blyzka estimated that he was away from work because of disability forabout 5 weeks and returned to work on October 9, 1975. However, thecompany records show that he was laid off on November 19, 1975. Thus, itappears that he returned to work from his disability on Monday, November17, 1975, rather than October 9.27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut who had previously been the western regional laborrelations manager for Respondent. Harris stated that heknew for a fact that employees with high productivity werelaid off, but he gave this explanation: 21Prior to taking the action at Fullerton, I talked withJohn Bennett and John Bennett's counsel was that theunion contracts, when they are drawn, reduces, numberone, by seniority, straight seniority, and that we wouldbe -it would be Ward's position to follow that, be-cause we were in a sensitive [area] and we should ap-proach it by job category, certainly seniority on anyreductions or layoffs.And after talking to John Bennett I proceeded totake that action.Fullerton Store Manager Calvin Presson stated: "Well,basically, because as I said, because of the activity, we feltthat the seniority would be the way to go as far as anyproblems arising from this." He acknowledged that hemeant union activities in using the work "activity" and thatthe problems which he anticipated might arise if senioritywas not followed would be from "the unfair labor [prac-tice] approach." To his knowledge, no one notified theUnion of the intention to make the layoffs.In determining to follow seniority in selecting employeesfor layoff from work, Respondent correctly anticipatedwhat the Union's position would be. Joe Henderson, whohas been a special organizer for the Union for the past 8years, expressed the view at the hearing that qualifica-tions and ability are important, but "I consider seniority isnumber I in my book." He explained: "My position, ac-cording to the other contracts, the only thing that a work-ing man has going for him in this entire thing is seniority.Without that, I don't think he has got very much going forhimself." While Respondent did not consult with Hender-son, or to his knowledge, contact the Union with regard tothe layoffs or reduction in working hours at the Fullerton,Norwalk, or Canoga Park locations, Henderson said thathe contacted Bennett after he learned of the layoff at Ful-lerton and the reduction at Norwalk. Based upon what hehad been told by the Fullerton employees, Henderson pro-tested to Bennett that "you laid off out of seniority" andsaid that the Union should have been contacted before theRespondent took that action.In comparing the actual payroll expense at the Fullertonauto service center for November 1975 and the payrollexpense which had been budgeted for December 1975,Harris realized that a reduction in payroll expense wasneeded in order to come within the budget. The actualamount of the payroll at Fullerton in November 1975 was$11,920 whereas the December 1975 budget figure for thepayroll was $8,400. The difference between the two figuresis $3,520. Harris pointed out that the December budget istraditionally less than the November budget. The Compa-ny's records show that the December 1974 payroll at Ful-lerton auto service center was $8,528 which was also a dropfrom the November 1974 payroll of $11,306. The budgetfigure of $8,400 for December 1975 was very close to the21 In his testimony, Bennett confirmed that he had given advice to pro-ceed with the layoffs by seniority within job classification. He gave this basisfor his advice: "First of all. I think most employees think it is fairer to do itDecember 1974 actual payroll figure, and, after the layoffsat Fullerton, the actual December 1975 payroll expensewas $8,326. There is a similarity in the payroll figures forNovember and December 1974 and the payroll figures,both budgeted and actual payroll, in November and De-cember 1975 at Fullerton. An examination of the payrollfigures from May 1975 through May 1976 with the corre-sponding monthly figures for the preceding year revealshow the payroll varies from month to month at Fullertonand also the similarity in November and December 1974 ascompared with November and December 1975. In this re-gard, the records show:FL'LLERI(' AUlTO SERVICE PAYROLL1975MayJ,)neSept.,ctv.Dec.1976Jan.Feb.Mar.Apr.HayACTUAL$13,873$10,833$11 ,593$13 940$10,751$ 9 966$11 ,920$ 8.326$ 8,139$ 9,882$ 9,644$10,341$12 ,680R lDCE T513,000$10,400510,400$13,000$10,000$1 0,000$11 ,500$ 8,400$ 8,400513,500$10,$00$10,800$15,000YEARBEFORE511,871$ 9,665$10 ,903$12,139$ 9,668$10,111$11,306S 8,528$ 8,374$11,925$ 9,945510,348$13 873Harris testified that he was not aware of the union activi-ties of any of the laid-off employees. It was stipulated thatRespondent followed seniority in selecting the employeesfor layoff at Fullerton. Thus, this is not a situation where itis contended that certain employees were discriminatorilyselected for layoff.If Respondent had not made any layoffs at Fullerton andinstead had maintained its payroll at the November 1975level, then Respondent would have suffered a loss of $2,031in December 1975. Instead of taking a loss, Respondenthad a gain of $1,308 in its net auto service income forDecember 1975. The fact that the records show that Re-spondent had only $204 in net auto service income in De-cember 1974 at Fullerton would forewarn Respondent thatunless it reduced its payroll from the November 1975 level,it could reasonably anticipate a loss in December 1975. AsHarris pointed out, if he had not made the reductions, thepayroll would have exceeded the December income byover $2,000. An examination of the Company's payrollrecords at Fullerton from May 1975 through May 1976show that Respondent did not suffer a loss at its autoservice center in any month during that period and also therecords show how Respondent has managed to keep itspayroll expense under the auto service income from itscustomers to produce a net gain of various amounts inevery month. In this regard, the company records show:that way and, secondly, you are less likely to get in trouble with, you know,the layoffs with the union if you do it by seniority, because that is normallythe way they want it."28 MONTGOMERY WARD & CO.rnLE RTON1975MavJuneJulyAug.Sept.Oct.Nov.Dec.1976Jan.Feb.Mar.Apr.MayAUTOSERVICE$19,313517,173S15,717$19,025$14,179$13,946$15.974S 9,889$11,677$14,584$12 ,777$13,878$16,628PAYROLL$13,.873510,833$11,593$13,940$10,751$ 9,968$11,920S 8,326$ 8,139$ 9,882$ 9,544$10,341$12,880NET ALTOSERVICEIN CO0E$4,266$5,562$3,355S3,492$2,417$3,167$3,388$1, 308$1,92253,873$1,850$2 ,644$2,213While there have been NLRB-conducted elections at 8 ofthe 17 stores operated by Respondent in the greater LosAngeles area, there have also been layoffs and reductionsat other stores where no election had taken place. Harrisgave, as examples, the stores at Costa Mesa, West LosAngeles, and Lynwood. In some instances the employeeswere not laid off from work such as the two persons at theLynwood store in November and December 1975 whowere terminated for security reasons.22However, as Harrispointed out, by not replacing them, the payroll expense wasreduced during that period. Harris also pointed to reduc-tions at stores where elections were held and the Union hadlost the elections. For example, he cited the Eagle Rockand Huntington Beach stores where the Union had lostelections, but reductions had taken place. Harris also ex-plained why there had not been reductions in workinghours at the Santa Ana store even though losses had beenincurred. He explained that the Santa Ana operation hadlost money for the past 3 years and had undergone changesin two auto service managers in the year 1975 and "we hada new manager and we were rebuilding the organization."Fullerton Store Manager Presson testified that Jameswas rehired shortly after the layoff because business didnot drop off as rapidly as had been anticipated. The layoffwas on November 15 and James was reemployed on No-vember 20, 1975. Presson stated that after he rehired Jameshe received no complaints from customers that they couldnot get service in the Fullerton auto service center due to alack of manpower.Presson said that Dunlap was subsequently offered reem-ployment and he declined, so reemployment was then of-fered to Blyzka who did not accept. Presson stated thatNeal had not been offered reemploymient because Nealhad worked only on Saturdays and the Company had beenable to handle the customer's business without bringing inadditional people. He said that the Fullerton auto servicecenter had 14 mechanics and tire busters at the time of thehearing in June 1976.3. The warning notices to Snow, Matheny, andVillanuevaBruce Wayne Snow had worked as a mechanic for abouta year at Respondent's Fullerton auto service center. Previ-22 Store Manager Presson testified that some tire busters had been termi-nated in 1974 at Fullerton for secunty reasons. He could not recall whethera mechanic had been also.ously, he had been employed at two of Wards auto servicecenters in Maryland. He had been the service manager atone of the Wards stores in Maryland.Snow said that he had discussed the Union with someemployees and had handed out a few union authorizationcards to other employees in May or June 1975. He alsosigned a union card. According to Caudill, Snow attendedthe R case hearing on August 6, 1975, and sat on the unionside of the room.Following the Board-conducted election on September 5,1975, at the Fullerton facility, Snow said that there were"contentions between the employees and management."He added that these contentions included: "rough voices,more strictness on schedules, and things of that nature."Snow gave the following account of an occurrence involv-ing Store Manager Presson:What was said to me in particular was everytimeafter the election or on the election day even, I wassitting down and taking my coffee break which we gettwo coffee breaks a day and right after the election Mr.Presson came by and he pointed his finger at me and hesaid, "Okay, you have got your damn union. Ten min-utes for your break. Get back to work," which was in areal gruff tone. I can't recall -little things that went onin the shop, just a matter of little things building up.Snow and Store Manager Presson both testified that thecoffeebreaks were supposed to be 15 minutes long. How-ever, Presson denied telling anybody that if the Unioncame in the breaks would be reduced in any fashion.Although Snow said that he was on good terms with Ellisduring this period of time, Snow stated that with regard toEllis there were "just conversations during break andthings such as we are fighting a hopeless battle. They keptpostponing our contract negotiations. They held them up."He acknowledged, however, that neither Ellis nor FloydReynaldo, the assistant service manager who had replacedCaudill, had been harassing him.On January 22, 1976, Snow received two corrective inter-views. One was for performing work on his automobile oncompany premises and the other was for taking excessiveamounts of time for lunch. Snow said that after reading thesecond corrective interview he told Ellis that "this isn'tright." He stated that Ellis had previously given him per-mission a few months ago to take longer lunch periods andthe practice had been all right up to this point. Snow saidthat he was not going to sign either one of the documentsand asked to have someone else present in Ellis' office tosee the documents and to verify that Snow was not signingthem. At that point Snow went out into the shop and gotDale Matheny to come into Ellis' office with him. He saidthat Matheny remarked that he had gotten one too. Ellissaid that some others had gotten corrective interviews also,whereupon he sent Reynaldo out into the shop and Rey-naldo returned with Villanueva.Snow stated that he said that "these were nothing butharassment movements to -for us voting in the union and29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat I wanted to have someone from management downhere." He said Matheny joined in the request.Ziegler joined the group and Snow told him that he hadreceived some corrective interviews which were not trueand for which he should not have been written up. Hehanded the documents to Ziegler who acknowledgedknowing about them and agreeing with them. Snow toldZiegler that Snow thought "they were just movements bythe company to punish us for union activities for voting theunion in." Snow testified that Ziegler denied this and toldSnow that he was mistaken. According to Snow, Mathenygot into the discussion and said that he had gotten one forputting debris on the floor and that was not true because henever put anything on the floor and they knew that. Mathe-ny then said, "I think this is nothing but punishment andharassment for us voting the union in." According to Snow,Ziegler then stated: "Well, you brought it on yourselves."23Next Snow testified:Well, I had showed him that one. I showed Mr. Zie-gler my corrective interview that was written up forperforming work on my automobile on the store prem-ises and I told him, I said, that I don't feel it's right forme to have a corrective interview written up for thispurpose. I was not on company time. I was performingemergency work and that I would not sign it. At thatpoint I tore it up. I told him that it was not going in mypersonnel file.He then got mad and started chewing on me prettygood, arguing at me. At one point in the argument hetold me that I had better watch out. If I made onemistake, I was going to be fired. Then I [sat] down andDale Methany argued a while and Jose Villanueva. Idon't recall exactly what they said.At the hearing Snow described the incident involving therepair of the automobile which took place about 4 weeksprior to the corrective interview. He explained that he wasdriving his parents' car when he heard a scraping, rubbingnoise in the brakes every time that he applied them. Heascertained that the car needed front disc pads on the frontbrakes, so he went to the store and purchased them. Hegave the following account of the incident:After I bought the disc brake pads, I came back tothe automotive center and parked in the parking lotfurthest away from the shop. I jacked one wheel up andpulled the tire off by one end. I got out of my tool boxthe tools that I thought I would need and carried themout to my automobile and proceeded to do the emer-gency work I had to do on it. I was out there approxi-mately 15 minutes.One of the tire changers came out to me and told me,he said, "Bruce, John Ellis says that for you to hurry upand get your car out of here or Security would comeover here and fire you."I told [him] to go and tell John, okay, I'd hurry up. Istarted and was half way through and I had to finish it.About ten minutes later Mr. Ziegler came from themain building and asked me what I was doing. I told23 In giving his testimony, Ziegler did not deny having made that state-ment.[him] that I had to stop by the shop to perform someemergency work and that I had to use my tools and hesaid that, well, he said, "Make it as quick as possible." Itold him I would and I left the scene. I finished mywork. I left with no problems and that was it.Afterwards, Snow said that he asked Ellis if he would tellZiegler that Snow was sorry for working on the lot. Snowadded that this would not happen again because Zieglerhad been out there, and Snow said that he was not awarethat he could not do that. According to Snow, Ellis re-sponded that Snow should not do it anymore.Snow gave examples where others had worked on cars inthe parking lot. He said that he had observed Ellis perform-ing minor repairs on Ziegler's car in the parking lot. Hestated that he had seen other employees perform work ontheir cars in the parking lot. One example which he recalledinvolved Dick Courier, who was assistant manager at thetime of the hearing. Snow said that about 6 weeks to 2months prior to the time that Snow worked on his parents'car in the lot, Courier had parked his automobile directlyin front of the automotive shop for 3 days to do a completefront-end overhaul. Snow testified that Ellis helped Courieroccasionally. According to Snow, no one said anything toCourier, nor were any corrective interviews issued.With regard to his second corrective interview, Snowtestified that he had discussed the matter of taking a longerlunch hour with Ellis shortly after he started working at theFullerton store. Snow lived only about 1-1/2 miles from thestore and he liked to go home for a hot meal. He askedEllis if that would be all right and Ellis said "yes," but notto do so when they were busy or when Snow had a custom-er waiting. Snow indicated that he followed those instruc-tions. He punched in and out on the timeclock during hislunch periods and generally took an average of 45 minutesfor lunch rather than the allotted 30 minutes. However, hesaid that he worked a full 8-hour shift. Snow stated that hehad never before received any warning notices from theCompany.Dale Matheny had worked for Respondent as a mechan-ic at its Fullerton facility for about 6 years. In August 1975,Matheny was earning $5 an hour plus incentive pay, whichhe estimated at averaging $10 a week. He signed a unionauthorization card in June 1975. He testified on Caudill'sbehalf at an unemployment compensation hearing on Jan-uary 19, 1976.On January 22, 1976, Matheny, along with some otheremployees, received a "corrective interview." Matheny saidthat Bruce Snow came out into the shop and asked Mathe-ny to go into Ellis' office with him because Snow was re-ceiving two corrective interviews with which Snow did notagree. Matheny went into the office with Snow, Ellis, andFloyd Reynaldo present. Matheny noticed that there wereseveral corrective interviews on the desk and noticed thathis name was on one of them. He asked Ellis if he wasgoing to receive a corrective interview. Ellis told Reynaldoto bring in Villanueva because he was also going to receiveone. Matheny said that the corrective interview was for30 MONTGOMERY WARD & CO.throwing trash on the floor, specifically "some brake boxesand shock absorbers." 24According to Matheny, he told Ellis: "This is the biggestbunch of garbage I have ever seen. You know I don't throwtrash on the floor. It was my idea to give anyone 2 days offthat does .... You took it upstairs and Mr. Ziegler made[it] an order and it was posted on the bulletin board ....We want someone from the staff here. This is just toomuch." 25Ziegler then joined the meeting and Matheny told him:"What kind of stuff is this? This is nothing more thanharassment. This is all we have been getting since we votedin the union. You know I don't throw trash on the floor."Matheny stated that Ziegler replied that there had been anaccident and that they had to stop this, whereupon Mathe-ny replied that there had never been an accident in theshop because of anything that Matheny had thrown on thefloor.At that point Ellis spoke up, according to Matheny, andsaid that Matheny had left some water on the floor. Mathe-ny acknowledged that he had left some water on the floorafter he had put some plugs in an engine, but he said thathe did so because Ellis had jacked up a car behind the onethat Matheny was working on, so Matheny could not cleanup the water at that time. Matheny said that Ellis told himthat the water "was there for a very long time." Mathenyexplained that he was put on another job and could notclean up the water.26After they left the office, Matheny said that he told Ellis:"You know why they are doing this, but you can't sayanything." Matheny stated that Ellis responded: "I have totake orders."Matheny testified that he had never before received awarning notice.Jose Villanueva worked for Respondent for over 6 years.During 1975 he earned $5 an hour plus incentive pay as amechanic at the Fullerton auto service center. He signed aunion authorization card and he said that he tried to con-vince others to agree with the Union.Villanueva received his first warning on January 22,1976, when he was given a corrective interview allegedlyfor leaving debris on the floor of the shop. He said that hewas called into the meeting with Ellis, Reynaldo, Snow,and Matheny. At Matheny's request, Operating ManagerZiegler joined the group. Villanueva then testified:And I asked Mr. Ellis and Mr. Ziegler about myinterview: That how come they going to give me thatcorrect[ive] interview and both of them knew beforethat I was a clean mechanic and a safety mechanic andI asked also that: What is going on with this one.Because I don't believe that they or the companytook six years to find out that I was a dirty and unsafemechanic.And they explained to me that the shop was dirtyand we got some accidents, and also Mr. Ziegler told24 At the hearing Matheny denied that he had left brake boxes and shockabsorbers on the floor.25 Ralph Negron also stated that Matheny earlier had been the first oneto say something about anyone leaving a part or empty box on the floor orthe counter. Negron testified: "If we had worked in his area and had notpicked up, he became very angry about it."me that they have, in order to keep the shop clean, theyhave to start on someone and they pick me up.Evidently, I didn't sign that paper because I thoughtit was unfair and wasn't true.It was a lie because -I didn't sign that paper andafter that I walk out from the office and I start working[on ] the car that I was working on before.However, before leaving the meeting, Villanueva saidthat he heard the discussion concerning Snow's working onhis car in the parking lot. He said that Snow explained thatit was an emergency and that he was repairing the discbrake parts on his car on his day off from work, rather thanduring working time.Villanueva said that he had worked on his own car ontwo occasions, but he parked his car in the parking lot ofthe Goodyear store and carried his tools from Wards to hiscar. Villanueva said that he had asked a Mr. Tucker, whohe described as being a member of the staff at Wards store,if this was all right and had been told it was since Villanue-va was not on Wards premises.Ellis attributed the corrective interviews given to Mathe-ny and Villanueva to the suggestion made by a Wardssecurity inspector whose first name is Mary Lou, but whowas not otherwise identified. Ellis said that Mary Lou haddiscovered debris in the shop on the day before the correc-tive interviews were given. She had suggested that this bedone. Ellis said that he had personally observed that Math-eny and Villanueva had left parts on the floor or bench andalso oil, grease, or water on the floor. He acknowledgedthat Matheny had originally been the person with the ideaof assigning each employee a certain designated area forwhich he would be responsible.Ellis also observed that James and Negron had left de-bris on the floor between the time of the security inspectionand the time that the corrective interviews were issued.However, Ellis said that the corrective interviews were notgiven to either James or Negron. Ellis testified:After the big, heated discussion that we had had withDale and Jose and Bruce, why Mr. Ziegler said he'dbetter hold up and we'd better talk to Mr. Bennett firstand make sure that it's not violating anything that'sgoing on with the union at the time.With regard to the corrective interview given to Snow,Ellis said that he had observed Snow working on his carand had sent an employee named Mitch to warn him tostop, which Mitch reported that Snow had agreed to do.However, Ellis said that Ziegler caught Snow and told Ellisto write the corrective interview.The other reason given by Ellis for the corrective inter-view on Snow was his taking long lunch hours. He gaveconflicting testimony with regard to whether he had dis-cussed the matter previously with Snow. First, he said,"And taking excessive long lunches, which I discussed that26 At the hearing Matheny said that the water was cleaned up on thesame Saturday that he had left it on the floor. He did not recall who hadcleaned it up, but he thought it was cleaned up in about 15 minutes by theperson who pulled the other car. He acknowledged at the hearing that it was"very dangerous" to have water on the floor.31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDverbally with him before, you know, a number of times."However, a moment later, Ellis was again being askedabout Snow taking longer than a half hour for lunch. Then,Ellis was asked: "Did you ever have any discussions withhim about taking a longer one?" Ellis replied: "No, Ididn't."Much later in his testimony, Ellis was asked: "How longhad Snow been taking long lunch breaks before you wrotea corrective interview with Snow?" To that question, Ellisanswered: "Off and on since he had been transferred outhere. I was constantly warning him about it, you know,verbally. It just didn't seem to do any good."4. The 1975 wage plan for the Los Angeles areastoresOn Thursday, October 2, 1975, Respondent put into ef-fect a new wage plan for all employees in Respondent's 16retail stores in the Los Angeles area except for those em-ployees who were paid on a commission basis and exceptfor the employees in Respondent's auto service center atthe Fullerton store. The wage plan was introduced in evi-dence and it sets forth various minimum and maximumwage scales for specific job positions. There are also inter-mediate wage scales based on length of service between theminimum wage scale and maximum wage scale. DistrictOperating Manager Harris said that the new wage plancould result in a wage increase for those employees whowere working below the minimum wage scale at that pointin time. The company records confirm that certain employ-ees did receive wage increases on October 2, 1975. Harrissaid that the previous such wage plan for the Los Angelesarea had been placed into effect in November 1974, andthat there had also been new wage plans in June 1974 andin 1973 in the Los Angeles stores. Surveys are conductedby the Respondent "in keeping in line with the retail com-petition."27Harris said that he was involved in working onthe new wage plan in August and September 1975. Harrisgave this explanation as to why Respondent's new wageplan was not put into effect on October 2, 1975, for theauto service employees at Fullerton:We had had an election sometime in September of'75, the union election of the auto service shop, and wewere in bargaining arrangements or negotiations, andin referring to the labor relations counsel, we were ad-vised not to install it in the auto service [shop] in Ful-lerton, because of negotiations.The advice to which Harris referred came from JohnBennett, who at that point in time was the Western Region-al Labor Relations Manager of Respondent. Bennett testi-fied: "Well, we began collective bargaining negotiations fora contract at Fullerton which continued over a period ofmany months." Bennett said that there was some initialdelay in commencing negotiations while the Union got to-gether its contract proposals, and he could not recall when27 Former Labor Relations Manager John Bennett explained:The Benefits and Compensation Department in Oakland has thecalendar and they review the wage scales in all of the areas in which thecompany does business by taking surveys of competitors in the samekind of business that we are.negotiations began, "but it was within the months, I wouldsay, that we finally met face to face and got going on it."In elaborating as to why the new wage scale was not putinto effect at Fullerton, Bennett said, "Well, we were in theprocess of negotiating a contract and I wanted to reservemy bargaining stance on the issue of wages and bargainingfrom what the rates of pay were at the time of the electionrather than from some higher figure." He said that initiallythe Union wanted the wage increases to be retroactive tothe date of the certification of the Union, but Bennett suc-cessfully resisted that and "eventually the union backedaway from it." As a result of the negotiations, retroactivitywas fixed as the beginning of the week in which Bennettwas notified of the ratification of the agreement. Bennettbelieved that date was sometime in February 1976. Bennettstated that a collective-bargaining agreement regarding theFullerton auto service center had been reached with theUnion, but that the contract had not been signed as of thetime that he left Wards.5. The preelection memo to Fullerton employeesOn Friday, August 29, 1975, Respondent distributed athree-page document to the auto service employees at theFullerton location. The document was addressed "To AllAuto Service Employees" and was from "Cal Presson,Store Manager." The General Counsel alleges in the com-plaint, as amended at the hearing, that the document con-veyed to employees that union representation would in noevent result in improvements in their conditions of employ-ment. The document contains 11 separately numberedparagraphs covering various topics. In pertinent part, thedocument states:i. Why is the Company opposed to the Union? TheCompany feels that the Union has nothing to offer theemployees. At present, the Company offers you a se-cure job, good benefits, and a rate of pay which com-pares favorably with pay rates in other similar opera-tions. We do not feel that the Union can honestly offerany improvements on these items, and, in fact, mightdestroy what we now have, by strikes, picketing, orharassment. If the Union is voted in, you will be hand-ing over your job to a group of men who earn theirliving by stirring up trouble between employees andmanagement. None of us need a lot of dissention, norcan any of us afford strikes or labor disputes.3. If the Union wins the election, will there be a raisein pay? All hourly paid employees in the Auto ServiceCenter will be receiving higher wages, whether or notthe Union wins the election. Our present wage plancalls for automatic increases in pay, based on length ofservice, and we will continue this policy. In addition,we will continue to conduct wage surveys to make sureIn the bigger -ities, such as L.A., this is done normally once a yearard that for the City of Los Angeles that falls in the Fall period whenthey do that and there was a survey and an adjustment made in late1975.32 MONTGOMERY WARD & CO.that our rates of pay stay competitive with other busi-nesses in the same line of work. Of course, tire andbattery men can earn promotions and higher wages byqualifying for mechanic helpers. Although the Union ispromising higher wages if they are voted in, they arenot telling you that whatever raise they might negotiatecould well be less than you would receive by voting theUnion down.4. Do Unionized employees earn more than non-unionemployees? The Company does not believe in discrimi-nating against any employee based upon whether he isor is not a member of a Union. In either case, theCompany will pay a fair wage, based upon the type ofwork performed, the geographical area, and the lengthof service with the Company. These factors are notaffected by Unionism, and it has not been our experi-ence that Union employees at Wards earn more thannon-union employees. In fact, there have been in-stances in which the Company has voluntarily grantedwage increases over those called for by Collective Bar-gaining agreements, in order to remain competitivewith other businesses and other Wards units.* **6. Do you Unionized employees have better benefitsthan non-union employees? No. Retail, mail order, andservice personnel who are subject to Teamster Unioncontracts at Wards have identically the same benefitsthat you now enjoy, with the same rate of employeecontribution. In terms of benefits, the dues paid by theUnion members are simply a waste, since they receiveno better benefits than if they worked in a non-unionlocation. Improvements in the Company's BenefitPlans (and there have been many), have been placed ineffect at the same time, and on the same terms, inUnion and non-union locations.* **I 1. Can the Union guarantee any improvements what-soever? No. The employer must agree to any changes,and the changes that are agreed upon may not benefitthe employees at all. The Union can promise you "piein the sky", but the Union knows very well that it can-not guarantee any particular change or benefit. Whenthe Union does not make good on its promises, there isabsolutely nothing the employees can do about it.Union promises and inducements are nothing morethan "smoke" designed to get you to join the ranks ofdues paying members. The only guaranteed benefitsthat will result are the benefits the Union will get fromyour dues money.The other headings in the same document which havenot been set out above are:2. If the Union wins the election, will all employeeshave to join?5. Are Union rates in the Bay Area higher than inLos Angeles?7. Will the Union give the employee job security?8. If the Union were to call a strike in the FullertonAuto Service Center, would the employees be support-ed by strikes by Teamster Locals in other locations?9. Can striking employees be replaced?10. What happens if the Union cannot negotiate acontract that is satisfactory to the employees?C. The Events at Eagle RockWith regard to the auto service center at Eagle Rock, thecomplaint alleges that Respondent did the following: (I)granted wage increases to its employees in October 1975 toinduce them to refuse to support the Union; (2) threatenedemployees in January 1976 by Store Manager HowardMatheny at the Eagle Rock facility with cutbacks in hours,denial of promotions, and other reprisals if the employeesselected the Union as their collective-bargaining represen-tative; and (3) also at another location threatened employ-ees in January 1976 by Store Manager Howard Matheny atVan de Kamp's Restaurant in the San Fernando Valleywith cutbacks in hours, denial of promotions, and otherreprisals if the employees selected the Union as their collec-tive-bargaining representative. The General Counsel al-leges that the foregoing conduct violated Section 8(aX)1) ofthe Act.The General Counsel alleges the grant of wage increasesto employees at six separate facilities in October 1975 to beviolative of Section 8(aXI) of the Act. The six facilitiesinvolved are Eagle Rock, Norwalk, Santa Ana, HuntingtonBeach, Rosemead, and Canoga Park. The pertinent factswith respect to Respondent's 1975 wage plan for its LosAngeles area stores have already been set forth with regardto the Fullerton facility, and therefore, they need not berepeated here. The issues concerning the 1975 wage planwill be discussed together in the analysis.I. The meetings at the Eagle Rock facilityBruce McKay was employed as a mechanic's helper atRespondent's auto service center in Eagle Rock at the timeof the hearing. McKay began working for Respondent inApril 1975 as a battery repair man and became a mechan-ic's helper about 2-1/2 months prior to the hearing in June1976.McKay attended three or four meetings which were heldby Respondent for the Eagle Rock employees prior to theBoard-conducted election on January 23, 1976. He estimat-ed that one of the meetings took place about 4 or 5 weeksprior to the election in one of the manager's offices. Hesaid that Store Manager Howard Matheny spoke and thatOperating Manager Kirk was also present at the meeting.He specifically remembered that Labor Relations ManagerJohn Bennett was not present at that particular meeting. Inresponding to a series of questions, McKay gave the fol-lowing description of what Matheny told the employees atthat meeting:That was the first meeting. He informed us that Ful-lerton had just won the election. He didn't say whenthey won but they had won recently and they just weredescribing to us generally what the union was and what33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey were planning to do and what benefits they offeredus.Well, he just -it was just general. By speaking, hewas saying that the union was no good and that theyare not going to do anything for the Fullerton store andthey took bribes and they were corrupt and just generalstuff along that line.**Yes. He said that they had, I believe, it was five orsix employees had quit or got laid off because they justwasn't making enough money because everyone hadjust got raises in all the stores and they didn't receiveany of the raises and they were forced to quit or theydidn't like the working conditions -I don't knowwhich -but he wasn't really specific on why they quit.* **Oh, yes. He said since the union came in they haven'tgot any increase in salary and the union is not going todo anything for all them because the union was nogood.Store Manager Howard Matheny has been employed byWards for about 15 years and has been store manager atthe Eagle Rock facility since October 1972. Matheny saidthere were about six meetings held with auto service em-ployees at Eagle Rock by Respondent prior to the election.At least one of the meetings took place in the office at theEagle Rock store. Matheny said that Operating ManagerKirk, Tire Department Manager Colberg, and AutomotiveParts Department Manager Bacerra were present. Mathenysaid that during the meeting employees asked the questionif they were to vote for the Union and it became a unionshop, would there be cutbacks made in the mechanicalcrew and the installation crew in the auto service center.Matheny testified that his answer was that whether or notthe Union came into the operation, it was his job andobligation to run the auto service center profitably. He toldthem that, if the economic conditions dictated that cut-backs in the sales force be made, belonging to the Unionwould not essentially provide them a shelter to preventlayoffs.Also at that meeting Matheny said that he was askedwhether cutbacks had, in fact, been made at Fullertonsince the Union won the election. Matheny testified: "myanswer was that it was my understanding that several per-sons had left the employ of the Fullerton unit since theelection, some voluntarily and others were reduced, as Iunderstood it, because there was lack of productivity in theshop and they were not making money." Matheny said thathe encouraged them to call the Fullerton store or personswhom they knew and confirm any of the cutbacks.In addition, Matheny said that another question wasasked in regard to where they stood at Fullerton in terms ofnegotiating a new contract. Matheny testified that he an-swered:At that point I related what I knew of the situationand that was that no new contract had been resolvedand no agreement had been made at that time and Iindicated that it was my understanding that it was un-der negotiation and it was my opinion that there wouldbe no benefits or advantages in the contract inasmuchas the company had had contracts nationwide and feltthat they were adequate, the benefits were proper, andthat by experience the company had gone through ne-gotiations previously and the Contract did not, in fact,include benefits that were not available to the balanceof the employees.2. The meeting at Van de Kamp's Restaurant inthe San Fernando ValleyMcKay described another meeting held by Respondentfor the Eagle Rock employees at Van de Kamp's Restau-rant in the San Fernando Valley. He estimated that thismeeting took place about the end of December 1975 or thefirst of January 1976 and within 4 weeks of the election. Hesaid Matheny, Kirk, and Bennett were present at the Vande Kamp's meeting which generally involved employeesasking questions of Bennett.According to McKay, employees questioned Bennettabout the Fullerton store not having a contract. He statedthat Bennett responded that the Fullerton store probablywould not have a contract for a while and that he did notknow when they would even begin to negotiate one.McKay said that he asked Bennett why the Companywas against the Union and specifically: "Is the companyagainst the union because they are going to pay us moremoney?" At that point Matheny spoke up and said "thatthe union was no damn good and if the union is voted in,there would be no promotions from within." McKay saidthat he questioned Matheny about this subject becauseMcKay was anticipating a promotion. He said that Mathe-ny said: "if the union was going to come in, we would notget promotions because the salary to a person -theywould get it from the outside." McKay further testified thatMatheny "said if the union was to be voted in, hours wouldbe cut and there would be no promotions."Another subject discussed at the meeting was whatwould happen if the employees joined the Union and therewas a strike. McKay said that employees raised the ques-tion to Bennett of "losing our jobs if we had to go out onstrike." McKay testified that Bennett answered that "if wewere to go out on strike, the company had the right to hirenew employees in our place." Bennett added that "therewas a store up north that had been on strike for fouryears."With regard to the Van de Kamp's meeting, Mathenydenied in his testimony that he said that in the event theunion won the election that hours would be cut and therewould be no promotions. He also denied that he said thatat any other meeting.Matheny testified that in response to employees' ques-tions at the Van de Kamp's meeting, he reiterated that theoperation had to be profitable and that whether or not itwas a union shop, Matheny still had to exercise his prerog-ative to cut payrolls in line with business trends. With re-34 MONTGOMERY WARD & CO.gard to the question of promotions of tire busters to me-chanics, Matheny testified:I indicated at that time that if there were a requirementplaced upon us that we pay a very large fixed hourlyrate base pay for mechanical work, then it would beincumbent upon me, when we had openings in the me-chanical ranks, to hire men who had the qualificationsto do the work that would be required. I did say that wewould not be able to take men who did not have a greatdeal of experience, as we were doing at the time, andpermitting them to learn on the job working with askilled mechanic. I did indicate that we would not beable to place these men into jobs as mechanics or ap-prentice mechanics until they had the knowledge andearned the licenses that would qualify them to do thejob as required, the skills required.John Bennett, who was present at the Van de Kamp'smeeting in the valley, testified that Matheny told the em-ployees that "if the union did succeed in saddling his oper-ations with high rates of pay and inflexible job classifica-tions, that they would find it harder to work into a mechan-ic's position." Bennett said that Matheny told them that ifthe rates were high, he could not afford to train a personentering the business and he "would go out and hire jour-neymen from the outside."With regard to the subject of layoffs, Bennett said thatMatheny told the employees that the success or failure ofthe business depended on how well the auto service centerserved the public and "that union or no union we had toplease the public." He said that Matheny also stated "thatthe union could not protect them from layoffs if the busi-ness wasn't there."D. The Events at NorwalkWith regard to the auto service center at Norwalk, thecomplaint alleges that Respondent did the following: (1)cut back the work hours of Terry Schweizer, Buddy Cliff,Allan Kemp, and Stephen McAffee on or about January16, 1976, because the employees at the Norwalk facilityselected the Union as their collective-bargaining represen-tative in the election held on January 9, 1976; (2) grantedwage increases to employees in October 1975 at its Nor-walk facility to induce them to refuse to support theUnion; (3) interrogated employees concerning their ownand other employees' union membership, sympathies, andactivities by Auto Service Manager Elgie in December1975 at its Norwalk facility: (4) threatened employees withdenial of promotions and other reprisals if they selected theUnion as their collective-bargaining representative by AutoService Manager Elgie in December 1975 at its Norwalkfacility; (5) threatened employees with layoffs and otherreprisals if they selected the Union as their collective-bar-zs Cliff twice made reference to being "lied to by Wards." That concernshis reemployment by Respondent in 1970 at Santa Ana when he said that hehad been promised that he would have "continuing service," and also appar-ently to his being promised at Norwalk to be paid at the rate of $4.80 anhour, but then being cut back to $4.75 an hour 2 weeks later. The merits ofthese matters are not in issue in this proceeding, but they have been recount-ed since Cliff's strong feelings about what he feels to be broken promiseshave been weighed, among other things, in considering whether the witnessis biased.gaining representative by Auto Service Manager Elgie inDecember 1975 at its Norwalk facility; (6) conveyed toemployees that union representation would in no eventresult in improvements in their conditions of employmentby Labor Relations Manager Bennett in December 1975 atits Norwalk facility; and (7) suspended scheduled wageincreases in January 1976 to its employees at its Norwalkfacility because they selected the Union as their collective-bargaining representative in the election held on January 9,1976.The General Counsel alleges that the conduct in item (1)above was violative of Section 8(aXl) and (3) of the Actand that the conduct alleged in the remaining items listedabove violated Section 8(aX I) of the Act.1. Buddy Dale CliffBuddy Dale Cliff worked from 1968 to 1970 at Respon-dent's Santa Ana location. He quit working there, but afterabout 3 months, he returned to work at the Santa Anafacility. Since 1972 Cliff has worked at Respondent's Nor-walk auto service center as a mechanic.28In 1975 Cliff gave15 or 16 employees union authorization cards to sign andsaid that he signed a card also. He attended the representa-tion hearing on November 3, 1975, under subpena eitherfrom the Board or the Union.9Sometime between the election at the Fullerton facilityand the hearing date involving the representation petitionat Norwalk, Cliff had a conversation with Orville Elgie,auto service manager at Norwalk. According to Cliff, Elgietold him the following: "He said there had been five or sixguys fired at [the] Fullerton store and the reason for it wasthat they had won their election and voted the union in."30The Board-conducted election was held on January 9,1976, involving the auto service center employees at Nor-walk. Cliff said that about 3 days prior to the election therewas an evening meeting for employees held by Respondentat Apple Annie's Pizza Parlor. Elgie asked Cliff to attend.In addition to Elgie, Cliff said that John Bennett, StoreManager Charles Johnson, Operating Manager Pete Lau-ber, and Staff Member Jack Henry were present at themeeting. According to Cliff, Bennett told the employees"that even if we voted the union in, they weren't going todo anything for us, Montgomery Ward wasn't going to giveus anything other than what we already had." Cliff saidthat Bennett told them that they had been negotiating acontract with the Fullerton store and that the Union hadproposed a "ridiculous contract" which Bennett had turneddown. Bennett mentioned that he had a contract which hewas going to try to negotiate with the Union, so Cliff askedBennett if they could see the contract. Bennett agreed.Cliff said that he, Schweizer, and some other employeesread the proposed contract and learned that "it is exactlywhat we have now with the exception of lower pay ratesthan we have now and also vacation schedules had been29 Cliff stated that about 2 or 3 weeks prior to the hearing, he received araise of 40 cents an hour which made his rate $5.50 an hour. About the sametime he said the Company began furnishing two uniforms a week to theemployees.30 Elgie's version is that Cliff said that Wards had made the layoff atFullerton to spite the Union. Elgie testified that his reply was: "There is noway they'd ever do anything like that. Baloney."35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanged." At the hearing Cliff explained that the employ-ees at Norwalk got 3 weeks' vacation after 8 years of ser-vice at that point in time, but that the contract proposalwas for 3 weeks' vacation after 10 years of service.With regard to the meeting of Norwalk employees at thepizza parlor, Bennett denied that he told them that if theyvoted the Union in, they would not get any more than whatthey already had. Instead, Bennett said that he used theanalogy of a buyer and seller of a house, where the buyerwants to pay a lower price and the seller wants to sell at ahigher price. He said that he explained that no one couldpredict what the outcome of bargaining would be. Bennettstated that he heard that a rumor had spread among theNorwalk employees that a contract had been agreed to atFullerton and the contract contained substantially higherrates of pay such as the Company had in the Bay Area.Bennett said: "I was pretty upset" because at that point theonly thing that had taken place was that the Union hadpresented its initial proposal which Bennett described asbeing "pretty far out." Therefore, Bennett said that whenthe question came up at the meeting, he told the employeesthat the Union had presented "an outrageous proposal andthat I had rejected it." He said that he told them that hehad both the Union's proposal and his proposal in theevent anyone wanted to look at them. Bennett also testi-fied:On the subject of wages at Fullerton, my responsewas that the scales were the same there at that time, atthe time of the meeting when I was speaking, as theyhad been prior to the election. That there had been nochange in any of the conditions since the time of theelection. That wages, like other matters, were the sub-ject of bargaining and once the union won the electionthe company could not make unilateral changes with-out agreement with the union. That all of the condi-tions were kept in a status quo including wages.$*I said, yes, I said that the wage scales had been fro-zen at Fullerton.About a month prior to the November 3, 1975, represen-tation hearing date at Norwalk, Store Manager Johnsonadvised the employees that they were going to have to havesome layoffs. However, Cliff said that an employee namedJim Hutton quit work a couple of weeks later and thatJohnson remarked, "that will take care of cutting ofhours." 31 Nevertheless, Cliff stated that on the Wednesdayfollowing the election at the Norwalk auto service center,which was January 14, 1976, he was informed by StoreManager Johnson of a reduction in his working hours from40 hours a week to 30 hours a week. Cliff said that Johnsontold him that due to the loss of $900 that month, they weregoing to cut back the hours and that they were going to doso by seniority as the fair thing. Cliff protested that he didnot think it was fair since one of the employees whosehours were not being cut was the brother-in-law of Elgie.Johnson said that he had not been aware of that fact and, ifJohnson had known that, Johnson would have done some-thing about it.According to Cliff, Elgie's brother-in-law did not comeback to work at Norwalk after that day.32Instead ofSchweizer's hours being reduced from 40 hours to 20 hours,as originally planned, the Company reduced Schweizer'shours to 30 hours a week. Cliff acknowledged that, out ofthe seven mechanics then employed at Norwalk, the fourmechanics who had their hours reduced had less senioritythan the three mechanics who did not.After the reductions, Cliff claimed that the Companyturned down business by locking the doors at 3:30 p.m.mostly on Saturdays and only keeping a couple of doorsopen in the front for the sale of tires and batteries.Cliff testified that after the reduction in working hours,he spoke to Elgie and told him that the reduction was notacceptable to him; that he could not go out and get anotherjob because of the hours worked at Wards, and that hecould not live that way. According to Cliff, Elgie said,"Don't tell me your problems, go tell it to Mr. Johnson."Cliff did and Johnson referred him back to Elgie. Cliff onceagain spoke to Elgie. Cliff testified that Elgie once againtold him, "Go tell Mr. Johnson."Cliff was then asked at the hearing: "Did Mr. Elgie sayanything else to you about the cutbacks?" Cliff answered,"No." Next Cliff was asked at the hearing: "Did Mr. Elgiein talking to you about the cutbacks say anything about theunion?" Cliff once again responded "no," but immediatelyadded:Well, yes, he did. The third time I went back andsaid it wasn't acceptable, he made the statement infront of me and I thought it was Terry, but I found outlater it was Al Kemp, that he made the statement, "Youguys should have known that we were going to dosomething like this if you voted the union in."On cross-examination, Cliff altered the sequence of theremarks and said that Elgie made the statement concerningvoting the Union in "that was the first time that -justbefore I went up to see Mr. Johnson the first time." 3331 Elgie and Johnson both testified that Hutton left in December 1975.32 Elgie and Johnson both testified that Elgie's brother-in-law, Kantom-er, quit work at that time.33 Allan Kemp was the next witness called to testify after Cliff left thewitness stand. Kemp did not readily corroborate Cliff's testimony on thispoint. Kemp was questioned about the reduction in his hours and thenasked: "Did you receive any other explanation for cuts in hours from anyother member of management or your supervisor?" Kemp replied, "No,none whatsoever." Then he was questioned more specifically as to the super-visor when he was asked: "Did Mr. Elgie ever say anything to you about thecuts in hours?" Kemp did not understand and asked, "Pardon me?" Then hewas questioned even more specifically as to the supervisor and subject mat-ter when he was asked: "Did Mr. Elgie ever tell you why your hours werebeing cut?" Kemp answered: "No, he didn't give me a precise explanation,no." Finally, he was asked, "Did he say anything about them?" Then Kempreplied: "The only statement he referred to... he said that if the union hadcome in, that we knew this would happen to us ...cutting our hours."While Kemp testified that Elgie made that statement about January 16,1976, he acknowledged on cross-examination that there was no mention of itin the affidavit which he gave on January 30, 1976, to a Board agent. Thesubject matter of the reduction in hours was covered in the affidavit, but nomention of Elgie's alleged statement. In fact, in the affidavit Kemp affirma-tively stated: "Management did not say anything else about the union eitherin our store or any other store." His only explanation for his recital of Elgie's36 MONTGOMERY WARD & CO.Cliff said that a week or two prior to the first of April1976 his working hours increased from 30 hours to 32 hoursa week and since April I he has worked 40 hours a week.2. Allan KempAllan Kemp worked as a mechanic's helper at the Nor-walk auto service center of Respondent from April 1973until he was discharged on April 15, 1976.34 Kemp saidthat he signed a union card and attended one union meet-ing prior to the election at Norwalk on January 9, 1976.Kemp said that he began working for Respondent at$2.40 an hour and 3 months later was increased to $3 anhour. Then after that he was increased to $3.10 an hourand still another 3 months later he received $3.50 an hour.Kemp said that he received still another wage increase to$4 an hour 2 or 3 weeks before the election. Also, about thesame time the Company began furnishing uniforms to theemployees.Kemp said that he attended a breakfast meeting at Sam-bo's Restaurant where John Bennett spoke to the employ-ees. Kemp estimated that this took place in November1975. According to Kemp, Bennett said that if they hap-pened to get the Union in "that they would have no majoreffects on us that we didn't already have." Kemp also add-ed that Bennett told them that the insurance benefits wouldbe "just about the same as they were already."Kemp said that his working hours were reduced from 40hours to 30 hours after the election and that Johnson toldhim that the reason was that business appeared to be slow.Kemp related a conversation which he had with Elgieprior to the election in which Elgie told him that Kempwould be laid off from work, if the Union was voted in,because Kemp did not have a state license. Elgie said thatthe Union did not recognize a mechanic unless he had alicense. Elgie added that another employee, John Kantom-er, would also be laid off because he did not have a license.Following the election, Kemp said, he did receive his statelicense in January 1976. Kemp stated that he spoke withStore Manager Johnson regarding getting his license.Kemp testified: "My exact words were I knew it wouldn'tdo me any good because he had frozen wages and he said,'Yes, you are right.' "Store Manager Johnson stated that he started the conver-sation with Kemp in January 1976 after the election andthe reductions in hours by asking Kemp if he had receivedword from the State as to whether he had qualified for hisstate license in brakes. According to Johnson's testimony,Kemp said that he had received the license and he was notgoing to bring it in until this thing was settled. Johnson saidthat Kemp did not define what he meant by his referencestatement at the hearing. rather than in the affidavit which he gave a coupleof weeks after the event, was that he spoke longer with the two hearingattorneys who appeared as counsel for the General Counsel rather than tothe Board investigator.Elgie's version is that he told the employees that it was a cut back "be-cause we had too many hours, that they should have been cut back sooner."14 There is no contention made in this proceeding that his termination byRespondent violated the Act.35 Bennett denied that he told employees at the meeting at Sambo's thatif the Union won at Norwalk. there would be no major changes and that theinsurance would be about the same as it was already. Bennett stated that heto this thing and that Johnson replied, "Okay, we'll seewhat happens."3. Terry SchweizerTerry Schweizer began working for Respondent at itsNorwalk auto service center in June 1973 as a mechanic.He signed a union authorization card and he attended therepresentation petition hearing under subpena from theUnion. He began working at $4 an hour and received anincrease to $4.25 after 90 days. Thereafter, he said that hereceived pay increases on the average of about every 6months. The last one was to $5.15 an hour which he said hereceived in November 1975, which was approximately 6months after his last previous increase in pay. He statedthat also in November 1975 the Company began furnishinguniforms to the employees.He described a conversation which occurred prior to theelection in which Elgie asked him what he thought aboutunions. Schweizer replied that he would like to see theUnion get in.At the breakfast meeting at Sambo's Restaurant, Schwei-zer said that somebody asked Bennett about benefits.Schweizer testified: "He said that the benefits were thesame and it was a national policy; it didn't change whetherit was a union or non-union store." Schweizer also said thatsomeone asked Bennett about the stores in Oakland andthat Bennett responded that the benefits were the same inunion and nonunion stores there. Schweizer further saidthat someone asked Bennett about salaries. He said thatBennett replied that salaries in a union store were locked inby the contract, but in a nonunion store it varied accordingto wage surveys. He said that Bennett stated: "the non-union shop was at least equal always." 35At the evening meeting at the pizza parlor, Schweizersaid that Bennett repeated basically what he had previouslysaid at Sambo's, but at the pizza parlor he was also askedabout negotiations at Fullerton. Schweizer stated that Ben-nett told them that he had received the first proposal fromthe Union and that it had included "everything but thekitchen sink" and he had turned it down. Bennett toldthem that he had a counteroffer of his own which he hadwith him. Schweizer said that Bennett turned the counter-offer over to Buddy Cliff, Schweizer, and another person toread. Schweizer said that the salary proposal was less thanwhat they were now earning; the medical benefits were thesame; there was no dental plan; holidays would be aboutthe same, and the vacation plan was changed to 2 weeks upthrough 8 years and then 3 weeks after 8 years.Schweizer related that about a month before the electionStore Manager Johnson held a meeting with the employeesand explained that two or three employees were being senttold the employees at that meeting and at other meetings "that if you com-pared what we had in the Teamsters' contract with what the employeesalready had, they would find out that they were identical. But. I never atanytime said there wouldn't be any improvement or that we wouldn't bar-gain on the subject or anything like that."At the Sambo's meeting. Bennett testified that he did tell the employeesthat the Company had "a company-wide, benefit package." He also statedthat he told the employees that he had proposed at Fullerton a wage propos-al which was less than what the employees at Norwalk were receiving at thattime.37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the main store to assemble bicycles in order to avoidlayoffs. He also recalled that it was announced Jim Huttonwas leaving the store to go to Oklahoma.On the Tuesday following the election, Schweizer saidthat he was advised that due to a decrease in "collections"the pay load had to be reduced. Since he was the lowestman in seniority, he was going to be reduced from 40 hoursto 20 hours a week and his wages cut from $5.15 an hour to$4 an hour. However, that did not take place because thenext day, Schweizer was informed that John Kantomer hadbeen released from employment and that Schweizer's hourswould be reduced only to 30 hours and his salary wouldstay the same. Thereafter, he was offered overtime workand accepted it on two occasions and turned it down onone occasion. By the first of April or mid-April, his hourswere restored to 40 hours a week.4. Stephen McAffeeStephen McAffee began working for Respondent at theNorwalk auto service center in September 1970. He saidthat his job classification was that of a tire buster untilabout a month before the hearing when he became anelectrical technician. However, during the period fromMarch 1975 until the week of the election on January 9,1976, he wore the uniform with "Assistant Service Manag-er" on it and was "in charge" from 4:30 p.m. to 9:30 p.m.on weekdays and from 10 a.m. to 6 p.m. on Sundays. Elgietold McAffee that he was to run the service desk as Elgiewould do and if he had problems with anybody, McAffeewas to send them home. McAffee did send an employeehome on one occasion. The employee was not discharged,however, but was changed to another shift. During theperiod of time that McAffee worked on the service desk, hegave out work assignments to employees; called in employ-ees to work when he felt it was necessary; ordered parts;interviewed applicants for employment and was asked hisopinion of the applicants by Elgie; had employees worklater than their schedule and earn compensatory time; wasasked by Elgie concerning his opinion of the performanceof new employees during their 90-day probationary period,and in one instance an employee was laid off from workafter McAffee told Elgie that the employee was slow andwas not automotive minded.McAffee's work on the service desk began to taper off 2or 3 weeks before the election, so that he was limited tobeing on the service desk just on Sundays. Finally, theweek of the election, he worked his last Sunday on theservice desk.McAffee did not sign a union authorization card nortake part in any union activity.Prior to the election he received a raise of 40 cents anhour. He also said that the Company began furnishinguniforms to employees about that same time.On January 16, 1976, his working hours were reducedfrom the range of 30 to 38 hours, which he had been work-ing at that point in time, to 30 hours. He said that he wastold that profits were down and that the Company wasreducing hours according to seniority to avoid a layoff.3 When confronted with this version, Elgie said: "No, not that I everremember.'McAffee was on disability for 4 or 5 weeks in March 1976and began working 40 hours a week when he returned towork. He acknowledged that once during the period he wasreduced to 30 hours; he was offered more hours but de-clined to work them.McAffee attended the meeting at Sambo's where he saidthat Bennett told the employees that the Company's bene-fits did not differ between stores which were union andthose that were not union. He said that Bennett told themthat the Company had a national program and that "theydon't change benefits just for one store if it goes union."He described a conversation which he had with Elgiesometime in November 1975 concerning the Fullertonstore. According to McAffee, Elgie asked him if he hadheard about the Fullerton store. Elgie said that they hadvoted the Union in and that everybody but one mechanicand one tire buster had been laid off.36Elgie said that theUnion did not do the Fullerton store any good because theemployees lost their jobs.37Another conversation with Elgie took place sometimebetween Christmas 1975 and the first of the year 1976.McAffee related that he had been asking Elgie about hismoving into a mechanic's position and that Elgie said thatif the Union won the election, the mechanics were going tobe laid off anyway.5. The Company's records concerning NorwalkWith regard to the reduction in working hours of certainemployees at the Norwalk auto service center in January1976, District Operating Manager Harris gave the follow-ing explanation:We had a weekly trend. Our sales were off over$1000 a week during the month of January, prior to theelection, and the only reason that we didn't take actionor I didn't force stronger action in Norwalk was thefact that we had an election due, and we were advisedagain by counselor John Bennett that we should bestatus quo with whatever was in our operation until theelection.An examination of the company records for the Norwalkauto service center reveals that the auto service income, thepayroll expense, and the net auto service income all de-clined simultaneously in the months of November 1975,December 1975, and January 1976. The records show thatas the income fell in each of those 3 months so did thepayroll expense and net auto service income fall corres-pondingly in each of those 3 months. The situation turnedaround in February 1976 and the auto service income fig-ures increased at Norwalk in the succeeding monthsthrough May 1976. The company records show:NOrWALKAlrroSERVIC1975 INCOMENov. $18,796Dec. $11,405NET AUTOSERVI CPAYROLL IN COE.$12,740 $3,122$ 9,132 $2,20537 When confronted with the latter statement, Elgie responded: "No. Inever said anything like that, that I remember."38 MONTGOMERY WARD & CO.1976Jan.Feb.Mar.Apr.May$10,937$1 3,950$14,022$15,246$19,548$ 8,984$10,335$ 8,335$ 9,514$11,773$1 ,710$2,750$4,110$1,928$4,622Significantly, if the payroll expense at Norwalk had re-mained at the December 1975 level of $11,405 during themonth of January 1976, then Respondent would have suf-fered a loss of $468 in January 1976. Instead, after makingthe reductions in the payroll expense in January 1976, Re-spondent had a net gain in auto service income of $1,710for January 1976.Store Manager Charles Johnson said that the reductionswere not carried out in December because a mechanicnamed Jim Hooten transferred from the Norwalk storeback to Oklahoma that month and also: "We had the elec-tion coming up and I didn't think that it would be toWards advantage for me to reduce the payroll."Johnson said that the reason for the reduction in hours,rather than a layoff was to try to keep the mechanics atWards. He explained that if a mechanic were laid off, hewould probably seek another job, but by making the reduc-tions in hours, he hoped to hold onto the mechanics. John-son pointed out that the reductions were made by seniority.He said that he told the employees that the reductions werebeing made because income was down and that he thoughtthat it was just temporary.E. The Events at Canoga ParkWith regard to the auto service center at Canoga Park,the complaint alleges that Respondent did the following:(1) cut back the work hours of Thomas Sigafoose, Eliza-beth K. Duey, and other employees at the Canoga Parkfacility about the end of March 1976 because the employ-ees at the Canoga Park facility selected the Union as theircollective-bargaining representative in the election held onMarch 23, 1976; (2) laid off Ronald Coe and other employ-ees at its Canoga Park facility about the end of March 1976because the employees at the Canoga Park facility selectedthe Union as their collective-bargaining representative inthe election held on March 23, 1976; (3) granted wageincreases to employees at its Canoga Park facility in Octo-ber 1975 to induce them to refuse to support the Union; (4)conveyed to employees that union representation would inno event result in improvements in their conditions of em-ployment by Labor Relations Manager Bennett on orabout March 20, 1976, at the Canoga Park facility; (5)granted wage increases to employees at the Canoga Parkfacility from January 1976 through March 1976 to induce38 Michael S. Hensey, a mechanic, stated that Bennett told them at thebreakfast meeting with regard to the benefits: "And he said they wouldn'tchange and they would take a strike on this."Curtis F. Wilhoyt, a mechanic at Canoga Park, testified that Bennett toldthe employees at the breakfast meeting that Wards had the insurance in allof their stores. He testified that Bennett said: "We will not change ourthem not to support the Union; (6) advised employees thatthe employees at Respondent's Eagle Rock facility wouldbe terminated because they had supported the Union byAuto Service Manager Feola in January 1976 at the Cano-ga Park facility; (7) interrogated employees concerningtheir union activities by Feola in January 1976 at the Cano-ga Park facility; (8) misrepresented to employees that aunion business agent had engaged in misconduct at theunion election on January 23, 1976, at Respondent's EagleRock facility by Feola in January 1976 at the Canoga Parkfacility; (9) interrogated employees concerning their pro-spective votes in the union election by Feola on or aboutMarch 23, 1976, at the Canoga Park facility; (10) interro-gated employees concerning their own and other employ-ees' union membership, sympathies, and activities, createdthe impression of surveillance of employees union or otherprotected activities, conveyed to employees that it was fu-tile for them to continue supporting the Union becauseunion representation would be detrimental to them, threat-ened employees with loss of economic benefits if they se-lected the Union as their collective-bargaining representa-tive, threatened employees with layoffs if they selected theUnion as their collective-bargaining representative, andthreatened employees with reprisals because they had se-lected the Union as their collective-bargaining representa-tive on March 23, 1976 -all by Auto Service ManagerRatliff; (II11) created the impression among employees ofengaging in surveillance ef their union or other protectedconcerted activities by Automotive Accessories ManagerSheets on or about March 22, 1976, at Shakey's pizza res-taurant in Canoga Park; and (12) interrogated employeesconcerning their prospective vote in the union election andtold employees that the union election was a personal re-flection on him by Store Manager Harris on or aboutMarch 23, 1976, at the Canoga Park facility.As to the first two items summarized above, the GeneralCounsel contends that the conduct violated Section 8(aXI)and (3) of the Act. As to the remainder of the items, theGeneral Counsel alleges that such conduct violated Section8(a)(Xl) of the Act.1. Ronald CoeRonald Coe worked as a mechanic at Respondent's Ca-noga Park auto service center from September 1975 untilMarch 26, 1976, when he was laid off from work. He signeda union authorization card and gave out four or five unioncards to other employees in January and February 1976.Coe attended the breakfast meeting which the Companyheld for employees a week or two before the election. Ac-cording to Coe, John Bennett discussed insurance benefitsin particular at the meeting. Coe testified: "It was broughtup and he said he would not change any of his insurancebenefits, that they were company policy and nation-wide,and they would not change those benefits."38 Coe ac-knowledged on cross-examination that Bennett said thatinsurance plan, our premium anyway and if necessary, we will close the autocenter before we change it .... We will strike rather than change theinsurance plan."Brian McCartney, a tire buster and battery man at Canoga Park, testifiedthat Bennett told the group at the meeting that: '"tlhey would try to keepthe union's health plan out of the contract. So they would strike negotiations(Continued)39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company had its benefit program in effect at unionand nonunion stores and that the Company had bargainedwith unions and unions had agreed to include it in theircontracts.With regard to wages, Coe stated that Bennett told themthat they would not receive what the Union was getting inSan Francisco because it was too high and it would beimpossible because the Company works on a low profit lineand could not afford it. Bennett told them that wages hadalready been negotiated at Fullerton and that the Fullertonpeople were paid as much as and sometimes lower thanwhat the Canoga Park employees were getting paid withouta union. Coe said that Bennett told them that the wages atFullerton were "frozen." He said the Canoga Park employ-ees were on a "docket system" with automatic wage in-creases. Bennett told them that the Canoga Park employeeswould not be getting any more than what the other storeshad already negotiated. Coe said that Bennett also men-tioned that there was a strike in Redding, California, whichhad been going on for more than a year. Coe testified thatBennett said: "you can strike, but you will still be re-placed." 39Prior to the election, Coe said that Bob Ratliff, autoservice manager, told the employees in a group that even ifthe Union were voted in, it would not stop the Companyfrom laying off if they had to do so. Ratliff suggested thatthey call the Fullerton store if they wanted to find out whatthe Union was and gave them some names and telephonenumbers. Also during that meeting Ratliff told the employ-ees that the Company could drop their incentive pay if theCompany wanted to do so once the contract was negotiat-ed.4Coe described a conversation which he had with Ratliff afew days before the election in which Ratliff asked Coe:"What do you think about the union?" Coe responded thathe did not know much at that point.41On the morning of the layoff of Coe, he had a conversa-tion with Ratliff prior to his being advised by Store Manag-er Harris of his layoff. Coe testified that Ratliff said:"Didn't I know that if the union came in, that there mightbe a bunch of layoffs, saying it was slow and all this otherstuff." Coe replied, "Sure." Ratliff asked Coe if he did notknow that he would be one of the first ones because Coewas the last man on the seniority list. Coe said that he knewon that point there."Bennett testified that he always told employees that benefits were alwaysa matter of substantial bargaining, like wages would be. He said that he toldthem that the Teamsters preferred their own plan and that Wards preferredto have its own plan because it was more economical to administer on astandardized basis and employees did not lose benefits when they weretransferred among various branches. Bennett stated that the Company wasproud of its plan which had been improved over the years "and we had justas much right to insist on our plans as the union did to insist on theirs." Hesaid that he told them that union security and wages would probably be astnke issue with the Teamsters, but no: benefits. He said that benefits wasprobably a strike issue with the Company.39 Michael S. Hensey, a mechanic, testified with regard to Bennett'sstatement at the meeting that: "His statement was that they would get nomore than what we were getting right now at the Canoga Park store, as faras wages go.Brian McCartney, a tire buster and battery man at Canoga Park, testifiedthat Bennett told them regarding wages: "He said if the union came in, itwouldn't affect our wages. He said if we voted the union in, the wages wouldbe frozen from the time of the election until they got a contract in."Bennett testified that he told the Canoga Park employees: "Well, I toldthat it was going to be him first, but he did not think it wasfair. Ratliff said: "Well, according to the union, they lay offby seniority." Coe replied that it depended on what wasnegotiated in the contract.Store Manager Harris advised Coe that there was notenough money coming in and he was having to cut back.However, Harris said that he had made arrangements forCoe to transfer to the Eagle Rock store if Coe wanted to doso rather than be laid off at Canoga Park.42Coe repliedthat he did not know about transportation and asked if hecould advise Harris later. During the conversation Harrisadvised Coe that he was going by seniority and that Coehad the least seniority -a policy with which Coe ex-pressed disagreement since he felt that performance andproduction should be considered.The next morning Coe advised Harris that he wouldaccept the transfer to the Eagle Rock store, but Coe subse-quently changed his mind and did not accept the transfer.Coe explained that the Canoga Park store was only three-fourths of a mile from his house whereas the Eagle Rockstore was 35 miles from his house. Coe said that he hadonly one car which meant that his wife would have to ridethe bus to her job in Hollywood.After the election was over, Coe initiated a conversationwith Ratliff in which Coe told Ratliff that voting the Unionin the store was not against one person personally and thatit was just for the benefit of the employees. Coe expressedthe belief that the employees would fare better this way andthat it was not because of Ratliff. Coe said that Ratliffreplied that he knew that it was because of him because hehad talked with a service writer, Ricky Morrow. Coe testi-fied that the following then took place:We were talking outside and it was on the way up tothe main store, and a crowd of people had gathered andwe were talking back and forth about what had hap-pened.He was saying it took him by surprise.He felt that the vote was going the other way.In other words, it was going be a landslide for thecompany and he couldn't figure it out.But after this and that and he was telling [me] abouta list of names of people that they had in the main storethem that at Norwalk the rates of pay were higher than they were at Fuller-ton and basically that wages were an item to be negotiated at Norwalk."Bennett denied that he said that wages were frozen. Instead, he testified: "Isaid that once a union wins the election that the Company cannot thereafterchange the terms and conditions of employment except through, normally,agreement with the union and that the company lost the right to makeunilateral changes in any of its important, at least, terms and conditions ofemployment, including wages, but that these were subjects of negotiations."Bennett said that he did tell the employees about the strike at Reddingand that "it was a squabble over union security."40 Ratliff testified that he answered employees' questions about incentivepay by telling them it was a matter for contract negotiations.41 Jeff Sigafoose testified that about a week before the election Ratliffasked Coe, Breskin, and Sigafoose, who were all standing close to eachother, what they thought about the Union. He said that they replied thatthey did not know and wanted to hear something or see something beforemaking a decision. He acknowledged that he had not related the foregoingin his pretrial affidavit. He explained that he did not recall it at that time.42 Store Manager Harris testified that he made the offer of a transferbecause Coe was such a good mechanic, but he was laid off because Coehad the least seniority.40 MONTGOMERY WARD & CO.of everyone who voted for the union, and everyone whovoted against the union.I told him it was impossible.He said they have got this list.I said, "The best you could do with the list is to guessat the names."He said, "That's true. If you look at the list, I doubtwhether you'd have one or two names wrong on thelist."**He was -this is during the conversation as the listwas brought up.Like he pointed to me and said, "I figure maybe youand Hensey was borderline."Dick Ludwyck for sure voted for the union.He didn't know, but he thought it would be for theunion.It wouldn't be for the company.43Ratliff acknowledged having conversations with Coe andgave this version of one of them:I had several conversations with Ron Coe, a lot ofmy men, but I can't remember all of it.But I told him at one point that, you know, it mighthave had a personal affect on me. I didn't care whichway they voted. I made that definitely clear to him andat the time Ron Coe told me, he said, you know, Iasked him if it was me personally, am I doing some-thing wrong, you know, that the guys don't like thatmaybe I can correct. He said, no, nothing personalagainst you and that was the end.**He asked me not to worry about it. People had theirown decisions to make and they weren't voting for theunion because of me and he said, I am not going to tellyou who they are or anything, and I merely mentionedthat, well, that is all right. I have got a pretty good ideaup here anyway. My own list up in here (Indicating).2. Jeff SigafooseJeff Sigafoose testified that on the Friday after the elec-tion at Canoga Park, which would have been March 26,1976, he was reclassified from a mechanic's helper to apart-time tire buster. He said that Store Manager Harristold him that business was slowing down and that he didnot want to see Sigafoose leave the Company. Therefore,Harris offered him a reclassification to tire buster ratherthan a layoff. Harris said that there would be no reduction43 Craig Breskin, a mechanic at Canoga Park, gave a much briefer ac-count of a discussion at which Coe, Hensey, and he were present along withRatliff. According to Breskin, Ratliff said that he had felt that the vote forthe Union was actually against him personally, but that he did not feel thatway anymore. He said that Ratliff expressed the view that it was basicallythe employees against the store. He stated that Ratliff also told them thatthe management at the store had a list of people who had voted "no" in theelection. He stated that Ratliff also told them that prior to the election hehad been asked how the auto service center stood as far as the votes wereconcerned, and that Ratliff had told them that Dick Ludwyck was a "yes"vote, but he was not sure of Coe and Hensey.44 After the reduction in Sigafoose's hours. Brian McCartney voluntarilyin the $4 an hour rate of pay, but Sigafoose's hours werereduced from 32 to 40 hours a week to 24 hours a week.Sigafoose accepted.44He had begun work at the Companyin March 1974 as a part-time tire buster and had beenpromoted to mechanic's helper. His only union activity wassigning a union card in 1976.3. Patrick BridenbaughPatrick R. Bridenbaugh worked at Respondent's autoservice center in Canoga Park from January 1975 to earlyMay 1976. He was hired as a tire buster and then received araise and change in classification to tire buster and batteryinstaller about 6 months later. He received a second raiseabout 3 months after that.About a week after the election Bridenbaugh said thatHarris asked him if it would be all right to cut his workinghours from 40 hours a week to 20 hours a week. Briden-baugh told Harris that he would try and see how it workedout. However, Bridenbaugh decided to look for another joband left the employment of Wards during the early part ofMay 1976. His only union activity was signing a unionauthorization card.4. Elizabeth DueyElizabeth Duey worked as a salesperson in the accesso-ries department at the Canoga Park store of Respondent.She was hired in July 1975. Her supervisor was DeanSheets. She signed a union authorization card in 1975.Duey described a breakfast meeting which she said washeld about 2 weeks before the election at the Canoga Parkfacility.45She said that it was held in a room at the storewhere sales training meetings were held. At this meeting ofemployees she said that John Bennett told them that hewanted to give Wards' position on the Union coming in.According to her, Bennett stated that Wards had the samebenefit program in effect at all of its locations across thecountry at both union and nonunion stores. He said thatthe Company had been bargaining with unions with re-spect to benefit programs, but the Union always wound upaccepting the benefit program and that the Company hadevery right to take a strike rather than change its benefitprogram. Duey stated: "He just said they would notchange their benefit program."Additionally, Duey stated that Bennett told the employ-ees that they would not receive anything extra from theUnion and that up North both union and nonunion storeshad the same pay scales. He said that the employees werepresently on a docket system for automatic pay raises. Healso mentioned that there had been a strike at the Wards'told Ratliff that he would take an 8-hour reduction in his working hours andgive that time to Sigafoose. McCartney and Sigafoose were roommates.Ratliff said that it did not make any difference to him. so McCartney'sworking hours were reduced to 32 hours a week and Sigafoose's hours wereraised to 32 hours a week. McCartney said that his full 40 hours had beenrestored to him the week pnor to the time he testified on June 11. 1976, butthat Sigafoose was still working 32 hours a week.45 Duey acknowledged at the hearing on cross-examination that she hadnot covered the breakfast meeting in her pretnal affidavit which she hadgiven to a Board agent. Her explanation was that at the time she gave thestatement she was more concerned with the reduction in her working hours.41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstore in Redlands for over a year and that the Companyhad hired an entirely new group.With regard to the Fullerton and Norwalk stores, Dueystated that Bennett told them that there would be no payraises at Fullerton and Norwalk while contract negotia-tions were going on even if it went on for as long as a year.She said that he stated: "Their wages would be frozenduring negotiations." He told them that the Canoga Parkemployees were not at a better pay scale than the Fullertonand Norwalk employees would be.The Shakey's Pizza Parlor in Reseda was the location ofanother meeting of the employees with management on thenight before the election at Canoga Park. She said after agroup meeting the persons broke up into small groups. Shesat at a table with John Bennett and other persons. She saidthat about 10 minutes later her supervisor, Dean Sheets,came and sat down next to her and asked Bennett if heknew that he had spent the better part of the evening talk-ing to the biggest union sympathizer that worked in theauto center.46Bennett replied that it was hard to believethat anyone who had spent 6 years with the White Frontstores would be a union sympathizer. Bennett said that theUnion was the reason why White Front went out of busi-ness. Duey disagreed and felt it was a situation of "toomany chiefs and not enough Indians."47Duey said thatSheets then asked her how she felt the election was going togo the next day. Duey replied that she felt it would go forthe Union by a fair majority. She then asked Sheets how hefelt the election was going to go, and he thought it wouldbe for the Company, but it would be close.Bennett testified that he had "a substantial discussion"with a woman employee at the pizza parlor after the ques-tion and answer period. He said that they discussed theCompany's affirmative action program for females and hergoing back to school. He said that she inquired about anyformal requirements which the Company might have foradvancement and promotion. He asked how she got intothe business and she told him about her work for the WhiteFront store until the store was liquidated. She told him thatshe had been a member of a union at White Front.Bennett recalled that Dean Sheets made some remark tohim about his spending the better part of the evening withthe biggest union employee in the store. Bennett said thatSheets asked him how the election was going to go andBennett replied to Sheets: "It beats the hell out of me. Ithink it's going to be close." He said that the woman madeno response to that, but that she did tell him that she feltthe reason that White Front had gone bankrupt was thatthe place seemed "totally disorganized and nobody knewwhat anybody else was doing." However, according toBennett, the woman found that to be a good atmospherebecause she was allowed to work in a lot of different areasand get a very broad experience. Bennett said that he toldthe woman that he knew the former labor relations directorof White Front at the time and the labor relations director48 In her pretrial affidavit, Duey stated that Sheets asked Bennett: "Doyou know that Kay is one of the biggest pro-union people in the shop?" Atthe hearing she acknowledged that she did not use the term "union sympa-thizer" in her affidavit, but she said that she had thought about it sincegiving her affidavit and that was the term used by Sheets.4? Jeff Sigafoose said that he was at the table and talking with Bennettabout skiing. He testified that it was Sheets, rather than Bennett, who spokewas an international representative of the Retail Clerksunion.Bennett said that either Sheets or the woman's boyfriendmight have brought up the subject of the union's being thecause of White Front's financial plight. Bennett said thatthe woman responded that it was "bad management."On the day of the election at Canoga Park, Duey had aconversation with Store Manager Warren Harris. She saidthat Harris told her that she had a "big decision" to make;that he was confident she would make the right decision,and to give it a lot of thought because it was a big decision.A short time later, she said that Harris came by again andtold her: "I have not been a bad store manager, and I amsure you are going to be all right today." 48After the election was over, Duey said that she had aconversation with Bob Ratliff, auto service manager. Shetestified on direct examination:And he asked me if I (knew] who voted "yes" or"no."And I said, well, I am sure that he knew who voted,'no.,"How hard could it be for him to figure out who voted"yes?"And he asked why everybody in the back shop votedfor the union against him, and he felt it was a personalaffront to him.I told him they had been unhappy with MontgomeryWard and they felt it was better for them, and I don'tthink it was anything personal.And he asked if I knew how Jeff Sigafoose voted.And I said, "Yes," but I didn't tell him how.On cross-examination Duey stated that she believed thatRatliff asked her who voted "for" in the election. In herpretrial affidavit, she stated that he asked her if she knewthe 10 people who had voted "no." Duey's explanation wasthat: "Basically, it's the same thing. He asked me if I knewhow everybody had voted."Ratliff admitted that he asked Duey if she knew whovoted for the Union. Ratliff testified that Duey replied"yes" and he said nothing else.Three or four days after the election, Duey was advisedthat her working hours were going to be reduced from 40hours to 30 hours. She was advised by Russ Speaker, per-sonnel manager, and Store Manager Warren Harris of thereduction. According to her, they told her that they knewthat she was taking 15 units of courses in business manage-ment and finance and that was a lot with 40 hours of work.They said that in order to "keep their payroll in perspec-tive, they were going to cut me 10 hours but I would stillreceive my full-time benefits for 30 hours."She said that she then spoke with Dean Sheets who wasupset about the reduction in Duey's hours and the fact thatanother salesman had been laid off. She told Sheets thatto her about White Front and asked Duey why she would want to supportanother union after she saw what happened at White Front. Sigafoose saidthat Duey responded that it was not the Union that caused White Front togo out of business.48 Jeff Sigafoose testified that Harris told Duey and him on the day ofthe election: "This is a very important day for you. I hope you make theright decision. The decision will be a reflection upon me and the company."42 MONTGOMERY WARD & CO.she could not understand why the Company would cut acommissioned salesperson because their hours would notcost the store anything.Prior to the reduction, Duey received a $100 draw and 6-percent commission on all of her sales. After the reduction,she received a $65 draw. If she did not make her draw,Respondent then paid her at the rate of $2.50 an hour foreach hour she worked. Duey said that she did not make her$65 draw for 2 weeks in April 1976 and for I week in May1976. In her opinion the reason that she could not make herdraw was that "business was slow." Duey was restored to40 hours per week about 2 weeks prior to the hearing inJune 1976.Store Manager Harris testified that Duey told him: "Iwanted to work 30 hours a week anyway. I can't make mydraw at 40." Harris continued and testified that she"thanked us for cutting her hours from 40 to 30, becauseshe was having a very difficult time earning her draw."5. Michael HenseyMichael E. Hensey, who had worked as a mechanic for 3years at the Canoga Park auto service center, testified thatRon Feola, who was formerly assistant auto service manag-er at Canoga Park, telephoned him a few days after Feolatransferred to the Eagle Rock store as auto service manag-er. Hensey said that he asked Feola if there was any unionorganizing going on at Eagle Rock. Feola answered yes,there was, so Hensey inquired why they wanted to gounion. Feola said that there had been a lot of problems andthat the employees had not liked the former service manag-er.Shortly thereafter, Hensey had still another conversationwith Feola when Feola came by the Canoga Park store.Again, Hensey initiated the inquiry regarding the Union byasking if the election at Eagle Rock had been held. Feolatold him that the election had been held and that theUnion had lost. Hensey then testified: "[hle asked me atthat time if I had been contacted by the Union or if any-body had been down and approached me about the Union.I told him, no, I hadn't been approached." Hensey thenasked Feola who was the organizer behind it and Feolatold him that it was Joe Henderson. Feola told him thatafter the Union had lost, Henderson got belligerent andcaused a commotion. Feola said that they had to "throwhim off the premises." Feola also told Hensey that Hender-son carried a gun.During the same conversation, Hensey asked Feola ifthey knew who was behind the Union and Feola told himthat he had a pretty good idea of who the people were.Feola said that they were pretty sure of the battery man at49 Feola testified that he did return to Canoga Park one time after histransfer to Eagle Rock, but he did not recall any conversation with Hensey.When confronted with the specific details of Hensey's version of the conver-sation, Feola did not recall them except he specifically denied the remarksattributed to him regarding Henderson's conduct at the Eagle Rock electionand the remark about getting rid of the union supporters.Nevertheless, Feola did testify that he overheard Henderson and anotheremployee, Mike Noriega, yelling about 100 feet away from where Feola waslocated at Eagle Rock on the day of the election. Feola also related twoconversations which he had with Henderson on the day of the election atEagle Rock. The first one was prior to the election and Feola said Hender-son "told me he hoped the better man would win and he hoped I didn't haveEagle Rock and they were pretty sure about the other sup-porters. Hensey asked what they were going to do withthose people and Feola said that "the store would probablyget rid of them." 49Hensey also related a conversation which he had withRatliff after Feola had transferred to the Eagle Rock store.In that conversation Hensey asked Ratliff if he thoughtthat the Union was going to come over and Ratliff replied:"I imagine they will get around to everybody." Henseythen asked whether Ratliff cared and Ratliff respondedthat he did not care whether they went union or not at thattime. Ratliff said that it might affect his override pay if theyhad to pay higher wages.Prior to the election Hensey had another conversationwith Ratliff in which Hensey asked Ratliff about the insur-ance benefits. Hensey explained that this was a particularconcern to him since his wife was expecting a child. Henseysaid that Ratliff told him that "we would lose our benefits,insurance benefits, until we got a contract with the union ifwe voted the union in." 5 Ratliff also told Hensey that ifthe Union was voted in, the Company would not have topay incentive pay anymore and that wages would probablybe worse.In still another conversation with Ratliff prior to theelection, Hensey said that Ratliff jokingly asked him,"How come nobody talked to me about it?" Then Ratliffasked Hensey who had contacted Hensey and when Hen-sey replied that he did not want to say or get anyone introuble, Ratliff stated: "I don't mean contacted yott. Iknow it was Dick Ludwyck." Then Ratliff asked, "Howwere you contacted?" Hensey again replied that he did notwant to answer because he did not want to get anyone introuble.On the day of the election Store Manager Harris askedHensey if he was going to support him in the election.Harris told him that it was a direct reflection on Harrishow the election went. Harris said that he had not beensuch a bad manager. Hensey told him that he did not thinkhe had anything to worry about. Harris replied that he wasworried and it was a direct reflection on him.Also on the day of the election, Feola spoke to Henseyon the telephone. Feola asked if the election was going tobe held that day and Hensey replied that it was going to belater that afternoon. Feola told him that he knew that itwas none of his business, but he asked Hensey how he wasgoing to vote. Hensey responded that it was none of Feo-any hard feelings about it." The second conversation was after the electionand Feola said that Henderson "was just telling everybody that he wasgoing to close the auto center down. going to park trucks in front of the doorand he would close us down within five days." Feola said that he toldHenderson that the better man won and "that was me."Special Organizer Henderson's description of his visit to the Eagle Rocklocation just prior to the election and just after the polls closed for the countof the ballots was that it was uneventful. He said he encountered no prob-lems, had no argument, was not asked to leave the premises by a supervisorand denied saying that he would close down the Eagle Rock location. Hen-derson testified that he never carried a gun with him.so Ratliff denied saying anything like that.43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDla's business, but that Hensey did not think that the Unionwould get into the store.51A day or two after the election at Canoga Park, Ratliffasked Hensey to take the job of shop steward if that jobwas offered to him. Hensey said that he did not want to getthat involved with any part of the Union. Then Ratliffasked Hensey how he had voted. Hensey testified that Rat-liff said: "He said that I could either tell him the truth, orcould lie to him, but either way he'd know in a few days.And I told him I wasn't going to tell him, and it didn'tmake any difference."Hensey had still another conversation with Ratliff afterthe layoffs had taken place. Hensey expressed the view toRatliff that it was strange that everything was fine beforethe election, but after the election the Company suddenlycut back on working hours and laid people off. Henseythen testified: "I made the statement to Ratliff that Iwouldn't be surprised if they tried to get rid of all of us, justto get even. He made a statement like: 'Why do you thinkthey have me carrying this book?' or words to that effect."Ratliff said that the foregoing conversation was just ajoke and "everybody was laughing about it." Ratliff testi-fied that he said nothing in response to Hensey's statementand "I just laughed at it too." Ratliff acknowledged that hecarried a notebook, but he said that the purpose for carry-ing the notebook was to record the cleanliness of the as-signed areas since he was on the Company's safety commit-tee.6. Breskin, Ludwyck, and WilhoytCraig N. Breskin, a mechanic at Canoga Park, testified tothe following conversation with Bob Ratliff, auto servicemanager:I had a conversation with Bob Ratliff on March 15.It was a Monday. It was approximately 9:00, 9:30 inthe morning. He had asked me to come to the engineroom which was the farthest bay in the auto servicecenter and he asked me how I felt about the union. Isaid I really hadn't decided as far as [the] union wasconcerned and he wanted me to ask him any questionsthat I had on the union but I really didn't have anyquestions to ask him.He proceeded to tell me that as far as wages wereconcerned if the union did come in, that the companywouldn't give the mechanics any wage increase. He alsostated that the incentive program was a MontgomeryWard program and that if the union did in fact come in,that they would eliminate that program.He also mentioned like if there was a strike and thatif they had pickets out in front, that we couldn't crossthe picket line without being fined. He also stated thatalong with not being able to have any wage increase,that about the only thing we could do would be tostrike.51 Feola testified with regard to a telephone conversation with Hensey asfollows: 1I did ask him how it looked, if it looked like it was going union ornon-union. That is all I ever asked him." Feola said that Hensey replied thathe didn't know.Ratliff admitted that he asked Breskin how he felt aboutthe Union. Ratliff testified that Breskin simply replied thathe had not formed an opinion.Richard Ludwyck, who has worked as a mechanic forover 9 years at Respondent's auto service center in CanogaPark, described conversations which he said occurred inMarch 1976 during coffeebreaks at the auto service center.Ludwyck said that Ratliff told the employees that theywould lose their incentive pay and probably be withoutgroup insurance until the contract was signed. Ludwycksaid that Ratliff also told them that Fullerton was sorrythat they had joined the Union and that they should callFullerton and find out what they thought about the Union.Ludwyck said that on another occasion as Ratliff waswalking by, Ratliff told them that a contract had beennegotiated at Fullerton, but they were not getting theamount of money that Canoga Park employees were get-ting now without a contract.Ludwyck related another conversation which he hadwith Ratliff about 10 o'clock the same morning that thebreakfast meeting had been held at Canoga Park. Ludwyckdid not attend the breakfast meeting, but he was urged todo so by a parts employee idenitified only as Barbara.Ludwyck said that Ratliff began their conversation by say-ing that Ludwyck should be careful as to what he said toBarbara because he did not know if she would say some-thing to Dean Sheets and it could get to the main store.Ludwyck replied: "Well a lot of times I will say somethingjust to see how long before it gets back to me." Ludwycksaid that Ratliff asked him what he thought about theUnion and what he thought the Union could do for him.Ludwyck mentioned job security and Ratliff told him thathe did not have anything to worry about. However,Ludwyck asserted that Operating Manager Rambat hadwanted to fire several other employees and also an incidentin 1974 involving Ron Feola which Ludwyck said almostcaused him to file a charge with the NLRB.Ratliff gave a different version of his conversation withLudwyck. Ratliff testified:I told him not to go around telling people how hewas going to vote.Basically because he worked with, you know, otherpeople out there and they may be for or against theunion and you may get caught in some kind of a con-flict working out there. Some people might be for it andknowing he is against it, it might create some kind of adiscomfort type conflict and I didn't want it to happen.Curtis F. Wilhoyt, a mechanic at the auto service centerat Canoga Park for about 2-1/2 years, said that both Oper-ating Manager Rambat and Store Manager Harris sepa-rately asked him why he wanted the Union in. Wilhoytexpressed concern about job security under Ron Feola. Hesaid that Harris told him that Feola had been transferred,but Wilhoyt said that Feola could be transferred back oranother man could be given the same authority.52Wilhoyt also related a conversation during coffeebreakat the center when Ratliff told the employees that if they52 Store Manager Harris testified that he did not recall such a conversa-tion with Wilhoyt. MONTGOMERY WARD & CO.voted the Union in the shop, he would be fired because itwould mean that the employees did not have any faith inhim. On another occasion Wilhoyt stated that Ratliff saidthat he would quit work there if the employees voted in theUnion because Ratliff would not make his bonus or over-ride.On still another occasion Wilhoyt said that Ratliff toldtwo or three employees that Ratliff "knew that DickLudwyck was the one behind the dissension causing theinterest in the union."Sometime after the election Wilhoyt and Ratliff weretalking in Ratliff's office. Wilhoyt testified that Ratliffasked: "Are you telling me you didn't vote for the union?"Wilhoyt replied that he did not say one way or the other.According to Wilhoyt, Ratliff told him "that he knew Mr.Ludwyck was the one who had gotten the union in theshop."7. The Company's records concerning CanogaParkDistrict Operating Manager Harris said that he took a"hands-off" stance with regard to making reductions at theCanoga Park facility. He pointed out that for three consec-utive months Canoga Park had failed to meet its budget fornet auto service income and said, "Well, each week I feltlike taking action. We were talking about it. But again, thissituation was the same as the other two." Harris stated thatthey had been notified that an election would be held dur-ing the latter part of March 1976, so after discussion withBennett, it was a "hands-off' position until after the elec-tion. The company records show the following:CANOC.A PARJ'1975Apr.M.yJuneJulyAug .Sept.Oct.Nov.Dec.1976Jan.Feb.Ia r.Apr.MayAUTOVL ICE513,67b19 ,73151&,423512,345S1 3,545$12,056511 963$15,068510,143512,431SI13,717$12, 028511,746515,393PAYROLL5 9,184511,540S 7,6555 h,673$ 9,957S 8,581$ 9,446$13,212$ 9, 283$10,247$12,800$1 0,8q9$ 9,663$11,956NET ALTOSE RVICEIN COTS3,16757,37656,05353, 12153,511$2,780$2,106$1,457S 310$1,338$ 414$ 762$1,248$2,342Significantly, if Respondent had made no reductions andthe payroll expense had remained at the March 1976 levelof $10,899, Respondent would have had a gain in April1976 of $847 instead of $1,248 which it had for April 1976after the reductions.Warren Harris, the store manager at Canoga Park, testi-fied: "The third week of February I felt was a poor time tocut the payroll back with an election coming up. I felt in allfairness to everyone that I should maintain the payroll andtry to get the best I could out of the collections. Win, loseor draw from the election I knew I had to cut the payroll,and I did, two days after the election."On May 11, 1976, a memo was sent to Respondent'sstore managers in the Los Angeles area from District Mer-chandiser R. V. McClelland. The memo stated:The following are some comments on Auto Service pro-vided in our Auto Centers.1. On Saturday shutting off mechincal [sic] andservice installation at 10:00 a.m. Too busy to handleanymore.2. Take no service work on Saturday that requiresover 1- 1/2 hours.3. Sending out installations of our auto sound pacesetter speed controls, and burglar alarms. No help-can't handle.4. New installation on rebuilt engines and auto airconditioning running one to two weeks behind.Since these comments all relate to one area, lack of helpin our units, I suggest we review this area for possibleproblems. The message carried to the field on the align-ment and brake program spring 1976 in no way meantto shift help at the cost of another service area.District Operating Manager Ray Harris was familiarwith the facts which caused the memoradum to be sent tothe store managers. He said that the problems related tothe Eagle Rock store where "we didn't have the properscheduling within the store, or the personnel qualified tohandle the work and the installations were running be-hind." However, Harris added, "The cutting off of work at10:00 was somewhat prominent in other locations." Harrispointed out that Saturdays were the busiest days for theirretail stores and their auto service business. Harris said thatthe point of the memo was that Saturdays were "where wewanted to build our manpower m all stores."F. Analysis and Conclusions1. John CaudillIt is riot necessary that a person possess all of the statuto-ry authority set forth in Section 2(11) of the Act in order tobe found to be a supervisor because Section 2(11) of theAct is to be read in the disjunctive. Ohio Power Company v.N.LRB., 176 F.2d 385 (C.A. 6, 1949), cert. denied 338 U.S.899; Arizona Public Service Co. v. N.LRB., 453 F.2d 228(C.A. 9, 1971). It is also clear that possessing the title of"assistant service manager" is not determinative. As ob-served by the Administrative Law Judge whose findingswere adopted by the Board in D. H. Overmyer Co., Inc., 196NLRB 789, 791 (1972): "But it is familiar and sound doc-trine that such a title is not determinative of supervisorystatus. Critical rather are the functions performed and theauthorities possessed or exercised."A review of the testimony given by Caudill on directexamination, as contrasted with his testimony given oncross-examination, reveals that Caudill understated his du-ties and responsibilities in many respects. The testimonywhich he gave in this proceeding was contradicted in sever-al respects with his own earlier testimony in his unemploy-45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment hearing and his pretrial affidavit. It seems to me thatthe statements made by Caudill in his earlier unemploy-ment hearing and in his pretrial affidavit, which he ac-knowledged on the witness stand to be truthful, are the cor-rect versions especially in light of the testimony from theother witnesses. I find that the testimonies given particular-ly by Ellis and Negron, and also the employees at the autoservice center at Fullerton who testified, are more accuratedescriptions of Caudill's actual duties and responsibilities,and I credit their testimonies with regard to Caudill's dutiesand authorities.Based on their credited testimony, I conclude that Cau-dill assigned work to employees and responsibly directedemployees in their work and that he did so in the interest ofRespondent and with the use of independent judgment.Accordingly, I find that Caudill was a supervisor within themeaning of Section 2(11) of the Act at the time of histermination. In reaching that conclusion I find it signifi-cant that Caudill assigned work to employees in the shopliterally thousands of times, and on only one occasion didone employee ever fail to do the work which Caudill hadgiven to him. That employee was Villanueva and he waspromptly threatened with discharge by higher managementfor failing to carry out the work order which Caudill hadgiven to him. It seems to me that the Villanueva incidentremoves any doubt as to the authority which Caudill pos-sessed and exercised regularly. Caudill's assignments ofwork were not merely requests from one rank-and-file em-ployee to another rank-and-file employee. They were or-ders to employees from a supervisor, and managementmade it clear in the Villanueva incident that the penalty forfailing to obey his orders was discharge.Since the employees possessed various skills and profi-ciencies in performing certain types of work and sincesome had State of California licenses for smog certifica-tions, brake inspection and headlight inspection, discretionand judgment would be needed in making the work assign-ments. The nature of the repair work to be done, the prom-ised time for completion to the customer, the workload ofthe individual employees, and the speed with which certainemployees could complete their work are factors whichwould necessarily be considered in determining to whomthe work should be given.It is also significant that Caudill had the authority toreassign an employee from one task to another and that hedid so regularly. He also asked the mechanics about theirprogress on their work and acknowledged that he was tomake sure that the work was completed on time. Whenemployees were working too slowly, he told them to speedup. The incident involving McDougal shows that Caudillhad the authority and did send an employee home fromwork for not performing his job properly. The Snodgrassincident reveals that Caudill had the authority to repri-mand an employee for taking too long on his break. Cau-dill also had the authority to call into work employees as heneeded them due to the workload, and he had the authorityto ask that employees work overtime. All of these factspoint to the conclusion that Caudill was not a rank-and-fileemployee, but instead that he was a supervisor. There aremany similarities between the duties of Foreman PhilipAsper, described at 326 and 327 in the Board's decision inKohl Motors, Inc., 185 NLRB 324 (1970), and the duties ofCaudill in this case. Counsel for the General Counselpoints out those similarities in her brief, but the foregoingfacts demonstrate that Caudill possessed and exercisedgreater authority than Asper did in Kohl Motors.Unlike Caudill's regular performance of his duties at theservice desk, Ralph Negron helped out at the service deskfor a few hours at a time when he was needed. Except forthe one time that he filled in for Ellis during Ellis' 2-weekvacation, Negron assisted at the desk, particularly duringthe morning rush period when customers brought in theircars for repair. Such assistance on an as-needed basis forirregular periods of time would not necessarily make Neg-ron a supervisor. In Meijer Supermarkets, Inc., 142 NLRB513, 517, fn. 8 (1963), the Board said: "In accordance withestablished policy the Board will not exclude persons assupervisors who do not at present exercise supervisory au-thority or do so only on an irregular or sporadic basis,"citing Huntley Industrial Minerals, Inc., 131 NLRB 1227,1228 (1961). See also Highland Telephone Cooperative, Inc.,192 NLRB 1057 (1971), and Commercial Fleet Wash Inc.,190 NLRB 326 (1971). Thus, the fact that Negron workedat times on the service desk, as did some other employeesoccasionally, does not detract from the fact that Caudillhad greater authority over the employees and exercised it,as revealed in the examples of Villanueva, McDougal, andSnodgrass.Because I have concluded that Caudill was a supervisorwithin the meaning of the Act, he did not enjoy the protec-tion afforded by Section 8(aX3) of the Act at the time of histermination. Therefore, it is not necessary to extensivelydiscuss the circumstances which led up to his terminationby Respondent or to examine Respondent's motivation fordischarging him. The General Counsel contends that Cau-dill was fired because of his union activities and Respon-dent contends that Caudill was discharged because he re-peatedly failed to work his scheduled hours. However, it isunnecessary to set forth my analysis of those contentionshere since Caudill did not have the protection of Section8(aX3) of the Act. Furthermore, this is clearly not a situa-tion where the General Counsel has alleged that the dis-charge of a supervisor violated Section 8(a)(1) of the Actbecause of its restraint and coercion on employees, such asin Better Monkey Grip Company, 115 NLRB 1170 (1956),enfd. 243 F.2d 836 (C.A. 5, 1957), cert. denied 355 U.S. 864(1957); Illinois Fruit & Produce Corp., 226 NLRB 137(1976).An additional contention of Respondent is that Caudillwas a managerial employee as well as a supervisor. TheSupreme Court has made it clear that managerial employ-ees are not covered by the Act. N.L.R.B. v. Bell AerospaceCompany Division of Textron, Inc., 416 U.S. 267 (1974).However, in view of my determination that Caudill was asupervisor within the meaning of the Act, it is unnecessaryto explore the grounds on which that contention rests.In view of the foregoing, I shall dismiss the 8(aX)(1) and(3) allegations of the complaint pertaining to the termina-tion of Caudill.46 MONTGOMERY WARD & CO.2. The layoffs and reductions in hoursThe General Counsel alleges that the layoff from work ofcertain employees and the reductions in working hours ofcertain employees at the Fullerton, Norwalk, and CanogaPark locations violated Section 8(a)(1) and (3) of the Act.The Board has recently considered allegations regardingthe layoffs of certain alleged discriminatees in Publishers'Offset, Inc., 225 NLRB 1045, 1046-47 (1976), and held asfollows:In view of the foregoing, it is clear that all the ele-ments are present for finding that the layoffs of the sixalleged discriminatees were motivated substantially bytheir union activities. Thus, there is the precipitous na-ture and timing of the layoffs; the selection of employ-ees for layoff, most of whom were known adherents ofthe Union; Respondent's demonstrated union animusas evidenced by coercive interrogations; the impressionof surveillance, and in particular, Trousch's unlawfuladmonition to the three full-time Press II employees toforego their union activities if they wanted to be re-called; and lastly, our conclusion, for the reasons setforth below, that Respondent's asserted economic de-fense cannot withstand close scrutiny. For all these rea-sons, we find, contrary to the Administrative LawJudge, that Respondent laid off the six alleged discrimi-natees in part, if not entirely, to thwart the Union'sbudding organizational drive by eliminating from itspayroll for various periods of time those employees whoit knew were, or were suspected of being, active partici-pants in the nascent union campaign.In examining some of the elements set forth in the Pub-lishers'Offset holding and applying them to the facts in thiscase, the first element to be considered is the precipitousnature and timing of the layoffs. In the present case thelayoffs and reductions at Fullerton and Canoga Park camewithout advance warning that layoffs were contemplated.Norwalk is a somewhat different matter since Store Man-ager Johnson had discussed the possibility of a layoff atleast a month or more prior to the January 1976 layoff atNorwalk. The contemplated layoff was not carried out atthe earlier date after an employee had voluntarily left workat that facility. When the reductions finally were made inJanuary 1976, they were precipitous.With regard to the timing of the layoffs, the one at Ful-lerton took place 2-1/2 months after the Board-conductedelection on September 5, 1975, and the ones at Norwalkand Canoga Park took place within days after the electionsat those facilities. Of course, these were not the only facili-ties of Respondent in the Los Angeles area where reduc-tions were taking place. Certainly reductions can be ac-complished by not replacing employees lost by attrition ordischarge or thefts or other causes. Other stores where noelections had taken place also had layoffs and reductions.Furthermore, Respondent did not make reductions andlayoffs only at stores where the Union had won elections,as evidenced by the Eagle Rock store.Since all three of the layoffs in issue took place after theelections at the respective stores, it cannot be argued thatRespondent took such action to influence the outcome ofthe election at that particular store. The argument that thelayoffs and reductions were retaliatory for selecting theUnion is weakened by the fact that there were layoffs andreductions at stores where the Union lost or where no elec-tion was held. Instead, the General Counsel urges that thelayoffs at Fullerton and Norwalk were "a display of pow-er." In her brief, counsel for the General Counsel argueswith respect to the Norwalk cutbacks:Respondent's cutbacks at Norwalk, as well as its lay-offs in Fullerton, [were] a display of power. In simpleand forceful terms, it told employees that the Unionwas powerless to prevent Respondent's retaliationagainst employees for their union support. Althoughthis power display could not alter the Norwalk electionresults, it might well affect those at other of Respon-dent's facilities.Since the election at the Fullerton facility was the first ofthe eight elections eventually held and since four electionswere held after the Norwalk reduction in hours, the Gener-al Counsel's theory warrants further consideration inweighing the "timing" element of the General Counsel'scase. There was a hiatus of several months between theFullerton election on September 5, 1975, and the electionconducted at the second facility, Santa Ana, which washeld on January 2, 1976. However, by the time of the lay-offs at Fullerton, representation petitions had been filed bythe Union at three other locations -Santa Ana, Hunting-ton Beach, and Norwalk. None of those elections at thosefacilities were held near the time of the Fullerton layoff,however, because all three of those elections were held inJanuary 1976. Also, at the time of the Fullerton layoff, theUnion had not yet filed petitions at Eagle Rock, Rose-mead, Montebello, or Canoga Park and the evidence doesnot establish that at the time of the Fullerton layoff Re-spondent had definite knowledge that petitions would befiled at those last four locations. In fact, the representationpetitions at Montebello and Canoga Park were not fileduntil after the Norwalk reductions had taken place. Therewere two other elections in January 1976 after the Norwalkreductions, and those were on January 16 at HuntingtonBeach and on January 23 at Eagle Rock. Then, there wasanother hiatus between elections until March 1976. Thus,from a "timing" standpoint, the General Counsel's argu-ment carries more weight with regard to the Norwalk facih-ty, but it has no applicability, of course, to the CanogaPark layoff and reductions because the last election washeld at Canoga Park on March 23, 1976. The record revealsno representation petitions pending at any other of Re-spondent's greater Los Angeles area stores at that point intime.The next factor mentioned in the Publishers' Offset hold-ing is the element of "the selection of employees for lay-off." As to that element, the uncontested evidence is clearand convincing that Respondent used a nondiscriminatorybasis in selecting the employees for layoffs or reductions inworking hours."There is nothing in the National Labor Relations Actthat requires layoffs to be made only on the basis of senior-ity or any other particular criterion, so long as union orconcerted activities have no role in the decision." Para-47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmount Metal & Finishing Co., Inc. and Paramount PlatingCo., Inc., 225 NLRB 464, 465, fn. 5 (1976). Clearly, Re-spondent in the present case was not required to utilizeseniority in making its selection of employees, but it did soeven at the cost of losing the services of some of its goodproducers. Whether that decision was wise or reasonable,the Board has held, is not required by the Act. In Para-mount Metal & Finishing Co., supra, the Board stated at465:But the National Labor Relations Act does not re-quire that an employer act wisely, or even reasonably;only, whether reasonable or unreasonable, that it notact discriminatorily. Even if we find an employer's ac-tion unreasonable, that is only evidence that it mayhave acted discriminatorily, and hence unlawfully.[Footnote omitted.]In the present case Respondent followed in each instancethe individual's seniority within his job classification inreaching its decision as to who should be laid off or re-duced in hours. Respondent also told the affected employ-ees that the basis for their selection was seniority.53Respondent's attorney argues in his brief with regard tothe General Counsel's position on the selection of employ-ees: "It does not contend that the employees were discrimi-natorily selected from within the unit involved. Thus, whatis contended is that Wards lashed out indiscriminatelyagainst some of its best employees simply because a major-ity of them had voted for representation." Counsel for theGeneral Counsel sets forth this theory in her brief withregard to the selection of employees for layoff at Fullerton:It is not important that General Counsel may nothave specifically shown that Respondent selected theemployees for layoff based on their union activities, forit was not specific employees that Respondent wishedto make unhappy, but rather, it was Respondent's de-sign to create in its employees' minds that Respondent'sactions were based on union considerations. Respon-dent succeeded so well in its objective that even theemployees' supervisor, Ellis, was moved to comment onit.The latter has reference to William Neal's testimony re-garding a comment made by Service Manager Ellis at thebar known as 2 J's. Neal testified that he asked Ellis if hethought the layoff was "a union move." According to Neal,Ellis then replied: "It has to be." Ellis specifically deniedhaving said that and instead he testified that he told themthat the layoff did not have anything to do with the Unionbut was due to the time of the year. None of the otheremployees present at 2 J's lent support to Neal and thusNeal was left standing alone in making that claim. If Ellishad, in fact, made that statement, it would seem to be astatement that the other persons would have rememberedsince the layoff was the prime subject of the conversation.Since Neal left 2 J's sometime between 7:30 p.m. and 8p.m., the statement by Ellis, if made, must have been madeearly in the evening. Whether that was prior to the time53 There is no 8(a)(5) allegation in the complaint. Thus, I make no com-ment or findings as to whether Respondent had an obligation to bargainwith the Union regarding the layoffs and reductions.that James became "liberated" with some drinks that eve-ning is unknown, but at least, if the statement had beenmade by Ellis, it would have had to have been early in theevening. See the comments of the Administrative LawJudge whose findings were adopted by the Board in ValleyIron & Steel Co., 224 NLRB 866, 868, fn. 4 (1976). In viewof the foregoing, I credit Ellis' denial that he made thecomment regarding the Fullerton layoff which was attrib-uted to him by Neal.In Publisher's Offset, the next element set forth by theBoard was the "demonstrated union animus" of the re-spondent in that case. I have given that factor consider-ation here. The independent violations of Section 8(a)(1) ofthe Act which I have found will be set forth specificallylater in this Decision, but I have weighed those unfair laborpractices and the expressions of union animus in attempt-ing to determine Respondent's motivation in making thelayoffs and the reductions in working hours.The final element discussed in Publisher's Offset was theBoard's conclusion "that Respondent's asserted economicdefense cannot withstand close scrutiny."It was understandably difficult for the witnesses in thisproceeding to testify from memory in June 1976 as to theiropinions and impressions of how busy they were at a givenmoment many months earlier. It is recognized that suchtestimony of necessity must be subjective since the witnessis giving his own opinion and impression. The documenta-ry evidence furnished the more reliable account of whathad taken place. However, even the documentary evidencehas to be evaluated with the caveat that there are variousfactors at each store which have an effect on the records.For that reason, comparing store A and store B will notnecessarily be comparing the same thing. The best exampleof this is the Santa Ana store which has had a long historyof losses and has undergone several changes in manage-ment. While all of the stores involved in this proceeding arelocated in the same geographical area, it is a large area, thestores do not open at the same time, and thus have differ-ent levels of established business. Also, there was sometestimony with regard to the income level of the people incertain areas where the stores are located; the effect of newcar sales on Respondent's business of repairing cars; theeffectiveness of the advertising by Respondent in bringingin customers; the variations in the productivity of certainemployees; and changes in auto service managers at cer-tain locations.Because of those varying factors, it is more meaningful tolook at each store on an individual basis and examine therecords for the periods before and after the layoffs andreductions. The pertinent portions of that examinationhave been set forth earlier. Without repeating the analysisof those figures, it is significant to note with regard to theFullerton facility that, if Respondent had not made thelayoffs in November 1975 and had maintained its payrollat the November 1975 level, Respondent would have suf-fered a loss of $2,031 in December 1975 at that facility.After making the layoffs, the Fullerton auto service centershowed a gain for December 1975 in its net auto serviceincome of $1,308. Similarly, without unnecessarily repeat-48 MONTGOMERY WARD & CO.ing the Norwalk figures, it is significant that, if Respondenthad not made the reductions at Norwalk in January 1976and had maintained its payroll expense at the December1975 level, Respondent would have suffered a loss of $468in January 1976 instead of making a net gain of $1,710 inits net auto service income for that month. At the CanogaPark facility, if Respondent had made no layoffs or reduc-tions and maintained its March 1976 payroll expense intothe following month, Respondent would have had a gain ofonly $847 as compared to $1,248 for April 1976.Respondent, of course, is not required to suffer a loss justto prove its point. The records show that Respondent'sconcern about making a profit at the time of the layoffsand reductions at these particular locations was realistic inlight of what subsequently happened. District OperatingManager Ray Harris gave a clear and coherent explanationof how Respondent closely watches its sales and expensefigures on at least a weekly basis, and sometimes daily, inorder to meet the Company's profit expectations. I foundhis testimony to be a convincing and credible explanationof Respondent's actions in making the layoffs and reduc-tions in working hours at the Fullerton, Norwalk, and Ca-noga Park facilities.After considering all of the foregoing, I find that thepreponderance of the evidence does not establish that Re-spondent laid off employees or reduced the working hours ofcertain employees at the Fullerton, Norwalk, and CanogaPark auto service centers in violation of the Act. Accord-ingly, I shall dismiss the 8(a)(1) and (3) allegations of thecomplaint pertaining to those matters.543. The warning notices to Snow, Matheny, andVillanuevaOn Thursday, January 22, 1976, Respondent issued cor-rective interviews, or what are more commonly referred toas warning notices, to Fullerton employees Snow, Mathe-ny, and Villanueva. Warnings were also prepared for em-ployees James and Negron, but they were not issued tothem, according to Auto Service Manager Ellis, after theheated discussion with the first three employees.There is no dispute on the fact that Snow did work on anautomobile during his nonworking time in the parking areanear the Fullerton auto service center. However, the inci-dent occurred about 4 weeks prior to the time that thecorrective interview was given. Snow credibly testified thathe performed emergency work on the brakes of his parents'car for approximately 15 minutes. Snow was told by mes-senger from Ellis to hurry up or security would come overthere and fire him. Snow was also told separately by Zie-gler to "make it as quick as possible" after Snow explainedto Ziegler the type of work he was doing. Nothing furtherwas said to him until the corrective interview weeks later.Snow testified, without contradiction, to specific exam-ples where others had worked on cars in the parking lotwithout incident. One such incident involved Ellis' per-forming minor repairs on Ziegler's car and another inci-54 An interesting theory is advanced in counsel for the General Counsel'sbrief that Respondent "was conferring a benefit on its employees" by notreducing its payroll prior to the representation elections and then "Respon-dent withdrew the benefit previously conferred" when it made the layoffsand reductions after the elecLions. That allegation of a withdrawal of adent involved an employee working on his car for 3 daysdirectly in front of the automotive service center. Thus, Iconclude that the Company's rule was disparately appliedto Snow in giving him a corrective interview.Furthermore, I also credit Snow's testimony that he wasgiven permission by Ellis to take a longer lunch period sothat Snow could go home to lunch. As set forth previously,Ellis gave conflicting testimony as to whether he had everdiscussed with Snow his longer lunch periods. Snow im-pressed me as being a truthful witness, and I accept histestimony that he had been taking longer lunch periodswith permission from Ellis since Snow began working atFullerton.I also find credible Snow's testimony that during thediscussion of the corrective interviews Matheny said: "Ithink this is nothing but punishment and harassment for usvoting the union in," to which Ziegler replied: "Well, youbrought it on yourselves." It is significant that Store Oper-ating Manager Ziegler did not deny making that statement.I recognize that Matheny did not testify to Ziegler's havingmade the statement, but in view of the fact that Ziegler didnot deny making the statment and in view of the fact thatSnow impressed me as a truthful witness, I find that Zieglerdid make the statement. I further find that Ziegler's state-ment reveals the discriminatory purpose which motivatedthe issuance of the corrective interviews to Snow, Matheny,and Villanueva. Both Matheny and Villanueva, who eachhave worked about 6 years for Respondent at Fullerton,denied leaving debris on the floor. Matheny was known tohave been the one who came up with the idea of assigningareas of the shop to employees to establish responsibilityfor safety and cleanliness. Matheny also explained why thewater was left on the floor for 15 minutes; the fact that Ellishad jacked up another car directly behind the one onwhich Matheny was working at that time.The Board has recently reiterated in Herb Arthur, Inc.d/b/a Custom Carpet Installations, 225 NLRB 1036, 1037(1976):The critical question in determining whether a viola-tion of Section 8(a)(3) has occurred is whether the em-ployer has encouraged or discouraged membership in alabor organization by its discriminatory action. It iswell settled that a specific antiunion purpose need notbe proved where a natural consequence of an employ-er's action is such encouragement or discouragement.After considering all of the foregoing, I conclude thatRespondent discriminatorily issued the corrective inter-views, or warning notices, to Snow, Matheny, and Villan-ueva on January 22, 1976, because of its employees' unionactivities and to discourage membership in the Union, as isparticularly revealed by Ziegler's statement: "You broughtit on yourselves." Accordingly, I find that Respondent vio-lated Section 8(aXI) and (3) of the Act in issuing thosecorrective interviews.benefit was not set forth in the complaint, which was amended both beforeand during the heanng, and therefore, I do not think that it can be fairlysaid that Respondent had notice of such an allegation or that the theory wasfully litigated.49 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. The 1975 wage plan for the Los Angeles areastoresThe evidence is undisputed that Respondent has a pastpractice of conducting periodic wage surveys in the greaterLos Angeles area and then implementing new wage plansbased on those comprehensive surveys. This practice beganat least as early as 1973 and was continued in 1974 and in1975. In fact, in the year 1974 there were two such wageplans put into effect by Respondent in the greater LosAngeles geographical area. The wage plan in issue in thisproceeding is the one which was put into effect on October2, 1975. That wage plan replaced one that had been ineffect for almost a year since the prior plan was implement-ed in November 1974. The 1975 wage plan did result inwage increases for those employees who were below theminimum provided for in the new wage scale. The 1975wage plan was put into effect for all employees in the 16stores of Respondent in the Los Angeles area except forthose employees who were paid on a commission basis andfor the employees at the auto service center at the Fullertonstore.The General Counsel contends that Respondent violatedSection 8(a)(1) of the Act by suspending scheduled wageincreases for employees at the Fullerton facility becausethe employees had selected the Union as their collective-bargaining representative in the election held on September5, 1975. The General Counsel further coatends that Re-spondent granted wage increases in October 1975 to em-ployees at Norwalk, Santa Ana, Huntington Beach, EagleRock, Rosemead, and Canoga Park in order to inducethem to refuse to support the Union.As to the latter allegations involving wage increases atthe six facilities, I find that those allegations lack meritbecause Respondent was following its past practice in con-ducting area wage surveys and implementing an areawidewage plan applicable to all of its stores in the Los Angelesarea. Moreover, at the time of implementation of the 1975wage plan, there were representation petitions pending atonly two out of the six stores. Those two stores were Nor-walk and Santa Ana. Respondent did not treat those twostores any differently and instead proceeded in accord withits past practice of areawide effectiveness of the 1975 wageplan.A different question is presented with regard to the Gen-eral Counsel's contention that Respondent withheld wageincreases from the Fullerton auto service employees be-cause they had voted for the Union. It is clear from DistrictOperating Manager Harris' testimony that the wage surveyand wage plan were being worked on by him as early asAugust 1975 as well as in September 1975. As noted above,it is also clear that Respondent's past practice was area-wide implementation of its wage plans. However, theUnion won the election among the employees at the Fuller-ton auto service center on September 5, 1975, and was latercertified as the collective-bargaining representative. It isnot clear from Bennett's testimony as to just when negotia-tions began with the Union. He could not recall other thanto estimate that "it was within the months, I would say,that we finally met face to face and got going on it." It thusappears that the parties were not in contract negotiationsas of October 2, 1975. Bennett was candid in saying that hewanted to negotiate with the Union from what the payrates were as of the time of the election on September 5,1975, "rather than from some higher figure."In Liberty Telephone & Communications, Inc., and CenturyTelephone Enterprises, Inc., 204 NLRB 317, 318 (1973), theBoard held:The Administrative Law Judge's view that any othercourse than that taken by Respondents would havesubjected them to unfair labor practices is in error. Noviolations of the Act can normally result where an em-ployer in good faith consults the bargaining representa-tive before taking action on such matters, even thougha bona fide impasse in negotiations subsequently ren-ders unilateral action essential. [Footnote Omitted.]It is clear, therefore, that under the principles justdiscussed, the cancellation of the wage increase to theunit employees after they had selected the Union astheir exclusive bargaining representative without con-sulting the Union or affording it an opportunity to ne-gotiate constituted a change in their working condi-tions. By effecting such change without prior consulta-tion with the certified bargaining representative of theemployees, Respondents violated Section 8(a)(5) of theAct and also interfered with the employees' right tohave their representative consulted about changes intheir conditions of employment in violation of Section8(aX 1) of the Act. By their conduct Respondents addi-tionally discriminated in regard to the employees' termsand conditions of employment, thereby discouragingmembership in the Union in violation of Section 8(aX3)of the Act.It is significant that the Board found in Liberty Telephonethat the cancellation of the wage increase to the employeesin the unit who had voted for union representation violatedSection 8(aXI) and (3) as well as Section 8(a)(5). In accordwith the Liberty Telephone holding are the earlier decisionsof the Board in United Aircraft Corporation, Hamilton Stan-dard Division (Boron Filament Plant), 199 NLRB 658(1972), where the withholding of a scheduled wage increasefrom employees who had selected a union as their collec-tive-bargaining representative was found to have violatedSection 8(a)(1) and (3) as well as Section 8(aX5), and alsoGeneral Motors Acceptance Corporation, 196 NLRB 137(1972), where the withholding of merit increases was foundto be a violation of Section 8(a)(1) independent of the8(a)(5) violation.There is no 8(a)(5) allegation in the complaint in thisproceeding, and therefore, the question of whether thewithholding of the implementation of the wage plan atFullerton was a unilateral change in the terms and condi-tions of employment of those unit employees is not beforeus. Cf. Concord Docu-Prep, Inc., 207 NLRB 981, 986-987(1973).In Florida Steel Corporation, 220 NLRB 1201 (1975), theBoard found violations of Section 8(a)(1) and (3) of the Actbased on the company's refusal to institute a new quarterlywage review policy and denial of wage increases and relat-ed benefits. In its rationale the Board made reference notjust to the situation where a Board election was pending atthe time, but also to a situation where the employees "have50 MONTGOMERY WARD & CO.chosen a union as their bargaining representative." At 1203therein, the Board held in Florida Steel.The conclusion is inescapable that the benefits atissue herein were withheld from the Indiantown plantemployees because of a pending representation pro-ceeding in which the employees voted for the Union astheir collective-bargaining representative in the secondelection held on May 30, 1974, in Case 12-RC-4461. Inaccord with Respondent's admitted policy, it thereforewithheld these benefits even though by establishedpractice wages were annually reviewed and increasesgranted at each plant, and improved benefits were im-plemented at the same time at all plants.The Board and courts have long held that an em-ployer withholding pay raises and/or benefits from em-ployees who are awaiting the holding of a Board elec-tion, or have chosen a union as their bargaining repre-sentative, has violated the Act if the employees other-wise would have been granted the pay raises and/orbenefits in the normal course of the employer's busi-ness. '010 Dan Howard Mfg. Co. and Dan Howard Sportswear, Inc., 158NLRB 805 (1966); McCormick Longmeadow Stone Co., Inc., 158 NLRB1237 (1966); Armstrong Cork Companv v. N.LR.B., 211 F.2d 843 (C.A.5, 1954); N.L.R.B. v. Dothan Eagle, Inc., a subsidiary of Thomson News-papers 434 F.2d 93 (C.A. 5, 1970); Liberty Telephone & Communications,Inc. and Century, Telephone Enterprises, Inc., 204 NLRB 317 (1973). Seealso Russell-Newrman Manufacturing Co., Inc. v. N.LR.B., 406 F.2d1280 (C.A. 5. 1969). enfg. 167 NLRB 1112 (1967). where the court in atwo-plant context agreed with an 8(aX3) violation based upon disparatetreatment between represented and unrepresented employees designedto induce an abandonment of the union.In following the Board precedents in Liberty Telephone,United Aircraft, General Motors, and Florida Steel, supra, Ifind that Respondent violated Section 8(aXl1) of the Act onOctober 2, 1975, when it failed to make its 1975 wage planapplicable to the employees in the auto service center at itsFullerton facility. I further find that Respondent failed todo so because the auto service center employees at Fuller-ton voted in favor of union representation in the Board-conducted election on September 5, 1975, and that the1975 wage plan would have been made effective on Octo-ber 2, 1975, for those employees but for their vote in favorof the Union.I also find, in accordance with the above-cited Boardprecedents, that the fact that the employees had selectedthe Union as their collective-bargaining representativedoes not afford Respondent a defense for the withholdingof the new wage plan from the Fullerton employees. Final-ly, I find that the evidence does not establish that negotia-tions for a collective-bargaining agreement covering theauto service center employees at Fullerton had begun priorto October 2, 1975, or that Respondent and the Union hadnegotiated with regard to that subject at that point in time.Therefore, there is no defense available to Respondent thatthe Union objected to the implementation of the 1975 wageplan at Fullerton, or that the subject was then currentlybeing negotiated with the Union prior to October 2, 1975.Instead, I conclude that Bennett candidly disclosed thatthe reason for not implementing the 1975 wage plan atFullerton was to afford him the advantage of beginningnegotiations with the Union at the lower pay rates whichwere in effect at the time of the election, rather than thehigher figures in the new plan.5. The meetings at Eagle RockMeetings were held by Respondent for the employees ofthe Eagle Rock auto service center at two locations. Onegroup of meetings was held at the Eagle Rock facility andanother meeting was held at Van de Kamp's Restaurant inthe San Fernando Valley.Turning first to one meeting held at the Eagle Rock facil-ity, I have considered the testimony of mechanic's helperMcKay and Store Manager Matheny who were the onlywitnesses who gave testimony regarding that meeting. Ifind no violation of the Act in the account given byMcKay, but he impressed me as being a truthful witnesswho was attempting to accurately relate these events and Ihave credited his version of the meeting. He related thatStore Manager Matheny told the employees that the Unionwas no good; that they were not going to do anything forthe Fullerton store; that they took bribes; and that theywere corrupt. I find these statements to be expressions ofopinion by Matheny and in this context to be protected bythe free speech provisions of Section 8(c) of the Act.Then Matheny described his account of what had takenplace at the Fullerton store. However, by telling the em-ployees at Eagle Rock that five or six employees at Fuller-ton had quit work or been laid off because they were notmaking enough money or did not like the working condi-tions there, Matheny did not threaten cutbacks in hours,denial of promotions, or other reprisals at Eagle Rock.Thus, the evidence does not establish what the GeneralCounsel alleges in the complaint to be violations at theEagle Rock meetings.In addition, the General Counsel did not allege in thecomplaint, as amended, both before and during the hear-ing, that the statements of Matheny concerning the con-tract negotiations at Fullerton conveyed to employees atEagle Rock the futility of selecting a collective-bargainingrepresentative. Similar allegations were made with regardto the leaflet at Fullerton and speeches at Norwalk andCanoga Park, but not with regard to Matheny's statementsat Eagle Rock.Turning now to the meeting held at Van de Kamp'sRestaurant, I again find McKay's account to be the credi-ble version, for the reasons previously stated, rather thanthe accounts related by Matheny and Bennett. At the Vande Kamp's meeting, I find that Matheny told the employ-ees that, if they voted in the Union, there would not bepromotions from within and that there would be cuts intheir hours. Accordingly, I further find that Respondentthereby violated Section 8(aXI) of the Act, about the endof December 1975 or the first of January 1976, by threaten-ing employees with denial of promotions and cutbacks inworking hours if the employees selected the Union as theircollective-bargaining representative.Both Matheny and Bennett in their versions attributedthe change in the promotion policy to the mechanic's posi-tion to the high rates of pay and inflexible job classifica-tions with which the Union would attempt to saddle theemployer. However, no objective basis was shown to sup-51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDport that assumption. The Board commented with respectto a similar matter in Yankee Trader, Inc., d/b/a TreadwayInn, 184 NLRB 715 (1970):The record does not establish that Van der Woude hadany way of knowing what demands the Union mightmake or how the Respondent might attempt to com-pensate for any increased expenses arising from uniondemands, and his prediction was purely speculative. Asthe Supreme Court stated in N.L.R.B. v. Gissel PackingCo., 395 U.S. 575, 618 (1969):[An employer's prediction about the conse-quences of unionization] must be carefullyphrased on the basis of objective fact to conveyan employer's belief as to demonstrably probableconsequences beyond his control ...in case ofunionization.Since Van der Woude's prediction was not based on"objective fact ... as to demonstrably probable conse-quences," it was violative of Section 8(a)( ).Nevertheless, I have found the account given by McKayto be the credible version of the statements made at themeeting, and I predicate the findings of violations of Sec-tion 8(a)(1) on his testimony.6. The meetings and conversations involvingNorwalk employeesThe reductions in the working hours of certain employ-ees at the Norwalk auto service center has been previouslydiscussed in connection with the layoffs and reductions atFullerton and Canoga Park. However, an alleged conversa-tion pertaining to that reduction in hours is significantinsofar as it has a bearing on the credibility of two of theGeneral Counsel's witnesses. The conversation is the one inwhich Auto Service Manager Elgie allegedly told employ-ees Cliff and Kemp that the employees should have knownthat the Company was going to do something like this -the reduction in working hours -if the employees voted inthe Union. The sequence in which that testimony was de-veloped on the record has been shown earlier with regardto the events at Norwalk. Without repeating that matter indetail, it should be noted that Cliff positively answered"no" to two specific questions on direct examination per-taining to that specific subject, and then surprisingly relat-ed the entire alleged incident. On cross-examination, hechanged the sequence of the conversations from his lastconversation with Elgie to his first conversation.Kemp also had difficulty relating that incident. As hasbeen previously set forth regarding the events at Norwalk,Kemp positively answered "no" to two specific questionsregarding the incident. Finally, after a third question,Kemp related the incident. On cross-examination, Kempacknowledged that there was no mention of this incident inthe affidavit which he gave to the Board agent just 2 weeksafter the incident allegedly occurred. Elgie's statement, if itwas made, cannot be considered some obscure point whichwould have been unlikely to have been recalled at the timeof the giving of the affidavit. The remark related directly tothe reduction in hours of the employees, one of whom wasKemp. The explanation offered that he spent more timewith the two hearing attorneys for the General Counselthan he did with the Board agent investigating the charge isnot convincing in these circumstances. In view of the fore-going, I have decided not to rely on the testimony given byCliff and Kemp with regard to that incident and the othermatters to which they testified as I do not credit theirtestimony.The testimony given by Terry Schweizer that he wasquestioned by Auto Service Manager Elgie prior to theelection as to what Schweizer thought about unions is un-denied. On that basis and on the basis that Schweizer alsoimpressed me with his demeanor as a credible witness, Ifind that Elgie interrogated Schweizer concerning his unionsympathies and activities. The Board has recently adoptedthe findings and conclusions of an Administrative LawJudge who found a similar question asked of employees tobe violative of Section 8(a)(1) of the Act. Blue Cross-BlueShield of Alabarma, 225 NLRB 1217, 1220 (1976). Accord-ingly, I conclude that Respondent violated Section 8(a)(l)of the Act by Elgie's interrogation of Schweizer.I also credit Schweizer's testimony pertaining to state-ments made by Labor Relations Manager Bennett at Sam-bo's Restaurant and at the pizza parlor. These will be dis-cussed later with the other allegations made by the GeneralCounsel regarding statements made concerning the futilityof employees selecting the Union to represent them.During the period from March 1975 through the Sundaybefore the election among the Norwalk employees, whichwould have been Sunday, January 4, 1976, Stephen McAf-fee was placed "in charge" of the shop on a regularlyscheduled basis during the evening hours and on Sundays.He wore a uniform with "Assistant Service Manager" on itand handed out the work assignments to employees. Hecalled in employees to work as needed and had employeeswork beyond their scheduled hours for compensatory timeas needed. He sent an employee home from work and hewas asked for his opinion of the performance of employeesby the service manager. After one unfavorable opinion ofan employee's performance and ability to perform the jobby McAffee, the employee was laid off from work by Re-spondent. In view of the foregoing, I find that McAffee wasa supervisor within the meaning of the Act during the peri-od from March 1975 through January 4, 1976. Because theconversations to which he testified occurred during thatperiod when he was a supervisor, I find no violation of theAct with respect to those conversations.The General Counsel did not allege in the complaint, asamended, that Respondent's change in policy to commencefurnishing uniforms to employees was an unfair labor prac-tice. In addition, the evidence does not support the GeneralCounsel's allegation that Respondent suspended scheduledwage increases in January 1976 for Norwalk employees. Itwas not shown that any employee who was entitled toreceive a wage increase was denied such wage increase. Inview of all of the foregoing, I shall dismiss the allegations inthe complaint with regard to the Nonvalk employees ex-cept for those based on the testimony of Terry Schweizerconcerning the interrogation by Elgie and the statementsmade by Bennett at Sambo's and the pizza parlor.52 MONTGOMERY WARD & CO.7. The meetings and conversations involvingCanoga Park employeesSome of the testimony given by the employee witnessesfrom the Canoga Park auto service center was not deniedor controverted while other portions of their testimonywere specifically denied or related in a different manner ordifferent terminology. The accounts of the conversationsand meetings with the Canoga Park employees and man-agement have already been fully set forth. I found thetestimony given by the Canoga Park employees to be credi-ble, bearing in mind the Board's guidance that ". ..it isabundantly clear that the ultimate choice between conflict-ing testimony also rests on the weight of the evidence,established or admitted facts, inherent probabilities, rea-sonable inferences drawn from the record, and, in sum, allof the other variant factors which the trier of fact mustconsider in resolving credibility. See, e.g., Retail, Wholesaleand Department Store Union, AFL-CIO [Coca Cola BottlingWorks, Inc.] v. N.LR.B., 466 F.2d 380, 386-387 (C.A.D.C.,1972)." The foregoing guidance from the Board, which hasbeen applied in arriving at the credibility resolutions in thisproceeding, is set forth in the Board's decision in North-ridge Knitting Mills, Inc., 223 NLRB 230, 235 (1976).Based upon the credited testimony of Ronald Coe, I findthat Auto Service Manager Bob Ratliff in March 1976 toldthe employees that the Company could drop payment ofincentive pay to employees if the Company wanted to doso once a contract was negotiated. I further find that Re-spondent by such conduct threatened its employees withloss of their incentive pay if the employees selected theUnion as their collective-bargaining representative, partic-ularly in view of the fact that Ratliff told the employees thisduring the period prior to the time that a representationelection was to be held. I find this to be a violation ofSection 8(a)(l) of the Act.Also based upon the testimony by Coe, I find that Ratliffinterrogated him a few days before the election in March1976 as to what he thought about the Union. I find suchinterrogation to be a violation of Section 8(a)(1) of the Act.Blue Cross-Blue Shield of A labama, supra.I also find, based on Coe's testimony, that Respondentviolated Section 8(a)(1) when Ratliff attributed the layoffof employees to the fact that the employees had voted inthe Union.Based upon the credited testimony of Coe and Breskin, Ifind that Respondent violated Section 8(a)(l) of the Act bycreating the impression of surveillance of the employees'union activities when Ratliff told employees that Respon-dent had a list of names of people who had voted for theUnion and those against, and also by stating that Respon-dent knew that Ludwyck had voted for the Union andconsidered two others to be "borderline."Jeff Sigafoose testified credibly that Ratliff questionedemployees about a week before the representation electionas to what the employees thought about the Union. I findsuch interrogation to be violative of Section 8(a)(1) of theAct. Blue Cross-Blue Shield of Alabama, supra.Elizabeth Duey gave credible testimony that Auto Ac-cessories Manager Sheets referred to her as the biggestunion sympathizer at the meeting at Shakey's Pizza Parloron the night before the election. By indicating that he knewof her union activities as compared to those of other em-ployees, I find that Respondent violated Section 8(aX)(1) ofthe Act by creating the impression among its employees ofsurveillance of their union activities.Based on the testimony of Jeff Sigafoose and ElizabethDuey concerning the statements made to Duey on the dayof the election by Store Manager Harris, I find that Harrisindicated that a vote for the Union would be taken byRespondent as a reflection on Harris, thereby implyingthat Respondent would take some adverse action if em-ployees voted for the Union. I conclude such a statementto be coercive to employees, particularly in view of thetiming, the day of the election, and to be a violation ofSection 8(a)(1) of the Act in these circumstances.I find that Respondent engaged in interrogation of em-ployees concerning their union sympathies and concerninghow employees had voted in the election when Ratliffquestioned Duey regarding these matters after the electionwas over on March 23, 1976. 1 find such interrogationbased on Duey's testimony to be in violation of Section8(a)( ) of the Act.Based upon the credited testimony of Michael Hensey, Ifind that Respondent engaged in conduct violative of Sec-tion 8(a)(Xl1) of the Act when Auto Service Manager RonFeola in January 1976 interrogated Hensey regarding hisunion activities; misrepresented to Hensey that Union Or-ganizer Henderson had become belligerent, caused a com-motion, carried a gun, and had to be thrown off the prem-ises at the Eagle Rock election, and told Hensey that Re-spondent was pretty sure that they knew the employeeswho supported the Union at Eagle Rock and that the storewould probably get rid of them.Also based on the testimony of Hensey, I find that Re-spondent violated Section 8(a)(1) of the Act when Ratliffthreatened the loss of insurance benefits, incentive pay,and lower wages if the employees selected the Union astheir collective-bargaining representative. Furthermore, Ifind that Respondent engaged in interrogation of Henseyregarding his union activities and created the impression ofsurveillance of the union activities of employee Ludwyck inviolation of Section 8(aXl1) of the Act when Ratliff ques-tioned Hensey regarding being contacted by the Union,stating that Ratliff knew that Ludwyck had contacted Hen-sey regarding the Union.Hensey also credibly testified that Ratliff questioned hima day or two after the election as to how Hensey had votedin the election and indicated that he would find out withina few days. I find this to be coercive interrogation in viola-tion of Section 8(a)(1) of the Act. In addition, Hensey testi-fied that during the period after the election Ratliff indicat-ed agreement with Hensey's statement that he would notbe surprised if the Company tried to get even with theemployees by getting rid of them. Ratliff made reference tothe book which he was carrying with him at the time. WhileRatliff indicated that this was just a joke which provokedlaughter, Hensey testified to the incident in seriousness anddid not testify that it was a joke or that anyone laughed. Ifind that this conduct was a threat of layoff or reprisal toemployees for having just recently selected the Union andviolated Section 8(a)(1) of the Act.53 DECISIONS OF NA'rIONAL LABOR RELATIONS BOARDI further find that Respondent violated Section 8(a)(X) ofthe Act when Harris interrogated Hensey on the day of theelection as to how Hensey was going to vote and by tellingHensey that it was a direct reflection on Harris. I also findthat Feola interrogated Hensey on the day of the electionby questioning him as to how he was going to vote in theelection that day. I find that Respondent thereby violatedSection 8(a)(1) of the Act.Based upon the credited testimony of Breskin, I find thatRespondent violated Section 8(a)(1) of the Act when Rat-liff interrogated Breskin as to how he felt about the Unionon March 15, 1976; told him that the Company would notgrant the mechanics a wage increase if they selected theUnion to represent them, thereby indicating that it wasfutile to vote for the Union; and by threatening Breskinwith loss of the incentive pay program if the employeesvoted in the Union.I also find that Respondent violated Section 8(aXl) ofthe Act based on Ludwyck's testimony that Ratliff threat-ened the loss of incentive pay and group insurance cover-age if the employees selected the Union, and when Ratliffquestioned Ludwyck as to what he thought about theUnion and what he thought the Union could do for him. Ido not find the remark cautioning Ludwyck not to talkwith a parts employee to be a violation.Based upon the credited testimony of Wilhoyt, I find thatRespondent violated Section 8(a)(1) of the Act when Harrisquestioned Wilhoyt as to why he wanted the Union in;when Ratliff created the impression of surveillance of em-ployees' union activities by saying that he knew thatLudwyck was behind the dissention which was causing theinterest in the Union; and when Ratliff questioned Wilhoytas to how he had voted in the election, again creating theimpression of surveillance of employees' union activities bystating that he knew that Ludwyck was the one who hadgotten the Union in the shop.With regard to the allegation concerning the grant ofwage increases to employees during the period of Januarythrough March 1976, 1 find that the evidence is insufficientto sustain that allegation. The counsel for the GeneralCounsel points in her brief to the "unusual number" ofraises. However, the evidence does not establish that theseincreases were not merited by the employees under the1975 wage plan or for other nondiscriminatory reasons.Accordingly, I shall dismiss that allegation of the com-plaint.8. The allegations regarding the futility ofemployees selecting the Union to represent themBased upon the credited testimony of Coe, Duey, Hen-sey, Wilhoyt, and McCartney, I find that Labor RelationsManager Bennett told the Canoga Park employees at thebreakfast meeting held in March 1976, 1 or 2 weeks prior tothe representation election, that even if the employees se-lected the Union as their collective-bargaining representa-tive Respondent would not change its benefits program;that the employees would not receive any increase inwages; and that wages at the Fullerton auto service centerwere frozen.Based upon the credited testimony of Schweizer, I findthat Labor Relations Manager Bennett told the Norwalkemployees at the meetings in December 1975 or January1976 at Sambo's and at the pizza parlor that Respondent'sbenefits were the same for union and nonunion stores; thatthis was a national policy; and that benefits would notchange whether Norwalk was a union or nonunion store. Ifurther find that Bennett told the employees that the wagesin a nonunion store of Respondent's were always at leastequal to those in a union store of Respondent's. I furtherfind that Bennett admitted in his testimony that he told theNorwalk employees at the meeting at the pizza parlor thatthe "wage scales" had been frozen at Fullerton.It is also undisputed that on August 29, 1975, Respon-dent distributed a three-page memo to all of the auto ser-vice employees at its Fullerton facility. Pertinent portionsof that memo have already been set forth.In the Board's decision, Montgomery Ward & Co., Inc.,222 NLRB 965 (1976), the Board adopted the findings andconclusions of the Administrative Law Judge in that casewhere similar statements had been made by another laborrelations manager in a different area. At 968 therein, theAdministrative Law Judge stated:It matters not how Feinberg's repeated statements tothe employees be described -as advance announce-ment that the Respondent would refuse to bargain sin-cerely with the union of their choice, as warnings thattheir desire to bargain collectively would be frustrated,or as assurance that the Respondent would unilaterallygrant to them whatever benefits they could possiblyachieve by selecting the Union as their bargainingagent. I find that in every talk he gave to the manygroups of employees, during the weeks of February 10and February 28, he unlawfully coerced them in theirfreedom to engage in concerted activities and therebyviolated Section 8(aXl) of the Act in every instance.In another Board decision, Montgomery Ward & Co.,Incorporated, 225 NLRB 112 (1976), the Board againadopted the findings and conclusions of the AdministrativeLaw Judge in that case where similar statements had beenmade by another assistant labor relations manager and hadbeen found to be violative of Section 8(aXl) of the Act. At1 17 therein, the Administrative Law Judge stated:I conclude that Brousard in effect told the employeesthat they automatically would receive the same benefitsas the unionized Posen operation if they did not selectthe Union, whereas if they selected the Union, albeitthe employer would go through the motions of negotia-tion of a new contract, any such contract would inevit-ably obtain the same predetermined nationwide bene-fits and wage rates as was granted at Posen. Even underBrousard's version the message was clear, a union vic-tory would be a futility, and that in no event wouldunion representation result in improvements of workingconditions.In North Electric Company, 225 NLRB 1114, 1116 (1976),the Board found that the employer in that case violatedSection 8(a)(1) of the Act by impliedly threatening the em-ployees with loss of their scheduled wage increase wherethe employer, among other things, told the employees:54 MONTGOMERY WARD & CO."that all existing benefits become negotiable, that the Re-spondent did not have to agree to anything and would startbargaining with a blank sheet of paper, that negotiations,especially first-time negotiations, take a long time, some-times over a year, and that during such time all wageswould be frozen, that no one could say how long such a"freeze" would last, that the law required such a freeze."The Board stated in footnote 6 to the above quotation thatas a "matter of law" a freeze is not required and cited:Russell Stover Candies, Inc., 221 NLRB 441 (1975); GerbesSuper Market, Inc., 213 NLRB 803 (1974), and The GatesRubber Company, 182 NLRB 95 (1970).After considering all of the foregoing, I find that Respon-dent violated Section 8(a)(1) of the Act by conveying toemployees in the speeches made by Bennett to the Norwalkand Canoga Park employees and in the document distrib-uted on August 29, 1975, to the Fullerton employees that itwould be futile for them to select the Union as their collec-tive-bargaining representative.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.Upon the basis of the foregoing findings of fact and uponthe entire record, I make the following:CONCLUSIONS OF LAWI. Montgomery Ward & Co., Incorporated, is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Teamsters Automotive Workers Local Union 495,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labor organi-zation within the meaning of Section 2(5) of the Act.3. John Caudill was a supervisor within the meaning ofSection 2(11) of the Act at the time of his termination byRespondent on August 9, 1975.4. Stephen McAffee was a supervisor within the mean-ing of Section 2(11) of the Act between March 1975 andSunday, January 4, 1976.5. By issuing corrective interviews to Bruce Snow, DaleMatheny, and Jose Villanueva on January 22, 1976, be-cause of the union activities of its employees and to dis-courage membership in the Union, Respondent engaged inunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act.6. By failing on October 2, 1975, to implement and tomake applicable to its auto service center employees atFullerton, Respondent's 1975 wage plan; by threateningemployees with denial of promotion, cutbacks in workinghours, loss of incentive pay, loss of insurance benefits, low-er wages, and to get rid of employees if employees selectedthe Union as their collective-bargaining representative; byinterrogating employees as to what the employees thoughtabout unions, the employees' union sympathies and unionactivities, what employees thought the Union could do forthe employees, why the employees wanted a union as theircollective-bargaining representative, how employees in-tended to vote in a representation election, and how em-ployees had voted in a representation election; by creatingamong employees the impression of surveillance of the em-ployees' union activities; by telling employees that a votefor union representation would be taken by Respondent asa personal affront to the manager or a reflection on themanager; by attributing the layoff of employees to the factthat the employees had voted in the Union to representthem; by misrepresenting to employees that a union orga-nizer had become belligerent, caused a commotion, carrieda gun, and had to be thrown off of Respondent's premisesat a Board-conducted election, and by conveying to em-ployees that it would be futile for them to select a union astheir collective-bargaining representative, Respondent en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and that it take certain affirmative actionto effectuate the policies of the Act.Having found that Respondent failed to implement andto make applicable to its auto service center employees atFullerton, Respondent's 1975 wage plan, which it imple-mented and made applicable to all of its other greater LosAngeles geographical area locations, I shall recommendthat Respondent make the employees whole at the Fuller-ton auto service center for any loss of earnings which theysuffered due to Respondent's failure to make the 1975 wageplan applicable to them. Backpay is to be computed on aquarterly basis in the manner prescribed by the Board in F.W. Woolworth Company, 90 NLRB 289 (1950), and withinterest thereon as prescribed by the Board in Isis Plumbing& Heating Co., 138 NLRB 716 (1962).In view of the nature of Respondent's unfair labor prac-tices found herein, I shall recommend that Respondentcease and desist from infringing in any other manner onthe rights of its employees guaranteed by Section 7 of theAct.Counsel for the General Counsel requests in her briefthat Respondent be ordered to post notices to employees atthe 16 stores of Respondent in the greater Los Angelesarea. I find that the posting of the notices at the four loca-tions where the unfair labor practices occurred is appropri-ate in these circumstances, and I shall therefore deny therequest of the General Counsel.[Recommended Order omitted from publication.]55